Exhibit 10.2

Execution Version

THIRD AMENDED AND RESTATED COMMON TERMS AGREEMENT

dated as of March 19, 2020

among

SABINE PASS LIQUEFACTION, LLC,

as the Borrower

THE SUBSIDIARIES OF THE BORROWER PARTY HERETO FROM

TIME TO TIME

THE SECURED DEBT HOLDER GROUP REPRESENTATIVES,

SECURED HEDGE REPRESENTATIVES AND

SECURED GAS HEDGE REPRESENTATIVES,

that are parties to this Agreement from time to time

SOCIÉTÉ GÉNÉRALE,

as the Common Security Trustee

and

SOCIÉTÉ GÉNÉRALE,

as the Intercreditor Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

  DEFINITIONS AND INTERPRETATION      3     1.1    Definitions      3     1.2   
Interpretation      3     1.3    UCC Terms      4     1.4    Accounting and
Financial Determinations      5  

2.

  SECURED DEBT      5     2.1    Additional Secured Debt      5     2.2   
Accession Agreements      5     2.3    Transfers and Holding of Obligations     
6     2.4    Changes to Secured Debt Obligations      7     2.5    Termination
of Obligations      8     2.6    Right to Share in Security      9     2.7   
Certain Rights and Obligations of Secured Parties      9  

3.

  REPAYMENT AND PREPAYMENTS      9     3.1    General Terms of Repayment      9
    3.2    Voluntary Prepayment of Secured Debt      10     3.3    Voluntary
Cancellation of Secured Debt      10     3.4    Mandatory Prepayment of Secured
Debt      10     3.5    Termination of Interest Rate Protection Agreement in
Connection with Any Prepayment      11  

4.

  [Reserved]      11  

5.

  MISCELLANEOUS PROVISIONS      11     5.1    Amendments      11     5.2   
Entire Agreement      11     5.3    Applicable Law; Jurisdiction      11     5.4
   Assignments      13     5.5    Successors and Assigns      13     5.6   
Costs and Expenses      13     5.7    Counterparts; Effectiveness      14    
5.8    No Waiver; Cumulative Remedies      15  

 

i



--------------------------------------------------------------------------------

    5.9      Indemnification by Borrower      15       5.10      Notices and
Other Communication      17       5.11      Severability      18       5.12     
Survival      19       5.13      Waiver of Consequential Damages, Etc.      19  
    5.14      Reinstatement      19       5.15      Treatment of Certain
Information; Confidentiality      20       5.16      No Recourse      21      
5.17      Subsidiaries      23       5.18      Third Amendment and Restatement
     23       5.19      Electronic Execution of Assignments and Certain Other
Documents      23  

6.

    Separateness      23  

7.

    [Reserved]      24  

8.

    [Reserved]      24  

9.

    Events of Default for Secured Debt      24       9.1      Non-Payment of
Scheduled Payments      24       9.2      [Reserved]      24       9.3     
[Reserved]      24       9.4      [Reserved]      24       9.5      [Reserved]
     24       9.6      [Reserved]      24       9.7      Bankruptcy; Insolvency
     24  

SCHEDULES

Schedule 1 – Definitions

Schedule 2.2(a) – Form of Accession Agreements

Schedule 2.2(f) – Debt Commitments; Secured Hedge Obligations

Schedule 2.3 – Form of Transfer of Accession Agreement

Schedule 4.6(a) – Fundamental Governmental Approvals

Schedule 4.6(b) – Fundamental Governmental Approvals - Post Effective Date

Schedule 5.10 – Notice Information

Schedule 6.1 – Separateness

 

ii



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A – Form of Joinder

ANNEXES

Annex A – Closing Date Consents

 

 

iii



--------------------------------------------------------------------------------

THIS THIRD AMENDED AND RESTATED COMMON TERMS AGREEMENT (this “Agreement”), dated
as of March 19, 2020 is made among:

 

(1)

SABINE PASS LIQUEFACTION, LLC, a limited liability company organized and
existing under the laws of the State of Delaware (the “Borrower”);

 

(2)

each SUBSIDIARY OF THE BORROWER that is a party to this Agreement from time to
time in accordance with the terms of this Agreement (the “Restricted
Subsidiaries,” and together with the Borrower, the “Loan Parties”);

 

(3)

each SECURED DEBT HOLDER GROUP REPRESENTATIVE that is a party to this Agreement
from time to time in accordance with the terms of this Agreement;

 

(4)

each SECURED HEDGE REPRESENTATIVE that is a party to this Agreement from time to
time in accordance with the terms of this Agreement;

 

(5)

each SECURED GAS HEDGE REPRESENTATIVE that is a party to this Agreement from
time to time in accordance with the terms of this Agreement;

 

(6)

SOCIÉTÉ GÉNÉRALE, as the Common Security Trustee; and

 

(7)

SOCIÉTÉ GÉNÉRALE, as the Intercreditor Agent,

each a “Party” and together the “Parties”.

WHEREAS:

 

(A)

The Borrower owns and operates a natural gas liquefaction facility (including
associated infrastructure) located in Cameron Parish, Louisiana for the
production of LNG and other Services, as the same may be expanded, modified or
otherwise changed in accordance with the applicable Senior Debt Instruments;

 

(B)

The Borrower, the Secured Debt Holder Group Representatives party thereto, the
Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent entered into that certain Second Amended and Restated Common Terms
Agreement, dated as of June 30, 2015 and as amended by the Omnibus Amendment,
dated as of September 24, 2015, the Administrative Amendment, dated as of
December 31, 2015, the Second Omnibus Amendment and Waiver, dated as of
January 20, 2017, the Amendment to the Common Terms Agreement, dated as of
January 20, 2017, the Third Omnibus Amendment, dated as of May 23, 2018, the
Fourth Omnibus Amendment, dated as of September 17, 2018 and the Fifth Omnibus
Amendment, Consent and Waiver, dated as of May 29, 2019 (as further amended,
restated, amended and restated and otherwise modified from time to time prior to
the date hereof, the “Second Amended and Restated Common Terms Agreement”), that
set out certain provisions regarding, among other things, common representations
and warranties of the Borrower, common covenants of the Borrower, and common
Events of Default under certain of the Secured Debt Instruments (as defined in
the Second Amended and Restated Common Terms Agreement);



--------------------------------------------------------------------------------

(C)

The Borrower, the Secured Debt Holder Group Representatives party thereto, the
Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent entered into that certain Amended and Restated Intercreditor Agreement,
dated as of May 28, 2013, and as further amended and restated by the Second
Amended and Restated Intercreditor Agreement dated as of June 30, 2015 (as so
amended and restated, and as further amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), that,
among other things, governs the relationship among the Secured Parties and
regulates the claims of the Secured Parties against the Borrower and the
enforcement by the Secured Parties of the Security, including the method of
voting and decision making, and the appointment of the Intercreditor Agent for
the purposes set forth therein;

 

(D)

The Borrower has entered into that certain Indenture with The Bank of New York
Mellon, as trustee (in such capacity, the “144A Indenture Trustee”), dated as of
February 1, 2013, as supplemented by a first supplemental indenture, dated as of
April 16, 2013, a second supplemental indenture, dated as of April 16, 2013, a
third supplemental indenture, dated as of November 25, 2013, a fourth
supplemental indenture, dated as of May 20, 2014, a fifth supplemental
indenture, dated as of May 20, 2014, a sixth supplemental indenture, dated as of
March 3, 2015, a seventh supplemental indenture, dated as of June 14, 2016, an
eighth supplemental indenture, dated as of September 19, 2016, a ninth
supplemental indenture, dated as of September 23, 2016 and a tenth supplemental
indenture, dated as of March 6, 2017 (the “144A Indenture”), pursuant to which
the Borrower has issued Senior Bonds in multiple series;

 

(E)

The Borrower has entered into that certain Indenture with The Bank of New York
Mellon, as trustee (in such capacity, the “4(a)(2) Indenture Trustee”), dated as
of February 24, 2017 (the “4(a)(2) Indenture” and together with the 144A
Indenture, the “Indentures”), pursuant to which the Borrower has issued Senior
Bonds in one series;

 

(F)

The Borrower, certain Subsidiaries of the Borrower, The Bank of Nova Scotia, as
the senior facility agent (in such capacity, the “Senior Facility Agent”), the
Common Security Trustee, certain lenders and issuing banks from time to time
party thereto have entered into that certain Senior Working Capital Revolving
Credit and Letter of Credit Reimbursement Agreement, dated as of March 19, 2020
(the “Working Capital Facility Agreement”);

 

(G)

The Borrower has granted certain Security in the Collateral for the benefit of
the Secured Parties pursuant to the Security Documents; and

 

(H)

As a condition precedent to the effectiveness of the Working Capital Facility
Agreement, the Borrower, the Secured Debt Holder Group Representatives, the
Secured Hedge Representatives, the Secured Gas Hedge Representatives, the Common
Security Trustee, and the Intercreditor Agent have agreed to enter into this
Agreement in order to amend and restate the Second Amended and Restated Common
Terms Agreement to, among other things, remove the common representations,
covenants, conditions and events of default contained therein.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are acknowledged, the
Parties agree as follows:

 

1.

DEFINITIONS AND INTERPRETATION

 

1.1

Definitions

Except as otherwise expressly provided in this Agreement, capitalized terms used
in this Agreement shall have the meanings given to them in Schedule 1. To the
extent such terms are defined by reference to other Financing Documents or
Material Project Documents, for the purposes of this Agreement, such terms shall
continue to have the definitions given to them on the Closing Date (but will be
subject to, and interpreted in accordance with, the governing law of this
Agreement) notwithstanding any termination, expiration or amendment (unless such
amendment has been entered into with the written consent of the Required Secured
Parties) of such agreements except to the extent the Parties agree to the
contrary.

 

1.2

Interpretation

 

  (a)

In this Agreement, except to the extent specified to the contrary or where the
context otherwise requires:

 

  (i)

the table of contents and headings are for convenience only and shall not affect
the interpretation of this Agreement;

 

  (ii)

references to “Sections”, “Schedules”, “Exhibits” and “Appendices” are
references to sections of, and schedules, exhibits and appendices to, this
Agreement;

 

  (iii)

references to “assets” includes property, revenues and rights of every
description (whether real, personal or mixed and whether tangible or
intangible);

 

  (iv)

references to an “amendment” includes a supplement, replacement, novation,
restatement or re-enactment and “amended” is to be construed accordingly;

 

  (v)

except where a document or agreement is expressly stated to be in the form “in
effect” on a particular date in Section 1.1 (Definitions), references to any
document or agreement, including this Agreement, shall be deemed to include
references to such document or agreement as amended, amended and restated,
supplemented, or otherwise modified from time to time in accordance with its
terms and (where applicable) subject to compliance with the requirements set
forth in the Financing Documents;

 

  (vi)

references to any Party or party to any other document or agreement shall
include its successors and permitted assigns;

 

3



--------------------------------------------------------------------------------

  (vii)

words importing the singular include the plural and vice versa;

 

  (viii)

words importing the masculine include the feminine and vice versa;

 

  (ix)

the words “include”, “includes” and “including” are not limiting;

 

  (x)

references to “days” shall mean calendar days, unless the term “Business Days”
shall be used;

 

  (xi)

references to “months” shall mean calendar months and references to “years”
shall mean calendar years; and

 

  (xii)

unless the contrary indication appears, a reference to a time of day is a
reference to the time of day in New York, New York.

 

  (b)

This Agreement and the other Financing Documents are the result of negotiations
among, and have been reviewed by all parties thereto and their respective
counsel. Accordingly, this Agreement and the other Financing Documents shall be
deemed to be the product of all parties thereto, and no ambiguity shall be
construed in favor of or against any party thereto.

 

  (c)

For the purposes of any Financing Document, “payment in full” or “paid in full”
or “satisfied”, in each case, as used with respect to any Obligation means the
receipt of cash equal to the full amount of such Obligation.

 

  (d)

Unless a contrary intention appears, a term used in any Financing Document or in
any notice given under or in connection with any Financing Document has the same
meaning in that Financing Document or notice as in this Agreement.

 

  (e)

Any reference herein or any other Financing Document to a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a Person, or an
allocation of assets to a series of a Person (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale or transfer or similar term, as applicable to, of
or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder and under any other Financing Document
(and each division of any limited liability company that is a Subsidiary,
Affiliate, joint venture or any other like term shall also constitute such a
Person or entity).

 

1.3

UCC Terms

Unless otherwise defined herein, terms used herein that are defined in the UCC
shall have the respective meanings given to those terms in the UCC.

 

4



--------------------------------------------------------------------------------

1.4

Accounting and Financial Determinations

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, that, if the Borrower notifies the Common Security
Trustee and each Secured Debt Holder Group Representative that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of, or calculation of compliance with, such provision (or if the
Common Security Trustee and each Secured Debt Holder Group Representative, as
the case may be, notifies the Borrower that the Required Secured Parties request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such provision has been amended in accordance herewith.

 

2.

SECURED DEBT

 

2.1

Additional Secured Debt

Subject to the provisions of this Section 2.1 (Additional Secured Debt), the
Borrower may incur Additional Secured Debt, at its sole discretion, only if,
prior to or on the date of incurrence thereof, the following conditions are
satisfied or waived by the Required Secured Parties:

 

  (a)

the conditions for the incurrence of such Indebtedness in the Secured Debt
Instruments and related Financing Documents have been satisfied (or waived by
the applicable Secured Parties) (as certified in writing by the Borrower in the
Accession Agreement relating to such Secured Debt); and

 

  (b)

the Secured Debt Holder Group Representative for the Additional Secured Debt
shall have entered into an Accession Agreement in accordance with Section 2.2
(Accession Agreements).

Any Additional Secured Debt shall be treated in all respects as Secured Debt,
sharing pari passu in the Collateral and in right of payment.

 

2.2

Accession Agreements

 

  (a)

Each Secured Debt Holder Group Representative shall enter into an Accession
Agreement substantially in the form set out in Part A of Schedule 2.2(a).

 

  (b)

Each Secured Hedge Representative shall enter into an Accession Agreement
substantially in the form set out in Part B of Schedule 2.2(a).

 

  (c)

Each Secured Gas Hedge Representative shall enter into an Accession Agreement
substantially in the form set out in Part C of Schedule 2.2(a).

 

5



--------------------------------------------------------------------------------

  (d)

Each Accession Agreement shall specify in Appendix A thereto:

 

  (i)

the identity of the relevant Secured Debt Holder Group Representative, Secured
Hedge Representative or Secured Gas Hedge Representative, as applicable;

 

  (ii)

the Secured Debt, Secured Hedge Obligations or Secured Gas Hedge Obligations, as
applicable, subject thereof and the identity of the Holders thereof; and

 

  (iii)

the Secured Debt Instruments, Secured Hedge Instruments or Secured Gas Hedge
Instruments, as applicable.

 

  (e)

Copies of such executed Secured Debt Instruments, Secured Hedge Instruments or
Secured Gas Hedge Instruments, as applicable, shall be attached to the Accession
Agreement as exhibits.

 

  (f)

Upon receipt of the relevant Accession Agreement, the Intercreditor Agent
(without further instruction) shall amend Schedule 2.2(f) accordingly and shall
deliver each such revised Schedule to the Borrower, the Common Security Trustee
and each such Secured Debt Holder Group Representative.

 

2.3

Transfers and Holding of Obligations

 

  (a)

The Secured Debt Instruments may be held, sold, exchanged, traded, assigned or
otherwise transferred by each Secured Debt Holder as provided in the relevant
Secured Debt Instrument. Any Person becoming a Secured Debt Holder from time to
time in accordance with such Secured Debt Instrument shall be and become a
Secured Debt Holder for the purposes of this Agreement and each Person ceasing
to be a Secured Debt Holder from time to time in accordance with such Secured
Debt Instrument shall cease to be a Secured Debt Holder for the purposes of this
Agreement.

 

  (b)

The Secured Hedge Instruments may be held, sold, exchanged, traded, assigned or
otherwise transferred by each Holder of Secured Hedge Obligations as provided in
the relevant Secured Hedge Instrument. Any Person becoming a Holder of Secured
Hedge Obligations from time to time in accordance with such Secured Hedge
Instrument shall be and become a Holder of Secured Hedge Obligations for the
purposes of this Agreement and each Person ceasing to be a Holder of Secured
Hedge Obligations from time to time in accordance with such Secured Hedge
Instrument shall cease to be a Holder of Secured Hedge Obligations for the
purposes of this Agreement.

 

  (c)

The Secured Gas Hedge Instruments may be held, sold, exchanged, traded, assigned
or otherwise transferred by each Gas Hedge Provider as provided in the relevant
Secured Gas Hedge Instrument. Any Person acquiring a Secured Gas Hedge
Instrument from time to time in accordance with such Secured Gas Hedge
Instrument shall be and become a Gas Hedge Provider for the purposes of this
Agreement and each Person ceasing to be a Gas Hedge Provider from time to time
in accordance with such Secured Gas Hedge Instrument shall cease to be a Gas
Hedge Provider for the purposes of this Agreement.

 

6



--------------------------------------------------------------------------------

  (d)

Any Secured Debt Holder Group Representative may be replaced in accordance with
the relevant Secured Debt Instrument, and the Common Security Trustee and the
Intercreditor Agent shall be notified promptly of any such replacement, which
shall become effective only upon the replacement Secured Debt Holder Group
Representative executing and delivering to the Intercreditor Agent a Transfer
Accession Agreement in the form of Schedule 2.3 or other agreement in writing to
be bound by the Accession Agreement to which its predecessor was a party, and
the Intercreditor Agent (without further instruction) shall amend Schedule
2.2(f) accordingly and shall deliver each such revised Schedule to the Borrower,
the Common Security Trustee and each such Secured Debt Holder Group
Representative.

 

  (e)

Any Secured Hedge Representative may be replaced in accordance with the relevant
Secured Hedge Instrument, and the Common Security Trustee and the Intercreditor
Agent shall be notified promptly of any such replacement, which shall become
effective only upon the replacement Secured Hedge Representative executing and
delivering to the Intercreditor Agent a Transfer Accession Agreement in the form
of Schedule 2.3 or other agreement in writing to be bound by the Accession
Agreement to which its predecessor was a party and the Intercreditor Agent
(without further instruction) shall amend Schedule 2.2(f) accordingly and shall
deliver each such revised Schedule to the Borrower, the Common Security Trustee
and each such Secured Hedge Representative.

 

  (f)

Any Secured Gas Hedge Representative may be replaced in accordance with the
relevant Secured Gas Hedge Instrument, and the Common Security Trustee and the
Intercreditor Agent shall be notified promptly of any such replacement, which
shall become effective only upon the replacement Secured Gas Hedge
Representative executing and delivering to the Intercreditor Agent a Transfer
Accession Agreement in the form of Schedule 2.3 or other agreement in writing to
be bound by the Accession Agreement to which its predecessor was a party and the
Intercreditor Agent (without further instruction) shall amend Schedule 2.2(f)
accordingly and shall deliver each such revised Schedule to the Borrower, the
Common Security Trustee and each such Secured Gas Hedge Representative.

 

2.4

Changes to Secured Debt Obligations

The Borrower shall promptly provide to the Intercreditor Agent and to each
Secured Debt Holder Group Representative copies of all material modifications to
any Secured Debt Instrument; provided, that, such modifications shall only be
made in accordance with terms and conditions set forth in the Intercreditor
Agreement and the relevant Secured Debt Instrument.

 

7



--------------------------------------------------------------------------------

2.5

Termination of Obligations

 

  (a)

Upon the payment in full of all Obligations (and expiration or termination of
all Senior Debt Commitments) arising under any Secured Debt Instrument (other
than the Working Capital Facility Agreement), Secured Hedge Instrument or
Secured Gas Hedge Instrument, as applicable, in accordance with the terms
thereof (other than Obligations thereunder that by their terms survive and with
respect to which no claim has been made by the applicable Secured Parties) and,
at the option of the Borrower and to the extent permitted by the Secured Debt
Instrument governing any Senior Bonds, (other than Obligations payable in
respect of Senior Bonds if the amounts payable in respect of all other
Obligations have been so paid in full), the relevant Secured Debt Holder Group
Representative, Secured Hedge Representative or Secured Gas Hedge
Representative, as applicable, shall give notice thereof to the Common Security
Trustee and the Intercreditor Agent, whereupon, without further action by any
Person:

 

  (i)

such Obligations shall no longer constitute Obligations secured by the
Collateral and shall no longer be entitled to the benefits of this Agreement or
any other Financing Document;

 

  (ii)

the former Holders of such Secured Debt, Secured Hedge Obligations or Secured
Gas Hedge Obligations, as applicable, shall no longer be Holders of Secured
Debt, Secured Hedge Obligations or Secured Gas Hedge Obligations, as applicable,
under this Agreement or any other Financing Document and shall no longer have
any rights or obligations under this Agreement or any other Financing Document
except for those provisions that by their terms expressly survive termination;

 

  (iii)

the related Secured Debt Instruments, Secured Hedge Instruments or Secured Gas
Hedge Instruments, as applicable, shall no longer be Secured Debt Instruments,
Secured Hedge Instruments or Secured Gas Hedge Instruments, as applicable, under
this Agreement or any other Financing Document; and

 

  (iv)

such Secured Debt Holder Group Representative, Secured Hedge Representative or
Secured Gas Hedge Representative, as applicable, shall no longer be a Party or
party to any other Financing Document, in such capacity.

 

  (b)

On the Discharge Date, this Agreement and the security interests and rights
created by or pursuant to this Agreement or any Security Document shall
terminate, and the Secured Parties and their respective attorneys-in-fact shall,
at the expense of the Borrower, promptly deliver UCC-3 termination statements
and such instruments of satisfaction, discharge and release of security in
respect of all Security as may be requested by the Borrower.

 

8



--------------------------------------------------------------------------------

2.6

Right to Share in Security

Only the Secured Parties shall be entitled to benefit from the Security granted
in the Collateral pursuant to the Security Documents, provided, that the Secured
Debt Holder Group Representatives, Secured Hedge Representatives or Secured Gas
Hedge Representatives, as applicable, representing such Secured Parties have
signed the Accession Agreement in accordance with Section 2.2 (Accession
Agreements).

 

2.7

Certain Rights and Obligations of Secured Parties

Unless all the Secured Parties agree otherwise:

 

  (a)

the obligations of a Secured Party under the Finance Documents are several and
not joint;

 

  (b)

failure by a Secured Party to perform its obligations does not affect the
obligations of any other party under the Financing Documents;

 

  (c)

no Secured Party is responsible for the obligations of any other Secured Party
under the Financing Documents;

 

  (d)

the rights of a Secured Party under the Financing Documents are separate and
independent rights;

 

  (e)

a Secured Party may, except as otherwise stated in the Financing Documents,
separately enforce those rights; and

 

  (f)

a debt arising under the Financing Documents to a Secured Party is a separate
and independent debt.

 

3.

REPAYMENT AND PREPAYMENTS

 

3.1

General Terms of Repayment

 

  (a)

All payments (including any payment of interest or fees) due to each Secured
Party shall be made in Dollars.

 

  (b)

Except as otherwise provided therein, whenever any payment due under a Financing
Document would otherwise fall due on a day other than a Business Day, such
payment shall be due on the next succeeding Business Day. Any such extension of
time under this Section 3.1(b) (General Terms of Repayment) shall be included in
the computation of interest or fees (as the case may be) on any such amount so
due.

 

  (c)

Unless expressly specified otherwise in any Secured Debt Instrument, all undrawn
Senior Debt Commitments in respect of any Secured Debt shall be cancelled
automatically at the close of business in New York, New York on the last day of
the Availability Period; provided, that if such day is not a Business Day, the
Availability Period shall terminate on the immediately preceding Business Day.

 

9



--------------------------------------------------------------------------------

3.2

Voluntary Prepayment of Secured Debt

 

  (a)

The Borrower shall have the right to prepay (including by way of legal
defeasance of Senior Bonds to the extent permitted under the Indenture governing
such Senior Bonds) all or any of the Secured Debt, in each case, to the extent
permitted under the applicable Secured Debt Instrument.

 

  (b)

With respect to each prepayment to be made pursuant to this Section 3.2
(Voluntary Prepayment of Secured Debt), on the date of such prepayment, the
Borrower shall pay to the Secured Debt Holder Group Representatives for the
account of the relevant Secured Parties the sum of the following amounts:

 

  (i)

the principal (including any make whole amount required to be paid under the
terms of the applicable Secured Debt Instrument) of, and accrued but unpaid
interest on, the Secured Debt to be prepaid;

 

  (ii)

any additional amounts required to be paid due to funding losses as required
under each Secured Debt Instrument; and

 

  (iii)

except for amounts to be paid to the Secured Hedge Representatives for the
account of the Qualified Counterparties to the Interest Rate Protection
Agreements as set forth immediately below, any other Obligations due in
connection with any prepayment under the Financing Documents.

Payments of principal of the Secured Debt will be applied as specified in the
applicable Secured Debt Instrument.

 

3.3

Voluntary Cancellation of Secured Debt

The Borrower shall have the right to cancel any outstanding commitments of the
Secured Debt Holders under the Secured Debt Instruments in accordance with the
terms set forth in the applicable Secured Debt Instrument.

 

3.4

Mandatory Prepayment of Secured Debt

 

  (a)

In addition to scheduled principal repayments, the Borrower shall make any
mandatory payments required to be made under the applicable Senior Debt
Instrument (to be effected in each case in the manner specified in
Section 3.4(b)) (Mandatory Prepayment of Secured Debt).

 

  (b)

Each prepayment to be made pursuant to this Section 3.4 (Mandatory Prepayment of
Secured Debt) shall be (i) applied pro rata to Secured Debt that is entitled to
a prepayment under the Secured Debt Instrument relating to such Secured Debt,
(ii) paid to the Secured Debt Holder Group Representative(s) representing the
Secured Debt referenced in the foregoing clause (i) and (iii) applied for the
account of the relevant Secured Parties as specified in the applicable Senior
Debt Instrument(s).

 

10



--------------------------------------------------------------------------------

3.5

Termination of Interest Rate Protection Agreement in Connection with Any
Prepayment

In connection with a voluntary or mandatory prepayment of the Secured Debt made
by the Borrower pursuant to the provisions of Sections 3.2 (Voluntary Prepayment
of Secured Debt) or 3.4 (Mandatory Prepayment of Secured Debt) and/or in
connection with any other circumstance, the Borrower may terminate or, to the
extent permitted by the applicable Interest Rate Protection Agreement transfer
or novate, a portion of the Interest Rate Protection Agreements in a manner in
accordance with the Financing Documents and Interest Rate Protection Agreements.

 

4.

[Reserved]

 

5.

MISCELLANEOUS PROVISIONS

 

5.1

Amendments

This Agreement may not be amended or waived unless such amendment or waiver is
in writing signed by the Loan Parties, the Intercreditor Agent, the Common
Security Trustee and each requisite Secured Debt Holder Group Representative,
Secured Hedge Representative and Secured Gas Hedge Representative whose vote is
required with respect to such amendment or waiver pursuant to the terms of the
Intercreditor Agreement.

 

5.2

Entire Agreement

This Agreement and any agreement, document or instrument attached hereto or
referred to herein integrate all the terms and conditions mentioned herein or
incidental hereto and supersede all oral negotiations and prior writings in
respect to the subject matter hereof. In the event of any conflict between the
terms, conditions and provisions of this Agreement and the terms of any Secured
Debt Instruments, Secured Hedge Instruments or Secured Gas Hedge Instruments,
the terms of the Secured Debt Instruments, Secured Hedge Instruments or Secured
Gas Hedge Instruments, as applicable, shall prevail.

 

5.3

Applicable Law; Jurisdiction

 

  (a)

GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT ANY
REFERENCE TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

  (b)

SUBMISSION TO JURISDICTION. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF

 

11



--------------------------------------------------------------------------------

  NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER FINANCING DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT AGAINST THE LOAN
PARTIES OR THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION IF APPLICABLE LAW
DOES NOT PERMIT A CLAIM, ACTION OR PROCEEDING REFERRED TO IN THE FIRST SENTENCE
OF THIS SECTION TO BE FILED, HEARD OR DETERMINED IN OR BY THE COURTS SPECIFIED
THEREIN.

 

  (c)

WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT IN ANY COURT REFERRED
TO IN SECTION 5.3(b) (SUBMISSION TO JURISDICTION). EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

  (d)

Service of Process. Each Loan Party irrevocably consents to the service of any
and all process in any such action or proceeding by the air mailing of copies of
such process to such Person at its then effective notice addresses pursuant to
Section 5.10 (Notices and Other Communications).

 

  (e)

Immunity. To the extent that any Loan Party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
Loan Party hereby irrevocably and unconditionally waives such immunity in
respect of its obligations under the Financing Documents and, without limiting
the generality of the foregoing, agrees that the waiver set forth in this
Section 5.3(e) (Applicable Law; Jurisdiction) shall have the fullest scope
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and is intended to be irrevocable for purposes of such Act.

 

12



--------------------------------------------------------------------------------

  (f)

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.3(f) (Applicable
Law; Jurisdiction).

 

5.4

Assignments

Assignments of Secured Debt, Secured Hedge Obligations or Secured Gas Hedge
Obligations shall be in accordance with and subject to the provisions of the
applicable Secured Debt Instrument, Secured Hedge Instrument or Secured Gas
Hedge Instrument.

 

5.5

Successors and Assigns

The provisions of this Agreement shall be binding upon and inure to the benefit
of each Party, and its respective successors and permitted assigns. Except as
expressly permitted by any Financing Document, no Party may assign or otherwise
transfer any of its rights or obligations under this Agreement or any other
Financing Document.

 

5.6

Costs and Expenses

The Borrower shall pay (a) all reasonable and documented out of pocket expenses
incurred by each Secured Debt Holder Group Representative, each Secured Hedge
Representative, the Intercreditor Agent and the Common Security Trustee and
their Affiliates (including all reasonable fees, costs and expenses of one
counsel plus one local counsel for the Secured Debt Holders in each relevant
jurisdiction (provided, that in the case of the continuation of an Event of
Default, any Secured Party may retain separate counsel in the event of an actual
conflict of interest (which may be multiple counsel, but only the least number
as necessary to resolve such conflict of interest) and the Borrower shall pay
all reasonable fees, cost and expenses of such additional counsel)), in
connection with the preparation, negotiation, syndication, execution and
delivery of this Agreement and the

 

13



--------------------------------------------------------------------------------

other Financing Documents; (b) all reasonable and documented out of pocket
expenses incurred by each Secured Debt Holder Group Representative, each Secured
Hedge Representative, the Intercreditor Agent and the Common Security Trustee
(including all reasonable fees, costs and expenses of one counsel plus one local
counsel for the Secured Debt Holders in each relevant jurisdiction (provided,
that in the case of the continuation of an Event of Default, any Secured Party
may retain separate counsel in the event of an actual conflict of interest
(which may be multiple counsel, but only the least number as necessary to
resolve such conflict of interest) and the Borrower shall pay all reasonable
fees, cost and expenses of such additional counsel)), in connection with any
amendments, modifications or waivers of the provisions of this Agreement and the
other Financing Documents (whether or not the transactions contemplated hereby
or thereby are consummated); (c) all reasonable and documented out-of-pocket
expenses incurred by each Secured Debt Holder Group Representative, each Secured
Hedge Representative, the Intercreditor Agent and the Common Security Trustee
(including all reasonable fees, costs and expenses of one counsel plus one local
counsel for the Secured Debt Holders in each relevant jurisdiction (provided,
that in the case of the continuation of an Event of Default, any Secured Party
may retain separate counsel in the event of an actual conflict of interest
(which may be multiple counsel, but only the least number as necessary to
resolve such conflict of interest) and the Borrower shall pay all reasonable
fees, cost and expenses of such additional counsel)), in connection with the
administration of this Agreement and the other Financing Documents (whether or
not the transactions contemplated hereby or thereby are consummated); and (d)
all reasonable and documented out-of-pocket expenses incurred by the Secured
Parties (including all reasonable fees, costs and expenses of one counsel plus
one local counsel for the Secured Debt Holders in each relevant jurisdiction
(provided, that in the case of the continuation of an Event of Default, any
Secured Party may retain separate counsel in the event of an actual conflict of
interest (which may be multiple counsel, but only the least number as necessary
to resolve such conflict of interest) and the Borrower shall pay all reasonable
fees, cost and expenses of such additional counsel)), in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Financing Documents, including their rights under this Section 5.6
(Costs and Expenses), including in connection with any workout, restructuring or
negotiations in respect of the Obligations; provided, that the provisions of
this Section 5.6 (Costs and Expenses) shall not supersede Section 2.16
(Increased Costs) and Section 2.18 (Taxes) of the Working Capital Facility
Agreement and similar provisions of any other Secured Debt Instrument.
Notwithstanding the foregoing, in the event that the Common Security Trustee
reasonably believes that a conflict exists in using one counsel, it may engage
its own counsel.

 

5.7

Counterparts; Effectiveness

This Agreement may be executed in counterparts (and by different Parties in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective when it has been executed by the each of the Parties and
when the Common Security Trustee has received counterparts hereof that, when
taken together, bear the signatures of each of the other Parties. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or
portable document format (“pdf”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

14



--------------------------------------------------------------------------------

5.8

No Waiver; Cumulative Remedies.

No failure by any Secured Party to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Financing Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Financing Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

5.9

Indemnification by Borrower

 

  (a)

The Borrower hereby agrees to indemnify each Secured Party and each Related
Party (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including all fees, costs and expenses of counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Loan Party arising out of, in connection with, or as a
result of:

 

  (i)

the execution or delivery of this Agreement, any other Transaction Document, or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or the administration (other than expenses that do not constitute
out-of-pocket expenses) or enforcement thereof;

 

  (ii)

any Senior Debt or the use or proposed use of the proceeds therefrom (including
any refusal by any Holder of Senior Debt to honor any demand for payment under
any Senior Debt Instrument, as applicable, if the documents presented in
connection with such demand do not strictly comply with the terms the applicable
Senior Debt Instrument);

 

  (iii)

any actual or alleged presence, Release or threatened Release of Hazardous
Materials in violation of Environmental Laws or that can reasonably result in an
Environmental Claim on or from the Project or any property owned or operated by
any Loan Party, or any Environmental Affiliate or any liability pursuant to an
Environmental Law related in any way to the Project or any Loan Party, except
for Releases of Hazardous Materials that are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of any Indemnitee;

 

15



--------------------------------------------------------------------------------

  (iv)

any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party or any of the
Borrower’s members, managers or creditors, and regardless of whether any
Indemnitee is a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Financing Documents is
consummated, in all cases, whether or not caused by or arising, in whole or in
part, out of the comparative, contributory or sole negligence of the Indemnitee;
or

 

  (v)

any claim, demand or liability for broker’s or finder’s or placement fees or
similar commissions, whether or not payable by any Loan Party, alleged to have
been incurred in connection with such transactions, other than any broker’s or
finder’s fees payable to Persons engaged by any Holder of Senior Debt or
Affiliates or Related Parties thereof;

provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the (i) bad faith, gross
negligence or willful misconduct of such Indemnitee or (ii) the material breach
of such Indemnitee of its express obligations under the Financing Documents by
such Indemnitee in performing its obligations under this Agreement or any
Financing Document or any agreement or instrument contemplated hereby or thereby
or referred to herein or therein, or (y) shall have arisen from a dispute
between or among the Indemnitees or from a claim of an Indemnitee against
another Indemnitee (in each case, other than any dispute involving claims
against the Intercreditor Agent or against an Indemnitee in its capacity as a
Joint Lead Arranger, Joint Lead Bookrunner, agent or similar role hereunder,
unless such claims arise from (i) the bad faith, gross negligence or willful
misconduct of such Indemnitee or (ii) the material breach of such Indemnitee of
its express obligations under the Financing Documents by such Indemnitee in
performing its obligations under this Agreement or any Financing Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein (in each case, to the extent determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (A) the
bad faith, gross negligence or willful misconduct of such Indemnitee or (B) the
material breach of such Indemnitee of its express obligations under the
Financing Documents by such Indemnitee in performing its obligations under this
Agreement or any Financing Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein)), which in either case is
not the result of an act or omission of the Borrower or any of its Affiliates.

 

  (b)

To the extent that the Borrower for any reason fails to pay in full any amount
required under Section 5.6 (Costs and Expenses) or Section 5.9(a)
(Indemnification by Borrower) above to be paid by it to the Intercreditor Agent
or any Related Party thereof or the Common Security Trustee or any Related Party
thereof, each Secured Debt Holder severally agrees to pay to the Intercreditor
Agent, the Common Security Trustee, or such Related Party, as the case may be,
such Secured Debt Holder’s ratable share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Intercreditor

 

16



--------------------------------------------------------------------------------

Agent, the Common Security Trustee or the applicable Related Party, in its
capacity as such. The obligations of the Secured Debt Holders to make payments
pursuant to this Section 5.9(b) (Indemnification by Borrower) are several and
not joint and shall survive the payment in full of the Obligations and the
termination of this Agreement. The failure of any Secured Debt Holder to make
payments on any date required hereunder shall not relieve any other Secured Debt
Holder of its corresponding obligation to do so on such date, and no Secured
Debt Holder shall be responsible for the failure of any other Secured Debt
Holder to do so.

 

  (c)

All amounts due under this Section 5.9(Indemnification by Borrower) shall be
payable not later than thirty (30) days after demand therefor.

 

  (d)

The provisions of this Section 5.9 (Indemnification by Borrower) shall not
supersede Section 2.16 (Increased Costs) and Section 2.18 (Taxes) of the Working
Capital Facility Agreement and similar provisions of any other Secured Debt
Instrument.

 

5.10

Notices and Other Communication

 

  (a)

Any notice, claim, request, demand, consent, designation, direction,
instruction, certificate, report or other communication to be given under or in
connection with this Agreement shall be given in writing and will be deemed duly
given when:

 

  (i)

personally delivered;

 

  (ii)

sent by facsimile transmission (with transmittal confirmation or acknowledgment
of receipt, whether written or oral);

 

  (iii)

except with respect to any notice of Default or Event of Default, sent by
electronic mail (with electronic confirmation of receipt); or

 

  (iv)

five (5) days have elapsed after mailing by certified or registered mail,
postage pre-paid, return receipt requested,

in each case addressed to a Person at its address, e-mail address, or facsimile
transmission number as indicated in Schedule 5.10 or to such other address,
e-mail address, or facsimile transmission number of which such Person has given
notice (including, with respect to any Person acceding to this Agreement under
an Accession Agreement those set out for such Person therein). Each of the Loan
Parties, the Common Security Trustee, the Intercreditor Agent, any Secured Debt
Holder Group Representative, any Secured Gas Hedge Representative and any
Secured Hedge Representative may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Secured Debt Holder may change its address, facsimile
or telephone number for notices and other communications hereunder by notice to
the Borrower, the Common Security Trustee, the Intercreditor Agent, each Secured
Debt Holder Group Representative, each Secured Gas Hedge Representative and each
Secured Hedge Representative.

 

17



--------------------------------------------------------------------------------

  (b)

Any notice to be given by or on behalf of the Borrower to any Secured Debt
Holder may be sent to the Secured Debt Holder Group Representative that
represents such Secured Debt Holder. Any notice to be given by or on behalf of
the Borrower to any Holder of Secured Hedge Obligations may be sent to the
Secured Hedge Representative that represents such Holder of Secured Hedge
Obligations. Any notice to be given by or on behalf of the Borrower to any Gas
Hedge Provider may be sent to the Secured Gas Hedge Representative that
represents such Gas Hedge Provider.

 

  (c)

The Common Security Trustee and the Intercreditor Agent shall promptly forward
to each Secured Debt Holder Group Representative and the Common Security Trustee
and Intercreditor Agent (other than itself or any Person from whom it received,
or which it is aware has received, any such notice, claim, certificate, report,
instrument, demand, request, direction, instruction, designation, waiver,
receipt, consent or other communication or document) copies of any notice,
claim, certificate, report, instrument, demand, request, direction, instruction,
designation, waiver, receipt, consent or other communication or document that it
receives from any other Person under or in connection with this Agreement or any
other Financing Document.

 

  (d)

Each Secured Debt Holder Group Representative shall send a copy of any notice
given under this Agreement to each other Secured Debt Holder Group
Representative.

 

  (e)

The Borrower hereby agrees that it will provide to the Common Security Trustee
all information, documents and other materials that it is obligated to furnish
to the Common Security Trustee pursuant to the Financing Documents, including
all notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to the Secured Gas Hedge Instruments,
(ii) relates to the incurrence of Indebtedness, (iii) relates to the payment of
any principal or other amount due under any Secured Debt Instrument or Secured
Hedge Instrument prior to the scheduled date therefor or (iv) provides notice of
any Default or Event of Default (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the Common
Security Trustee at the email addresses specified in Schedule 5.10.

 

5.11

Severability

If any provision of this Agreement or any other Financing Document is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Financing Documents
shall not be affected or impaired thereby and (b) the Parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

18



--------------------------------------------------------------------------------

5.12

Survival

Notwithstanding anything in this Agreement to the contrary, Section 5.6 (Costs
and Expenses), and Section 5.9 (Indemnification by Borrower) shall survive any
termination of this Agreement. In addition, each representation and warranty
made hereunder and in any other Financing Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties shall be considered to have been relied upon by each of the Secured
Parties, regardless of any investigation made by any Secured Party or on their
behalf and notwithstanding that any Secured Party may have had notice or
knowledge of any Default or Event of Default at the time of the borrowing made
pursuant to the Senior Debt Instruments, and shall continue in full force and
effect as of the date made or any date referred to herein as long as any Senior
Debt or any other Obligation hereunder or under any other Financing Document
shall remain unpaid or unsatisfied.

 

5.13

Waiver of Consequential Damages, Etc.

To the fullest extent permitted by applicable Government Rule, no Party shall
assert, and each Party hereby waives, any claim against any other Party or their
Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Financing Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof. No Party or its Related Parties shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.

 

5.14

Reinstatement

This Agreement and the obligations of the Loan Parties hereunder shall
automatically be reinstated if and to the extent that for any reason any payment
made pursuant to this Agreement is rescinded or must otherwise be restored or
returned, whether as a result of any proceedings in bankruptcy or reorganization
or otherwise with respect to Loan Parties or any other Person or as a result of
any settlement or compromise with any Person (including the Borrower) in respect
of such payment, and the Borrower shall pay the Secured Parties on demand all of
its reasonable costs and expenses (including reasonable fees, expenses and
disbursements of counsel) incurred by such Party in connection with such
rescission or restoration.

 

19



--------------------------------------------------------------------------------

5.15

Treatment of Certain Information; Confidentiality

The Common Security Trustee, each Secured Debt Holder Group Representative, each
Secured Hedge Representative and each Secured Gas Hedge Representative agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and to its Affiliates’ respective officers,
directors, partners, members, employees, legal counsel, independent auditors and
other experts, agents and advisors (and to other Persons authorized by the
Common Security Trustee, such Secured Debt Holder Group Representative, such
Secured Hedge Representative or such Secured Gas Hedge Representative, as
applicable, to organize, present or disseminate such Information in connection
with disclosures otherwise made in accordance with this Section 5.15 (Treatment
of Certain Information; Confidentiality) who need to know such Information and
on a confidential basis (provided that the Persons to whom such disclosure is
made will be informed prior to disclosure of the confidential nature of such
Information and instructed to keep such Information confidential), (b)
disclosures of such Information reasonably required by any potential or
prospective assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of any Advances or any
participations therein, by any direct or indirect contractual counterparties (or
the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations under the Advances or any potential
providers of credit protection, in each case, who are advised of the
confidential nature of such Information, (c) disclosure to any rating agency on
a confidential basis; provided that such Information is supplied to such rating
agency after consultation with the Senior Facility Agent, (d) disclosure on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Advances, (e) disclosures in connection with the exercise of any remedies
hereunder or under any other Financing Document, (f) disclosures to the extent
that such Information is publicly available or becomes publicly available other
than by reason of improper disclosure by such Person, (g) disclosures received
by a Person on a non-confidential basis from a source (other than the disclosing
party or any of its affiliates, advisors, members, directors, employees, agents
or other representatives) not known by such Person to be prohibited from
disclosing such Information to such Person by a legal, contractual or fiduciary
obligation, (h) disclosures to the extent that such Information was already in
the disclosing party’s possession or is independently developed by the
disclosing party, (i) with respect to the Joint Lead Arrangers under the Working
Capital Facility Agreement only, disclosures for purposes of establishing a “due
diligence” defense, (j) disclosures to market data collectors and similar
services providers in the lending industry, and service providers to the Common
Security Trustee, each Secured Debt Holder Group Representative, each Secured
Hedge Representative and each Secured Gas Hedge Representative in connection
with the administration and management of the Obligations, (k) disclosures
required or requested by any court, administrative or governmental agency, body,
committee or representative thereof or by the NAIC or pursuant to applicable law
or legal, administrative or judicial process, or pursuant to a subpoena or order
issued by a court of competent jurisdiction, in which case such Person agrees to
inform Borrower promptly thereof to the extent permitted by applicable law,
(l) disclosures upon the request or demand of any regulatory or quasi-regulatory
authority purporting to have jurisdiction over such Person or any of its
Affiliates, and (m) disclosures permitted in accordance with the terms of any
Secured Debt Instrument. Notwithstanding anything to the contrary set forth
herein, each party (and each of their respective employees, representatives or
other agents) may disclose to any and all Persons without limitation of any
kind, the tax treatment and tax structure of

 

20



--------------------------------------------------------------------------------

the transactions contemplated by the Financing Documents and all materials of
any kind (including opinions and other tax analyses) that are provided to any
such party relating to such tax treatment and tax structure. However, any
Information relating to the tax treatment or tax structure shall remain subject
to the confidentiality provisions hereof (and the foregoing sentence shall not
apply) to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their respective Affiliates’ directors and employees
to comply with applicable securities laws. For this purpose, “tax structure”
means any facts relevant to the U.S. federal income tax treatment of the
transactions contemplated by this Agreement but does not include Information
relating to the identity of any of the parties hereto or any of their respective
Affiliates. For the purposes of this Section 5.15 (Treatment of Certain
Information; Confidentiality), “Information” means written information that is
furnished by or on behalf of the Loan Parties, the Sponsor or any of their
Affiliates to the Common Security Trustee, any Secured Debt Holder Group
Representative, any Secured Hedge Representative or any Secured Gas Hedge
Representative pursuant to or in connection with any Financing Document,
relating to the assets and business of the Loan Parties, the Sponsor or any of
their Affiliates but does not include any such information that (i) is or
becomes generally available to the public other than as a result of a breach by
the Common Security Trustee, any Secured Debt Holder Group Representative, any
Secured Hedge Representative or any Secured Gas Hedge Representative of its
obligations hereunder, (ii) is or becomes available to the Common Security
Trustee, any Secured Debt Holder Group Representative, any Secured Hedge
Representative or any Secured Gas Hedge Representative from a source other than
the Loan Parties, the Sponsor or any of their Affiliates that is not, to the
knowledge of the Common Security Trustee, any Secured Debt Holder Group
Representative, any Secured Hedge Representative or any Secured Gas Hedge
Representative, acting in violation of a confidentiality obligation with the
Loan Parties, the Sponsor or any of their Affiliates or (iii) is independently
compiled by the Common Security Trustee, any Secured Debt Holder Group
Representative, any Secured Hedge Representative or any Secured Gas Hedge
Representative, as evidenced by their records, without the use of the
Information. Any Person required to maintain the confidentiality of Information
as provided in this Section 5.15 (Treatment of Certain Information;
Confidentiality) shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding the foregoing, to the extent the
Borrower has a registration statement with respect to any Senior Debt declared
effective, the foregoing provision shall not be applicable to the Secured Debt
Holder Group Representative for any holder of Senior Debt subject to such
registration statement.

 

5.16

No Recourse

 

  (a)

Each Secured Party that is a party hereto acknowledges and agrees that the
obligations of the Loan Parties and the Pledgor under this Agreement and the
other Financing Documents, including with respect to the payment of the
principal of or premium or penalty, if any, or interest on any Obligations, or
any part thereof, or for any claim based thereon or otherwise in respect thereof
or related thereto, are obligations solely of the Loan Parties and the Pledgor
and shall be satisfied solely from the Security and the assets of the Loan
Parties and the Pledgor and shall not

 

21



--------------------------------------------------------------------------------

  constitute a debt or obligation of the Sponsor or its respective Affiliates
(other than the Loan Parties and the Pledgor) or Blackstone or any of its
respective Affiliates (other than the Loan Parties and the Pledgor), nor of any
past, present or future officers, directors, employees, shareholders, agents,
attorneys or representatives of the Loan Parties, the Pledgor, the Sponsor,
Blackstone and their respective Affiliates (collectively (but excluding the Loan
Parties and the Pledgor), the “Non-Recourse Parties”).

 

  (b)

Each Secured Party that is a party hereto acknowledges and agrees that the
Non-Recourse Parties shall not be liable for any amount payable under this
Agreement or any Financing Document, and no Secured Party shall seek a money
judgment or deficiency or personal judgment against any Non-Recourse Party for
payment or performance of any obligation of the Loan Parties and the Pledgor
under this Agreement or the other Financing Documents.

 

  (c)

The acknowledgments, agreements and waivers set out in this Section 5.16 (No
Recourse) shall be enforceable by any Non-Recourse Party and are a material
inducement for the execution of this Agreement and the other Financing Documents
by the Loan Parties and the Pledgor;

provided, however, that:

 

  (i)

the foregoing provisions of this Section 5.16 (No Recourse) shall not constitute
a waiver, release or discharge of the Loan Parties for any of the Indebtedness
or Obligations of the Loan Parties under, or any terms, covenants, conditions or
provisions of, this Agreement or any other Financing Document, and the same
shall continue until fully and paid, discharged, observed or performed;

 

  (ii)

the foregoing provisions of this Section 5.16 (No Recourse) shall not limit or
restrict the right of any Secured Party to name any Loan Party or any other
Person as defendant in any action or suit for a judicial foreclosure or for the
exercise of any other remedy under or with respect to this Agreement, any of the
Security Documents or any other Financing Document to which such Person is a
party, or for injunction or specific performance, so long as no judgment in the
nature of a deficiency judgment shall be enforced against any Non-Recourse Party
out of any Property other than the Property of the Borrower or the Collateral;

 

  (iii)

the foregoing provisions of this Section 5.16 (No Recourse) shall not in any way
limit, reduce, restrict or otherwise affect any right, power, privilege or
remedy of the Secured Parties (or any assignee or beneficiary thereof or
successor thereto) with respect to, and each and every Person (including each
and every Non-Recourse Party) shall remain fully liable to the extent that such
Person would otherwise be liable for its own actions with respect to, any fraud,
gross negligence or willful misrepresentation, or willful misappropriation of
Cash Flows or any other earnings, revenues,

 

22



--------------------------------------------------------------------------------

  rents, issues, profits or proceeds from or of the Loan Parties, the Project or
the Collateral that should or would have been paid as provided in the Financing
Documents or paid or delivered to the Common Security Trustee (or any assignee
or beneficiary thereof or successor thereto) for any payment required under this
Agreement or any other Financing Document; and

 

  (iv)

nothing contained herein shall limit the liability of any Person who is a party
to any Transaction Document under this clause (iv) relating solely to such
liability of such Person as may arise under such referenced agreement,
instrument or opinion.

The limitations on recourse set forth in this Section 5.16 (No Recourse) shall
survive the Discharge Date.

 

5.17

Subsidiaries. In the event that any Person becomes a Subsidiary of the Borrower
(other than any Unrestricted Subsidiary) after the Closing Date, (a) such
Subsidiary shall be deemed a Restricted Subsidiary and (b) the Borrower shall
promptly cause such Restricted Subsidiary to execute and deliver to the Common
Security Trustee a joinder to this Agreement, the Security Agreement and
Accounts Agreement in the form attached hereto as Exhibit A.

 

5.18

Third Amendment and Restatement.

This Agreement amends, restates and supersedes the Second Amended and Restated
Common Terms Agreement in its entirety.

 

5.19

Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Common Security
Trustee, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

6.

Separateness

The Borrower shall comply at all times with the separateness provisions set
forth on Schedule 6.1.

 

23



--------------------------------------------------------------------------------

7.

[Reserved]

 

8.

[Reserved]

 

9.

Events of Default for Secured Debt

Each of the following events or occurrences set forth in this Section 9 shall be
an Event of Default in respect of all Secured Debt other than (i) Senior Bonds
and (ii) other Senior Debt if and to the extent provided in the Senior Debt
Instrument governing such Senior Debt.

 

9.1

Non-Payment of Scheduled Payments

The Borrower shall (i) default in the payment when due of any principal of any
Secured Debt; unless (x) such default is caused by an administrative or
technical error and (y) payment is made within three (3) Business Days of its
due date, or (ii) default in the payment when due of any interest on any Secured
Debt or any fee or any other amount or Obligation payable by it under this
Agreement, any Secured Debt Instrument, any Secured Hedge Instrument or any
other Financing Document and such default continues unremedied for a period of
three (3) Business Days after the occurrence of such default.

 

9.2

[Reserved]

 

9.3

[Reserved]

 

9.4

[Reserved]

 

9.5

[Reserved]

 

9.6

[Reserved]

 

9.7

Bankruptcy; Insolvency

A Bankruptcy shall occur with respect to (i) any Loan Party, (ii) the Pledgor,
or (iii) SPLNG; provided that, no Event of Default shall occur under this
Section 9.7 in respect of any one or more Restricted Subsidiaries (i) together
holding assets not exceeding 10.0% of the Consolidated Total Assets and (ii) the
relief sought with respect to any or all such Restricted Subsidiaries would not
materially and adversely affect the Borrower’s ability to repay its Obligations
under any Financing Document.

[Remainder of page intentionally blank. Next page is signature page.]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SABINE PASS LIQUEFACTION, LLC,

as the Borrower

By:  

/s/ Lisa C. Cohen

Name:   Lisa C. Cohen Title:   Treasurer

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED COMMON TERMS AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SOCIÉTÉ GÉNÉRALE, as the Common Security Trustee and the Intercreditor Agent By:
 

/s/ ROBERTO S SIMON

Name:   ROBERTO S SIMON Title:   Managing Director

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED COMMON TERMS AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as 4(a)(2) Indenture Trustee By:  

/s/ Bret S. Derman

Name:   Bret S. Derman Title:   Vice President

 

THE BANK OF NEW YORK MELLON, as 144A Indenture Trustee By:  

/s/ Bret S. Derman

Name:   Bret S. Derman Title:   Vice President

SIGNATURE PAGE TO THIRD AMENDED AND RESTATED COMMON TERMS AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1 TO COMMON TERMS AGREEMENT

DEFINITIONS

“144A Indenture” has the meaning set forth in the Recitals to the Common Terms
Agreement.

“144A Indenture Trustee” has the meaning set forth in the Recitals to the Common
Terms Agreement.

“2018 Kinder Morgan Precedent Agreement” means the Precedent Agreement, dated as
of October 31, 2018, between Kinder Morgan Louisiana Pipeline LLC and the
Borrower.

“4(a)(2) Indenture” has the meaning set forth in the Recitals to the Common
Terms Agreement.

“4(a)(2) Indenture Trustee” has the meaning set forth in the Recitals to the
Common Terms Agreement.

“Accession Agreement” means an accession agreement entered into (or to be
entered into) by any acceding Secured Debt Holder Group Representative, Secured
Hedge Representative or Secured Gas Hedge Representative, as applicable,
substantially in the form required by Section 2.2 (Accession Agreements) as well
as any accession agreement entered into by a Secured Debt Holder Group
Representative on the Closing Date.

“Account Collateral” means the Accounts subject to the security interests
granted under the Accounts Agreement.

“Accounts” has the meaning given to it in the Accounts Agreement.

“Accounts Agreement” means the Third Amended and Restated Accounts Agreement,
dated as of March 19, 2020, among the Loan Parties, the Common Security Trustee
and the Accounts Bank.

“Accounts Bank” means Citibank, N.A., or any successor to it appointed pursuant
to the terms of the Accounts Agreement.

“Additional Material Project Document” means any contract, agreement, letter
agreement or other instrument to which any Loan Party becomes a party after the
Closing Date that:

(a) replaces or substitutes for an existing Material Project Document; or

(b) (i) contains obligations and liabilities that are in excess of $250,000,000
over its term (including after taking into account all amendments, amendments
and restatements, supplements, or waivers to any such contract, agreement,
letter agreement or other instrument) and (ii) is for a term that is greater
than seven (7) years;



--------------------------------------------------------------------------------

provided, that for the purposes of this definition, any series of related
transactions shall be considered as one transaction, and all contracts,
agreements, letter agreements or other instruments in respect of such
transactions shall be considered as one contract, agreement, letter agreement or
other instrument, as applicable.

“Additional Secured Debt” means any of (a) the Secured Expansion Debt, (b) the
Secured Replacement Debt, and (c) the Secured Senior Notes.

“Advance” means a borrowing of a loan, issuance of or drawing upon a letter of
credit or the issuance of debt securities pursuant to any Secured Debt
Instrument.

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly Controls, or is under common Control with, or is Controlled by, such
Person and, if such Person is an individual, any member of the immediate family
(including parents, spouse, children and siblings) of such individual and any
trust whose principal beneficiary is such individual or one or more members of
such immediate family and any Person who is Controlled by any such member or
trust. Notwithstanding the foregoing, the definition of “Affiliate” shall not
encompass (a) any individual solely by reason of his or her being a director,
officer, manager or employee of any Person and (b) any Facility Agent, the
Common Security Trustee or any Secured Debt Holder.

“Agreement” has the meaning provided in the Preamble to the Common Terms
Agreement.

“Alberta Xpress Project Precedent Agreement” means the Precedent Agreement,
dated as of February 13, 2020, between ANR Pipeline Company and the Borrower.

“Asset Sale” has the meaning assigned to such term in the Indentures as in
effect on the date hereof (with all terms referenced in such term also as in
effect on the date hereof).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer,
treasurer or other named officer of such Person (or, in the case of a limited
partnership, of the general partner, acting on behalf of such limited
partnership).

“Availability Period” (and correlative terms) has the meaning provided in the
relevant Secured Debt Instrument.



--------------------------------------------------------------------------------

“Bankruptcy” means, with respect to any Person, the occurrence of any of the
following events, conditions or circumstances:

(a) such Person shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or insolvent, or shall file any petition or answer or
consent seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief for itself under the Bankruptcy Code
or any present or future applicable federal, state or other statute or law
relating to bankruptcy, insolvency, reorganization or other relief for debtors,
or shall seek or consent to or acquiesce in the appointment of any trustee,
receiver, conservator or liquidator of such Person or of all or any substantial
part of its properties (the term “acquiesce,” as used in this definition,
includes the failure to file in a timely manner a petition or motion to vacate
or discharge any order, judgment or decree after entry of such order, judgment
or decree);

(b) a case or other proceeding shall be commenced against such Person without
the consent or acquiescence of such Person seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief with respect to such Person or its debts under the Bankruptcy Code or any
present or future applicable federal, state or other statute or law relating to
bankruptcy, insolvency, reorganization or other relief for debtors, or seeking
the appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed or unstayed for a period of 90
consecutive days;

(c) a court of competent jurisdiction shall enter an order, judgment or decree
approving a petition filed against such Person seeking a reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the Bankruptcy Code, or any other present or future applicable
federal, state or other statute or law relating to bankruptcy, insolvency,
reorganization or other relief for debtors, and such Person shall acquiesce in
the entry of such order, judgment or decree or such order, judgment or decree
shall remain undischarged, unvacated or unstayed for 120 days (whether or not
consecutive) from the date of entry thereof, or any trustee, receiver,
conservator or liquidator of such Person or of all or any substantial part of
its property shall be appointed without the consent or acquiescence of such
Person and such appointment shall remain unvacated and unstayed for an aggregate
of 120 days (whether or not consecutive);

(d) such Person shall admit in writing its inability to pay its debts as they
mature or shall generally not be paying its debts as they become due;

(e) such Person shall make an assignment for the benefit of creditors or take
any other similar action for the protection or benefit of creditors;

(f) such Person shall take any corporate or partnership action for the purpose
of effecting any of the foregoing; or

(g) an order for relief shall be entered in respect of such Person under the
Bankruptcy Code.



--------------------------------------------------------------------------------

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. Section 11 et seq.

“Bankruptcy Law” means the Bankruptcy Code and any other state or federal
insolvency, reorganization, moratorium or similar law for the relief of debtors.

“Basis Swap” means a commodity derivative contract that is cash-settled based on
the difference between: (1) the price of natural gas at one particular pricing
point and (2) the price of natural gas at a different delivery location or
pricing point.

“BG” means BG Gulf Coast LNG, LLC.

“BG FOB Sale and Purchase Agreement” means the Amended and Restated LNG Sale and
Purchase Agreement (FOB), dated January 25, 2012, between the Borrower and BG.

“Blackstone” means Blackstone Capital Partners VI-Q L.P., a Delaware limited
partnership, and/or Blackstone CQP Holdco LP, a Delaware limited partnership, as
the context may require.

“Borrower” has the meaning provided in the Preamble to the Common Terms
Agreement.

“Business Day” means (i) for purposes of the making of LIBO Loans or Eurodollar
Loans (as defined in the applicable Secured Debt Instrument), any day (a) other
than a Saturday, Sunday or any other day which is a legal holiday or a day on
which banking institutions are permitted to be closed in New York, New York and
(b) that is also a day on which dealings in Dollar deposits are carried out in
the London interbank market and (ii) for all other purposes, any day other than
a Saturday, Sunday or any other day which is a legal holiday or a day on which
banking institutions are permitted to be closed in New York, New York.

“Business Interruption Insurance Proceeds” means all proceeds of any insurance
policies required pursuant to the Financing Documents or otherwise obtained with
respect to any Loan Party or the Project insuring such Loan Party against
business interruption or delayed start-up.

“Capital Lease Obligations” means, for any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as Capital
Leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with Section 1.04 of the Working
Capital Facility Agreement, recorded as capital leases on the balance sheet of
the Person liable (whether contingent or otherwise) for the payment of rent
thereunder; provided that for purposes of this Agreement and the other Financing
Documents, the amount of obligations under any Capital Lease shall be the amount
thereof accounted for as a liability on the balance sheet of such Person in
accordance with Section 1.04 of the Working Capital Facility Agreement.



--------------------------------------------------------------------------------

“Capital Stock” means:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Flow” means, for any period, the sum (without duplication) of the
following:

(a) all cash paid to any Loan Party during such period in connection with the
ownership or operation of the Project;

(b) all interest and investment earnings paid to any Loan Party or accrued
during such period;

(c) all cash paid to any Loan Party during such period as Business Interruption
Insurance Proceeds; and

(d) all cash paid to any Loan Party during the applicable period from any direct
or indirect owner of any Loan Party by way of equity contribution or
subordinated shareholder loans (in each case as otherwise permitted pursuant to
the terms of the Financing Documents);

provided, however, that Cash Flow shall not include any proceeds of any Senior
Debt or any other Indebtedness incurred by a Loan Party (other than pursuant to
clause (d) above); Net Loss Proceeds; Net Cash Proceeds other than the sale of
capacity and other commercial products in the ordinary course of business, and
tax refunds.

“Centrica” means Centrica plc.

“Centrica FOB Sale and Purchase Agreement” means the LNG Sale and Purchase
Agreement (FOB), dated March 22, 2013, between the Borrower and Centrica, as
assigned to Centrica LNG Company.



--------------------------------------------------------------------------------

“Closing Date” means March 19, 2020.

“CMI” means Cheniere Marketing LLC.

“CMI LNG Sale and Purchase Agreement” means the Amended and Restated LNG Sale
and Purchase Agreement (FOB), dated August 5, 2014, as amended by the Letter
Agreement, dated as of December 8, 2016 and Amendment No. 1, dated May 3, 2019,
between the Borrower and CMI, as assigned to Cheniere Marketing International
LLP.

“Collateral” means, without duplication:

(a) the Collateral (as defined in the Security Agreement);

(b) the Collateral (as defined in the Pledge Agreement);

(c) the Account Collateral; and

(d) all other real and personal property which is subject, from time to time, to
the security interests or liens granted by the Security Documents.

“Columbia Gulf Precedent Agreement” means the Amended and Restated Precedent
Agreement, dated as of April 19, 2019, between Columbia Gulf Transmission, LLC
and the Borrower.

“Common Security Trustee” means Société Générale or any successor to it
appointed pursuant to the terms of the Security Agency Agreement.

“Common Terms Agreement” means the Third Amended and Restated Common Terms
Agreement, dated as of March 19, 2020, among the Loan Parties, the Secured Debt
Holder Group Representatives, the Secured Hedge Representatives, the Secured Gas
Hedge Representatives, the Common Security Trustee and the Intercreditor Agent.

“Communications” has the meaning provided in Section 5.10(e) (Notices and Other
Communication).

“Condemnation Proceeds” means any amounts and proceeds of any kind (including
instruments) payable in respect of any Event of Taking.

“Consents ” means (a) each consent to collateral assignment required to be
entered into pursuant to the Financing Documents (including each consent to
collateral assignment set forth on Annex A (Closing Date Consents) to the Common
Terms Agreement) and each other consent to collateral assignment entered into by
any Loan Party, in each case by and among the applicable Loan Party, the Common
Security Trustee and the Persons identified therein, and (b) each subordination,
non-disturbance, surface use and/or recognition agreement, affidavit of use and
possession, estoppel certificate from counterparties to the Real Property
Documents required to be entered into pursuant to the Financing Documents.



--------------------------------------------------------------------------------

“ConocoPhillips License Agreements” means, collectively, the Stage 1
ConocoPhillips License Agreement, the Stage 2 ConocoPhillips License Agreement,
the Stage 3 ConocoPhillips License Agreement and the Stage 4 ConocoPhillips
License Agreement.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Construction Account” has the meaning assigned to such term in the Accounts
Agreement.

“Consultants” means the Independent Engineer, the Insurance Advisor and the
Market Consultant.

“Control ” (including, with its correlative meanings, “Controlled by” and “under
common Control with”) means possession, directly or indirectly, of power to
direct or cause the direction of management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise) and, in any event, any Person owning at least fifty percent (50%)
of the voting securities of another Person shall be deemed to Control that
Person.

“Cooperation Agreement” means the Amended and Restated Cooperation Agreement,
dated as of June 30, 2015, and amended May 29, 2019, between the Borrower and
SPLNG.

“Creole Trail Pipeline Service Agreement” means the Service Agreement, dated as
of March 11, 2015, between the Borrower and Cheniere Creole Trail Pipeline, L.P.

“Creole Trail Pipeline Transportation Agreement” means the Firm Transportation
Agreement, dated as of March 11, 2015, between the Borrower and Cheniere Creole
Trail Pipeline, L.P. pursuant to the Creole Trail Precedent Agreement.

“Default” means an Event of Default or an event or condition which, with the
giving of notice, lapse of time or upon a declaration or determination being
made (or any combination thereof), would become an Event of Default.

“Development” means the development, acquisition, ownership, occupation,
construction, equipping, testing, repair, operation, maintenance and use of the
Project and the purchase and sale of natural gas and the sale of LNG, the export
of LNG from the Project (and, if elected, the import of LNG to the extent the
Borrower has all necessary Government Approvals therefor), the transportation of
natural gas to the Project by third parties, and the sale of other Services or
other products or by-products of the Project and all activities incidental
thereto, in each case in accordance with the Transaction Documents. All
references to Development shall include the Train 6 Development. “Develop” and
“Developed” shall have the correlative meanings.



--------------------------------------------------------------------------------

“Discharge Date” means the date on which:

(a) the Common Security Trustee, the Senior Facility Agent and the Secured Debt
Holders shall have received final payment in full in cash of all of the
Obligations and all other amounts owing to the Senior Facility Agent, the Common
Security Trustee, the Secured Debt Holders and the other Secured Parties under
the Financing Documents (other than Obligations thereunder that by their terms
survive and with respect to which no claim has been made by the applicable
Secured Parties and, at the option of the Borrower and to the extent permitted
by the Secured Debt Instrument governing any (i) Senior Bonds, other than
Obligations payable in respect of Senior Bonds if the amounts payable in respect
of all other Obligations have been so paid in full (except Obligations subject
to the Borrower’s option under the succeeding clause (ii)) and (ii) Working
Capital Debt, other than Obligations payable in respect of Working Capital Debt
if the amounts payable in respect of all other Obligations have been so paid in
full (except Obligations subject to the Borrower’s option under the preceding
clause (i));

(b) the Senior Debt Commitments shall have terminated, expired or been reduced
to zero Dollars ($0); and

(c) each Permitted Hedging Agreement that would constitute an Obligation shall
have terminated or expired.

“Distribution Account” has the meaning assigned to such term in the Accounts
Agreement.

“DOE/FE” means the United States Department of Energy Office of Fossil Energy or
any successor thereto having jurisdiction over the import of LNG to and the
export of LNG from the Project.

“Dollars” and “$” means lawful money of the United States.

“Environmental Affiliate” means any Person, to the extent the Borrower could
reasonably be expected to have liability as a result of the Borrower retaining,
assuming, accepting or otherwise being subject to liability for Environmental
Claims relating to such Person, whether the source of the Borrower’s obligation
is by contract or operation of Government Rule.

“Environmental Claim” means any notice, claim, demand, administrative,
regulatory or judicial action, suit, judgment or other written communication
(collectively, a “claim”) by any Person alleging or asserting liability for
investigatory costs, cleanup or other remedial costs, legal costs, environmental
consulting costs, governmental response costs, damages to natural resources or
other property, personal injuries, fines or penalties related to (a) the
presence, Release or threatened Release into the environment, of any Hazardous
Material at any location, whether or not owned by the Person against whom such
claim is made, or



--------------------------------------------------------------------------------

(b) any violation of any Environmental Law. The term “Environmental Claim” shall
include any claim by any person or Government Authority for enforcement,
cleanup, removal, response, remedial action or damages pursuant to any
Environmental Law, and any claim by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
under any Environmental Law.

“Environmental Laws” means all federal, state, and local statutes, laws,
regulations, rules, judgments (including all tort causes of action), orders or
decrees, in each case as modified and supplemented and in effect from time to
time relating to the regulation, use or protection of the environment, coastal
resources, protected plant and animal species, navigation, human health and
safety or to Releases or threatened Releases of Hazardous Materials into the
environment, including, without limitation, ambient air, soil, surface water,
groundwater, wetlands, coastal waters, land or subsurface strata, or otherwise
relating to the generation, manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials.

“EPC Contractor” means Bechtel Oil, Gas and Chemicals, Inc.

“EPC Contracts” means, collectively, the Stage 2 EPC Contract, the Stage 3 EPC
Contract and the Stage 4 EPC Contract.

“EQT Natural Gas Sale and Purchase Agreement” means the Base Contract for Sale
and Purchase of Natural Gas, dated as of December 1, 2013, between EQT Energy,
LLC and the Borrower, as supplemented by Transaction Confirmation #61234, dated
as of January 16, 2014, Transaction Confirmation #61225, dated as of January 16,
2014 and Transaction Confirmation #65185, dated as of April 15, 2014, each
executed between EQT Energy, LLC and the Borrower.

“Equity Interests” means, with respect to any Person, any of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination,
in each such case including all voting rights and economic rights related
thereto.

“Event of Default” means an “Event of Default” under any Senior Debt Instrument.

“Event of Taking” means any taking, seizure, confiscation, requisition, exercise
of rights of eminent domain, public improvement, inverse condemnation,
condemnation or similar action of or proceeding by any Governmental Authority
relating to all or any part of the pipeline necessary to supply gas to the
Project or the Project, any Equity Interests in the Borrower or any other part
of the Collateral.



--------------------------------------------------------------------------------

“Expansion Debt” means additional senior secured or unsecured Indebtedness to
finance the development of the Project, including additional liquefaction
trains, pipelines, tanks, berths and any associated infrastructure and
facilities, and to be incurred after the Closing Date.

“Fee Letter” means:

(a) the fee letter, dated as of the date hereof, between the Borrower and the
Senior Facility Agent (the “Scotiabank Fee Letter”); and

(b) the fee letters, dated as of the date hereof, between the Borrower and each
Lender under and as defined in the Working Capital Facility Agreement.

“FERC” means the United States Federal Energy Regulatory Commission or any
successor thereto having jurisdiction over the transportation of natural gas
through, or the siting, construction or operation of, the Project.

“Financing Documents” means each of:

(a) the Common Terms Agreement;

(b) the Indentures;

(c) the Working Capital Facility Agreement;

(d) each other Secured Debt Instrument;

(e) each of the Security Documents;

(f) the Security Agency Agreement;

(g) the Intercreditor Agreement;

(h) the Permitted Hedging Agreements;

(i) the Fee Letters; and

(j) each other document designated as a Financing Document by the Borrower and
each Secured Debt Holder Group Representative.



--------------------------------------------------------------------------------

“First of Month Index” means a price which represents the most commonly traded
fixed price at a major trading point and as published by Inside FERC Gas Market
Report (“IFERC” or any successor publication widely used to establish index
pricing in the U.S. natural gas trading market).

“Fitch” means Fitch Ratings, Ltd.

“Fixed-Float Futures Swap” means a contract which entitles the buyer of the
contract to pay a fixed price for natural gas and the seller to pay a floating
price equal to the final settlement price of the Futures Contract settlement
prices. The Fixed-Float Futures Swap shall be settled financially, via exchange
of cash payment at the expiration of the underlying Futures Contract, rather
than physically.

“FOB Sale and Purchase Agreements” means, collectively, the BG FOB Sale and
Purchase Agreement, the GN FOB Sale and Purchase Agreement, the KoGas FOB Sale
and Purchase Agreement, the GAIL FOB Sale and Purchase Agreement, the Centrica
FOB Sale and Purchase Agreement, the Total FOB Sale and Purchase Agreement, the
Petronas FOB Sale and Purchase Agreement, the Vitol FOB Sale and Purchase
Agreement, and any Qualified FOB Sale and Purchase Agreements.

“Force Majeure” has the meaning assigned to the term “Force Majeure” in each FOB
Sale and Purchase Agreement.

“Fundamental Government Approvals” means the approvals and permits issued by
FERC and DOE/FE as set forth on Schedule 4.6(a), and, when obtained, the
approvals and permits issued by FERC and DOE/FE as set forth on Schedule 4.6
(b).

“Futures Contract” means a contract which entitles the buyer of the contract to
claim physical delivery of natural gas from the seller at a specified contract
delivery point at a specified date in the future and entitles the seller to
deliver the physical commodity to the buyer under the same conditions. The price
between the buyer and the seller shall be transacted at the price of final
settlement on a monthly basis.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“GAIL” means GAIL (India) Limited.

“GAIL FOB Sale and Purchase Agreement” means the LNG Sale and Purchase
Agreement, dated as of December 11, 2011, between the Borrower and GAIL, as
amended by that certain Amendment No. 1 of LNG Sale and Purchase Agreement,
dated February 18, 2013.



--------------------------------------------------------------------------------

“Gas” means any hydrocarbon or mixture of hydrocarbons consisting predominantly
of methane which is in a gaseous state.

“Gas Hedge Provider” means any party (other than the Loan Parties or any of
their Affiliates) that is a party to a Permitted Hedging Agreement described in
clause (b) of the definition thereof that is secured by a Security in the
Collateral pursuant to the Security Documents.

“Gas Hedge Termination Value” means the amount of any termination payment owed
by the Borrower to a Gas Hedge Provider under a Secured Gas Hedge Instrument, or
to any other counterparty under a Gas hedge agreement that is not a Secured Gas
Hedge Instrument, in either case upon the termination of the Secured Gas Hedge
Instrument or such other Gas hedge agreement that is not a Secured Gas Hedge
Instrument as a result of a party’s default thereunder.

“GE Contractual Service Agreement” means the Contractual Service Agreement,
dated as of December 18, 2014, as amended by Amendment No. 1, dated as of
February 29, 2016 and Amendment No. 2, dated as of June 10, 2019, between the
Borrower and GE Oil & Gas, Inc.

“GN” means Gas Natural Aprovisionamientos SDG S.A.

“GN FOB Sale and Purchase Agreement” means the LNG Sale and Purchase Agreement
(FOB), dated November 21, 2011, between the Borrower and GN, as amended by that
certain Amendment No. 1 to the LNG Sale and Purchase Agreement (FOB), dated as
of April 3, 2013 and that certain Letter Agreement, dated as of January 12,
2017, as assigned to Gas Natural Fenosa LNG GOM, Limited.

“Government Approval” means (a) any authorization, consent, approval, license,
lease, ruling, permit, tariff, rate, certification, waiver, exemption, filing,
variance, claim, order, judgment or decree of, by or with, (b) any required
notice to, (c) any declaration of or with or (d) any registration by or with,
any Government Authority.

“Government Authority” means any supra-national, federal, state or local
government or political subdivision thereof or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and having jurisdiction over the Person or matters in
question.

“Government Rule” means any statute, law, regulation, ordinance, rule, judgment,
order, decree, directive, requirement of, or other governmental restriction or
any similar binding form of decision of or determination by, or any
interpretation or administration of any of the foregoing by, any Government
Authority, including all common law, which is applicable to any Person, whether
now or hereafter in effect.



--------------------------------------------------------------------------------

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) Property of any Person, products, materials, supplies or
services primarily for the purpose of enabling a debtor to make payment of his,
her or its obligations or an agreement to assure a creditor against loss, and
including causing a bank or other financial institution to issue a letter of
credit or other similar instrument for the benefit of another Person, but
excluding (a) endorsements for collection or deposit in the ordinary course of
business and (b) customary non-financial indemnity or hold harmless provisions
included in contracts entered into in the ordinary course of business. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

“Hazardous Material” means:

(a) any petroleum or petroleum byproducts, flammable materials, explosives,
radioactive materials, friable asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls (PCBs);

(b) any chemicals, other materials, substances or wastes which are now or
hereafter become defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic pollutants”,
“contaminants”, “pollutants” or words of similar import under any Environmental
Law; and

(c) any other chemical, material, substance or waste which is now or hereafter
regulated under or with respect to which liability may be imposed under
Environmental Law.

“Hedge Termination Value” means, in respect of any Interest Rate Protection
Agreement, after taking into account the effect of any legally enforceable
netting agreement to which the Borrower is a party relating to such Interest
Rate Protection Agreement, for any date on or after the date such Interest Rate
Protection Agreement has been closed out and termination value determined in
accordance therewith, such termination value.

“Hedging Agreement” means any agreement which evidences any interest rate, swap,
forward rate transaction, commodity swap, commodity option, commodity future,
interest rate option, interest or commodity cap, interest or commodity collar
transaction, currency swap agreement, currency future or option contract, or
other similar agreements.

“Holders” of Senior Debt shall be determined by reference to provisions of the
relevant Senior Debt Instrument or Secured Hedge Instrument, as applicable,
setting forth who shall be deemed to be lenders, holders, or owners of the
Senior Debt governed thereby.



--------------------------------------------------------------------------------

“Indebtedness” of any Person means without duplication:

(a) all obligations of such Person for borrowed money or in respect of deposits
or advances of any kind;

(b) all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements, or similar instruments;

(c) all obligations of such Person upon which interest charges are customarily
paid;

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person (even though
the rights and remedies of the seller or lender under such agreement in the
event of default are limited to repossession or sale of such property or are
otherwise limited in recourse);

(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business);

(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed;

(g) all Guarantees by such Person of Indebtedness of others;

(h) all Capital Lease Obligations of such Person;

(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit (including standby and commercial), bank
guaranties, surety bonds, letters of guaranty and similar instruments;

(j) all obligations of such Person in respect of any Hedging Agreement;

(k) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances; and

(l) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests of such Person or
any other Person or any warrants, rights or options to acquire such Equity
Interests, valued, in the case of redeemable preferred interests, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.



--------------------------------------------------------------------------------

“Indemnitee” has the meaning assigned to such term in Section 5.9
(Indemnification by Borrower).

“Indentures” has the meaning given to it in the Recitals to this Agreement.

“Independent Engineer” means Lummus Consultants International, Inc. (f/k/a Shaw
Consultants International, Inc.) and any replacement thereof appointed by the
Required Secured Parties and, if no Event of Default shall then be occurring,
after consultation with the Borrower.

“Index Swap” means a contract which entitles the buyer of the contract to pay
one index price (e.g. First of Month Index) and entitles the seller to pay a
different index price (e.g. the daily average). The index swap is settled
financially via exchange of cash payment at the expiration of the underlying
Futures Contract.

“Initial Quarterly Payment Date” means the first March 31, June 30, September 30
or December 31 to occur at least three (3) calendar months following the Project
Completion Date.

“Insurance Advisor” means Aon Risk Services and any replacement thereof
appointed by the Required Secured Parties and, if no Event of Default shall then
be occurring, after consultation with the Borrower.

“Insurance Proceeds” means all proceeds of any insurance policies required
pursuant to the Financing Documents or otherwise obtained with respect to any
Loan Party or the Project that are paid or payable to or for the account of such
Loan Party as loss payee (other than Business Interruption Insurance Proceeds
and proceeds of insurance policies relating to third party liability).

“Intercreditor Agent” means Société Générale or any successor to it, appointed
pursuant to the terms of the Intercreditor Agreement.

“Intercreditor Agreement” means the Second Amended and Restated Intercreditor
Agreement, dated as of June 30, 2015, among the Secured Debt Holder Group
Representatives, the Secured Hedge Representatives, the Secured Gas Hedge
Representatives, the Common Security Trustee and the Intercreditor Agent.

“Interest Rate Protection Agreements” means each interest rate swap, collar,
put, or cap, or other interest rate protection arrangement between the Borrower
and a Qualified Counterparty.



--------------------------------------------------------------------------------

“International LNG Terminal Standards” means to the extent not inconsistent with
the express requirements of the Common Terms Agreement, the international
standards and practices applicable to the design, construction, equipment,
operation or maintenance of LNG receiving, exporting, liquefaction and
regasification terminals, established by the following (such standards to apply
in the following order of priority): (i) a Government Authority having
jurisdiction over the Borrower, (ii) the Society of International Gas Tanker and
Terminal Operators (“SIGTTO”) (or any successor body of the same) and (iii) any
other internationally recognized non- governmental agency or organization with
whose standards and practices it is customary for reasonable and prudent
operators of LNG receiving, exporting, liquefaction and regasification terminals
to comply. In the event of a conflict between any of the priorities noted above,
the priority with the lowest Roman numeral noted above shall prevail.

“International LNG Vessel Standards” means to the extent not inconsistent with
the express requirements of the Common Terms Agreement, the international
standards and practices applicable to the ownership, design, equipment,
operation or maintenance of LNG vessels established by: (i) the International
Maritime Organization, (ii) the Oil Companies International Marine Forum,
(iii) SIGTTO (or any successor body of the same),

(iv) the International Navigation Association, (v) the International Association
of Classification Societies, and (vi) any other internationally recognized
agency or non-governmental organization with whose standards and practices it is
customary for reasonable and prudent operators of LNG vessels to comply. In the
event of a conflict between any of the priorities noted above, the priority with
the lowest Roman numeral noted above shall prevail.

“Investment” means, for any Person:

(a) the acquisition (whether for cash, Property of such Person, services or
securities or otherwise) of capital stock, bonds, notes, debentures, partnership
or other ownership interests or other securities of any other Person or any
agreement to make any such acquisition (including any “short sale” or any other
sale of any securities at a time when such securities are not owned by the
Person entering into such sale);

(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such Property to such Person, but excluding any such advance, loan or
extension of credit having a term not exceeding ninety (90) days representing
the purchase price of inventory or supplies sold in the ordinary course of
business); and

(c) the entering into of any Guarantee of, or other contingent obligation (other
than an indemnity which is not a Guarantee) with respect to, Indebtedness or
other liability of any other Person;



--------------------------------------------------------------------------------

provided, that Investment shall not include amounts deposited pursuant to the
escrow agreement entered into pursuant to Section 18.4 of each of the EPC
Contracts.

“Investment Grade” means two long-term unsecured credit ratings that are equal
to or better than (a) Baa3 by Moody’s, (b) BBB- by S&P, (c) BBB- by Fitch, or
(d) any comparable credit ratings by any other nationally recognized statistical
rating organizations.

“KMLP Pipeline Transportation Agreement” means the Transportation Rate Schedule
FTS Agreement, dated December 8, 2017, by and between Kinder Morgan Louisiana
Pipeline Company LLC and SPL.

“KoGas” means Korea Gas Corporation.

“KoGas FOB Sale and Purchase Agreement” means the LNG Sale and Purchase
Agreement, dated as of January 30, 2012, between the Borrower and KoGas, as
amended by that certain Amendment No. 1 of LNG Sale and Purchase Agreement,
dated February 18, 2013.

“Lease Agreements” means:

(a) that certain real property lease agreement between Crain Lands, LLC, as
lessor, and the Borrower, as lessee, dated December 5, 2011; and

(b) that certain Amended and Restated Lease Agreement between Crain Lands, LLC,
as lessor, and the Borrower, as lessee, dated June 21, 2019 but effective as of
November 1, 2011, both as may be amended or supplemented from time to time.

“Lien” means, with respect to any Property (including, without limitation, the
Project) of any Person, any mortgage, pledge, hypothecation, assignment,
encumbrance, bailment, lien, privilege or other security interest, including any
sale-leaseback arrangement, any conditional sale, other title retention
agreement, tax lien, lien (statutory or otherwise), easement or right of way in
respect of such Property of such Person. For purposes of the Financing
Documents, a Person shall be deemed to own subject to a Lien any Property which
it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
(other than an operating lease) relating to such Property.

“Loan Party” has the meaning provided in the Preamble to the Common Terms
Agreement.

“LNG” means Gas in a liquid state at or below its boiling point at a pressure of
approximately one atmosphere.



--------------------------------------------------------------------------------

“Majority Aggregate Secured Credit Facilities Debt Participants” has the meaning
given to it in the Intercreditor Agreement.

“Management Services Agreement” means the Management Services Agreement, dated
as of May 14, 2012, between the Borrower and the Manager.

“Manager” means Cheniere LNG Terminals, LLC (f/k/a Cheniere LNG Terminals,
Inc.), a Delaware limited liability company.

“Market Consultant” means Wood Mackenzie Limited and any replacement thereof
appointed by the Required Secured Parties and, if no Event of Default shall then
be occurring, after consultation with the Borrower.

“Material Adverse Effect” means an act, event or condition which materially
impairs (a) the business, financial condition, or operations of any Loan Party
or the Project, (b) the ability of any Loan Party to perform its material
obligations under any Financing Document or Material Project Document to which
it is a party, (c) the validity and enforceability of any Material Project
Document or any Financing Document or the rights or remedies of each Secured
Debt Holder thereunder or (d) the security interests of the Secured Parties.

“Material Project Documents” means:

(a) the EPC Contracts and related parent guarantees;

(b) the FOB Sale and Purchase Agreements and related parent guarantees;

(c) the Management Services Agreement;

(d) the O&M Agreement;

(e) the Sabine Pass TUA;

(f) the Pipeline Transportation Agreements;

(g) the Terminal Use Rights Assignment and Agreement;

(h) the Cooperation Agreement;

(i) the Real Property Documents;

(j) the Precedent Agreements;

(k) the ConocoPhillips License Agreements;

(l) The Total TUA Assignment Agreements;

(m) the Water Agreement;



--------------------------------------------------------------------------------

(n) the CMI LNG Sale and Purchase Agreement;

(o) the EQT Natural Gas Sale and Purchase Agreement;

(p) the GE Contractual Service Agreement;

(q) the Creole Trail Pipeline Service Agreement;

(r) any Additional Material Project Document; and

(s) any agreement replacing or in substitution of any of the foregoing.

“Material Project Party” means each party to a Material Project Document (other
than the Borrower) and each guarantor or provider of security or credit support
in respect thereof.

“Mechanics’ Liens” means carriers’, warehousemen’s, laborers’, mechanics’,
workmen’s, materialmen’s, repairmen’s, construction or other like statutory
Liens.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Property” has the meaning ascribed to such term in the Mortgages.

“Mortgages ” means (i) the Third Amended and Restated Multiple Indebtedness
Mortgage, Assignment of Leases and Rents and Security Agreement, dated as of
June 30, 2015, from the Borrower to the Common Security Trustee, (ii) the
Multiple Indebtedness Mortgage, Assignment of Leases and Rents and Security
Agreement, dated as of June 30, 2015, from the Borrower to the Common Security
Trustee and (iii) the Multiple Indebtedness Mortgage, Assignment of Leases and
Rents and Security Agreement, effective as of June 19, 2019, from the Borrower
to the Common Security Trustee.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Cash Proceeds” means in connection with any asset disposition, the
aggregate cash proceeds received by the Borrower or any of its Restricted
Subsidiaries in respect of any asset disposition (including any cash received
upon the sale or other disposition of any non-cash consideration received in any
asset disposition), net of the direct costs relating to such asset disposition
and payments made to retire Indebtedness (other than the Obligations) required
to be repaid in connection therewith, including legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a
result of such asset disposition, Taxes paid or payable as a result of such
asset disposition, in each case, after taking into account any available tax
credits or deductions and any tax sharing arrangements, and amounts reserved for
adjustment in respect of the sale price of such asset or assets established in
accordance with GAAP.



--------------------------------------------------------------------------------

“Net Loss Proceeds” means Insurance Proceeds, Condemnation Proceeds and all
Performance Liquidated Damages.

“NGPL Pipeline Transportation Agreements” means (i) the Transportation Rate
Schedule FTS Agreement, dated October 29, 2012, between Natural Gas Pipeline
Company of America LLC and the Borrower, as amended by that certain
Transportation Rate Schedule FTS Amendment No. 1, dated June 18, 2013 and
(ii) Transportation Rate Schedule FTS Agreement, dated June 18, 2013, between
Natural Gas Pipeline Company of America LLC and the Borrower.

“Non-Recourse Party” has the meaning provided in Section 5.16(a) (No Recourse).

“Notes” means the promissory notes issued by the Borrower evidencing the
Advances, including the Promissory Notes (as defined in the Working Capital
Facility Agreement) as they may be amended, restated, supplemented or otherwise
modified from time to time.

“NYMEX” means the New York Mercantile Exchange, a wholly owned subsidiary of the
Chicago Mercantile Exchange.

“NYMEX Natural Gas Futures Contract” means the Futures Contract for natural gas
on NYMEX, which is used for the physical receipt and/or delivery of gas at the
Henry Hub located in Erath, Louisiana.

“O&M Agreement” means the Operation and Maintenance Agreement, dated as of
May 14, 2012, between the Operator, the Borrower and, solely for the purposes
set forth therein, Cheniere LNG O&M Services, LLC, as amended by that certain
Assignment and Assumption Agreement, dated as of November 20, 2013, between the
Operator and Cheniere Energy Partners GP, LLC.

“Obligations” means and includes all loans, advances (including, without
limitation, any advance made by any Secured Party to satisfy any obligation of
any Loan Party or the Pledgor under any Transaction Document), debts,
liabilities, Indebtedness and obligations of the Loan Parties, howsoever
arising, owed to the Secured Debt Holders, the Secured Debt Holder Group
Representatives, the Holders of Secured Hedge Obligations, the Secured Hedge
Representatives or any other Secured Party of every kind and description
(whether or not evidenced by any note or instrument and whether or not for the
payment of money), direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party of any insolvency or liquidation proceeding naming any Loan Party
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding, pursuant to the terms of this Agreement
or any of the other Financing Documents (including the Secured Hedge
Instruments), including all principal, interest, fees, charges, expenses,
attorneys’ fees, costs and expenses, accountants’ fees and Consultants’ fees
payable by the Borrower hereunder or thereunder.



--------------------------------------------------------------------------------

“Operating Account” means the Operating Account so designated, established and
created by the Accounts Bank pursuant to the Accounts Agreement.

“Operating Budget” means a proposed operating plan and a budget setting forth in
reasonable detail the projected requirements for Operation and Maintenance
Expenses for the Borrower and the Project for the ensuing calendar year (or, in
the case of the initial Operating Budget, the remaining portion thereof).

“Operation and Maintenance Expenses” means, for any period, the sum, computed
without duplication, of the following, in each case that are contemplated by the
then-effective Operating Budget or are incurred in connection with any permitted
exceedance thereunder pursuant to this Agreement:

(a) for fees and costs of the Manager pursuant to the Management Services
Agreement; plus

(b) expenses for operating the Project and maintaining it in good repair and
operating condition payable during such period, including the ordinary course
fees and costs of the Operator payable pursuant to the O&M Agreement; plus

(c) insurance costs payable during such period; plus

(d) applicable sales and excise taxes (if any) payable or reimbursable by the
Borrower during such period; plus

(e) franchise taxes payable by the Borrower during such period; plus

(f) property taxes payable by the Borrower during such period; plus

(g) any other direct taxes (if any) payable by the Borrower to the taxing
authority (other than any taxes imposed on or measured by income or receipts)
during such period; plus

(h) costs and fees attendant to the obtaining and maintaining in effect the
Governmental Approvals payable during such period; plus

(i) legal, accounting and other professional fees attendant to any of the
foregoing items payable during such period; plus

(j) Permitted Capital Expenditures contemplated by then-effective Operating
Budget;

(k) the cost of purchase and transportation (including storage) of natural gas
consumed for LNG production; plus

(l) all other cash expenses payable by the Borrower in the ordinary course of
business.



--------------------------------------------------------------------------------

Operation and Maintenance Expenses shall exclude any Gas Hedge Termination Value
and shall exclude, to the extent included above: (i) transfers from any Account
into any other Account (other than the Operating Account) during such period,
(ii) payments of any kind with respect to Restricted Payments during such
period, (iii) depreciation for such period, (iv) except as provided in clause
(j) above, any Capital Expenditure including Permitted Capital Expenditures and
(v) any payments of any kind with respect to any restoration during such period.

To the extent insufficient funds are available in the Operating Account to pay
any Operation and Maintenance Expenses and amounts are advanced by or on behalf
of any of the Secured Parties in accordance with the terms of the applicable
Secured Debt Instrument or Secured Hedge Instrument for the payment of such
Operation and Maintenance Expenses, the Obligation to repay such advances shall
itself constitute an Operation and Maintenance Expense.

“Operator” means Cheniere Energy Investments, LLC, or such other Person from
time to time party to the O&M Agreement as ‘Operator’.

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its bylaws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its certificate of formation, as
amended, and its operating agreement or limited liability company agreement, as
amended. In the event any term or condition of this Agreement or any other
Financing Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official including an official of a
non-United States government official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official in such official’s relevant jurisdiction.

“Parties” and “Party” have the meaning set forth in the Preamble to the Common
Terms Agreement.

“Patriot Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) of 2001, and the rules and regulations promulgated
thereunder from time to time in effect.

“Payment Date” means (a) each Quarterly Payment Date, and (b) with respect to
other Secured Debt Instruments, the meaning provided therein.



--------------------------------------------------------------------------------

“Performance Liquidated Damages” means any liquidated damages resulting from the
Project’s performance which are required to be paid by the EPC Contractor or any
other Material Project Party for or on account of any diminution to the
performance of the Project.

“Permitted Hedging Agreement” means any:

(a) Interest Rate Protection Agreements;

(b) the following gas hedging contracts:

(i) Futures Contracts, Fixed-Float Futures Swaps, NYMEX Natural Gas Futures
Contracts and Swing Swaps for gas hedging purposes for up to a maximum of 78
TBtu of gas utilizing intra-month and up to three prompt month contracts;

(ii) Index Swaps for gas hedging purposes for up to a maximum of 74.4 TBtu per
month of gas utilizing up to three prompt month contracts; and

(iii) Basis Swaps for gas hedging purposes for up to a maximum of (a) 74.4 TBtu
per month for Basis Swaps with a tenor up to 24 months and (b) 30.0 TBtu for
Basis Swaps with a tenor greater than 24 months but less than 36 months. For the
avoidance of doubt, Basis Swaps with a tenor of more than 36 months are
prohibited. Further, the aggregate notional volume of financial natural gas
positions in Basis Swaps may not exceed that of physical natural gas positions
on an MMBtu basis.

“Permitted Liens” means the Liens permitted to be incurred by the Borrower and
its Subsidiaries pursuant to the terms of the Financing Documents.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or Government Authority.

“Petronas” means Petronas LNG Ltd.

“Petronas FOB Sale and Purchase Agreement” means the LNG Sale and Purchase
Agreement (FOB), dated December 18, 2018, as amended by that certain Amendment
No. 1, dated May 7, 2019, between the Borrower and Petronas.

“Pipeline Transportation Agreements” means, collectively, the Creole Trail
Pipeline Transportation Agreement, the NGPL Pipeline Transportation Agreements,
the Transco Pipeline Transportation Agreement, and the KMLP Pipeline
Transportation Agreements.

“Pledge Agreement” means the Second Amended and Restated Pledge Agreement, dated
as of June 30, 2015, between the Pledgor and the Common Security Trustee and any
other pledge agreement executed (in favor of the Common Security Trustee) by any
Person holding any direct ownership interests in the Borrower.



--------------------------------------------------------------------------------

“Pledgor” means Sabine Pass LNG-LP, LLC, a Delaware limited liability company.

“Precedent Agreements” means, collectively, the 2018 Kinder Morgan Precedent
Agreement, the Alberta Xpress Project Precedent Agreement and the Columbia Gulf
Precedent Agreement.

“Project” means the natural gas liquefaction facility located in Cameron Parish,
Louisiana owned and operated by the Borrower for the production of LNG and other
Services.

“Project Completion Date” means the earlier of (x) Substantial Completion (as
defined in the Stage 4 EPC Contract) of Train 6 and (y) April 16, 2023.

“Project Costs” means all costs of acquiring, leasing, designing, engineering,
developing, permitting, insuring, financing (including closing costs and
interest and interest rate hedge expenses), constructing, installing,
commissioning, testing and starting-up (including costs relating to all
equipment, materials, spare parts and labor for) the Project and all other costs
incurred with respect to the Project, including working capital (provided that
Project Costs shall exclude any operation and maintenance expenses for any train
of the Project that has achieved Substantial Completion).

“Project Documents” means each Material Project Document and any other material
agreement relating to Development.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal, mixed, movable, immovable, corporeal or incorporeal and
whether tangible or intangible.

“Prudent Industry Practice” means, at a particular time, any of the practices,
methods, standards and procedures (including those engaged in or approved by a
material portion of the LNG industry) that, at that time, in the exercise of
reasonable judgment in light of the facts known at the time a decision was made,
would reasonably have been expected to accomplish the desired result consistent
with good business practices, including due consideration of the Project’s
reliability, environmental compliance, economy, safety and expedition, and which
practices, methods, standards and acts generally conform to International LNG
Terminal Standards and International LNG Vessel Standards.

“Qualified Counterparty” means:

(a) as of the date of execution or assignment of any Interest Rate Protection
Agreement, any of the following: (i) any Person who is a Secured Debt Holder as
of the date of the Common Terms Agreement or (ii) any Affiliate of any Person
listed in the foregoing clause (a)(i) of this definition; and



--------------------------------------------------------------------------------

(b) as of the date of execution or assignment of any Interest Rate Protection
Agreement, any of the following: (i) any Person who is a Secured Debt Holder
after the date of the Common Terms Agreement or (ii) any Affiliate of any Person
listed in the foregoing clause (b)(i) of this definition, in each case, with a
credit rating (or a guaranty from a Person with a credit rating) of at least A-
from S&P or Fitch or at least A-3 from Moody’s (or, if any of such entities
cease to provide such ratings, the equivalent credit rating from any other
Rating Agency).

“Qualified FOB Sale and Purchase Agreements” means an LNG sale and purchase
agreement entered into with an Investment Grade buyer for a Qualifying Term for
delivery of LNG on an FOB basis.

“Quarterly Payment Date” means the Initial Quarterly Payment Date and each
March 31, June 30, September 30 and December 31 thereafter.

“Rating Agency” means, individually and collectively, Moody’s, S&P and Fitch.

“Real Property Documents ” means any material contract or agreement constituting
or creating an estate or interest in any portion of the Site, including, without
limitation, the Lease Agreements and the Subleases.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the shareholders, members, partners, directors, officers, employees, agents
and advisors of such Person and of such Person’s Affiliates.

“Release” means, with respect to any Hazardous Material, any release, spill,
emission, leaking, pouring, emptying, escaping, dumping, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of such Hazardous
Material into the environment, including the movement of such Hazardous Material
through ambient air, soil, surface water, ground water, wetlands, land or
subsurface strata.

“Replacement Debt” means, collectively, Secured Replacement Debt and Unsecured
Replacement Debt incurred by the Borrower (including by way of Senior Bonds)
pursuant to the Common Terms Agreement in order to partially or in whole
(a) refinance by prepaying or redeeming then existing Senior Debt or (b) replace
by cancelling then existing Senior Debt Commitments. For the avoidance of doubt,
the Senior Notes constitute Replacement Debt for purposes of the Financing
Documents.

“Required Secured Parties” has the meaning given to it in the Intercreditor
Agreement.

“Restricted Payment” means, with respect to any Person, (a) any dividend or
other distribution (in cash, Property of such Person, securities, obligations,
or other property) on, or other dividends or distributions on account of, its
Capital Stock (other than dividends or distributions payable solely to the
Borrower or any of its Restricted Subsidiaries), (b) the setting apart of money
for a sinking or other analogous fund for, or the purchase, redemption,
retirement or other acquisition by such Person of any portion of any of the
Capital Stock of the Borrower or any direct or indirect parent of the Borrower,
(c) all payments (in cash, Property of such Person, securities, obligations, or
other property) of principal of, interest on and other amounts with respect to,
or other payments on account



--------------------------------------------------------------------------------

of, or the setting apart of money for a sinking or other analogous fund for, or
the purchase, redemption, retirement or other acquisition by such Person of, any
Indebtedness owed to the Pledgor or any other Person party to a Pledge Agreement
or any Affiliate thereof, and (d) the setting apart of money for a sinking or
other analogous fund for, or the purchase, redemption, retirement or other
acquisition by such Person of Subordinated Indebtedness (other than from the
Borrower or a Restricted Subsidiary of the Borrower). For the avoidance of
doubt, payments to the Manager for fees and costs pursuant to the Management
Services Agreement, and payments to the Operator pursuant to the O&M Agreement
paid in accordance with the Accounts Agreement and Permitted Payments to Sponsor
(as defined in the Working Capital Facility Agreement) are not Restricted
Payments.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary; provided that, as of the Closing Date, each Subsidiary as of such
date is a Restricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.

“Sabine Pass Terminal” means the liquefied natural gas regasification facility
owned and operated by SPLNG with regasification and send -out capacity of
approximately 4.3 Bcf/d, storage capacity of approximately 16.9 Bcfe and two
(and up to three) marine berths.

“Sabine Pass TUA” means the Second Amended and Restated LNG Terminal Use
Agreement, dated as of July 31, 2012, between the Borrower and SPLNG, as
supplemented by that certain Letter Agreement, dated May 28, 2013.

“Second Amended and Restated Common Terms Agreement” has the meaning set forth
in the Recitals to the Common Terms Agreement.

“Secured Debt” means the Senior Debt (other than Indebtedness under Interest
Rate Protection Agreements) that is secured by a Security in the Collateral
pursuant to the Security Documents.

“Secured Debt Holder Group” means, at any time, the Holders of each tranche of
Secured Debt.

“Secured Debt Holder Group Representative” means (a) the Senior Facility Agent
in respect of the Working Capital Facility Agreement, (b) the 4(a)(2) Indenture
Trustee, (c) 144A Indenture Trustee and (d) in respect of any other Secured Debt
Holder Group and its relevant Secured Debt Instrument, the representative
designated as such in Schedule 2.2(f) (Debt Commitments; Secured Hedge
Obligations) to the Common Terms Agreement (as such Schedule 2.2(f) may be
updated from time to time).

“Secured Debt Holders” means, at any time, the Holders of the Secured Debt.



--------------------------------------------------------------------------------

“Secured Debt Instrument” means, at any time, each instrument, including the
Working Capital Facility Agreement and the Indentures, governing Secured Debt
and designated as such in Schedule 2.2(f) (Debt Commitments; Secured Hedge
Obligations) to the Common Terms Agreement (as such Schedule 2.2(f) may be
updated from time to time).

“Secured Expansion Debt” means the Expansion Debt that is Secured Debt.

“Secured Gas Hedge” means a Permitted Hedging Agreement described in clause
(b) of the definition thereof that is secured by a Security in the Collateral
pursuant to the Security Documents.

“Secured Gas Hedge Instrument” means, at any time, each instrument governing
Secured Gas Hedge Obligations and designated as such in Schedule 2.2(f) (Debt
Commitments; Secured Hedge Obligations) to the Common Terms Agreement (as such
Schedule 2.2(f) may be updated from time to time).

“Secured Gas Hedge Obligations” means the Indebtedness under any Permitted
Hedging Agreement described in clause (b) of the definition thereof that is
secured by a Security in the Collateral pursuant to the Security Documents.

“Secured Gas Hedge Representative” means the representative or representatives
of the Gas Hedge Providers designated as such in Schedule 2.2(f) (Debt
Commitments; Secured Hedge Obligations) to the Common Terms Agreement (as such
Schedule 2.2(f) may be updated from time to time).

“Secured Hedge Instrument” means, at any time, each instrument governing Secured
Hedge Obligations and designated as such in Schedule 2.2(f) (Debt Commitments;
Secured Hedge Obligations) to the Common Terms Agreement (as such Schedule
2.2(f) may be updated from time to time).

“Secured Hedge Obligations” means the Indebtedness under Interest Rate
Protection Agreements that is secured by a Security in the Collateral pursuant
to the Security Documents.

“Secured Hedge Representative” means the representative or representatives of
the Holders of Secured Hedge Obligations designated as such in Schedule 2.2(f)
(Debt Commitments; Secured Hedge Obligations) to the Common Terms Agreement (as
such Schedule 2.2(f) may be updated from time to time).

“Secured Parties” means the Secured Debt Holders, the Holders of Secured Hedge
Obligations, the Gas Hedge Providers, the Common Security Trustee, the
Intercreditor Agent, the Accounts Bank, the Senior Facility Agent, the
applicable Secured Debt Holder Group Representatives, Secured Hedge
Representatives and Secured Gas Hedge Representatives, in each case, in whose
favor the Loan Parties have granted Security in the Collateral pursuant to the
Security Documents.



--------------------------------------------------------------------------------

“Secured Replacement Debt” means the Replacement Debt that is Secured Debt.

“Secured Senior Notes” means the Senior Notes that are Secured Debt.

“Security” means the security interest created in favor of the Common Security
Trustee for the benefit of the Secured Parties pursuant to the Security
Documents.

“Security Agency Agreement” means the Second Amended and Restated Security
Agency Agreement, dated as of June 30, 2015, among the Borrower, the Secured
Debt Holder Group Representatives, the Secured Hedge Representatives, the
Secured Gas Hedge Representatives, the Common Security Trustee, the Accounts
Bank and the Intercreditor Agent.

“Security Agreement” means the Third Amended and Restated Security Agreement,
dated as of March 19, 2020, between the Loan Parties and the Common Security
Trustee.

“Security Documents” means:

(a) the Security Agreement;

(b) the Accounts Agreement;

(c) each Pledge Agreement;

(d) the Mortgages;

(e) the Consents;

(f) the Control Agreements (as defined in the Working Capital Facility
Agreement); and

(g) any such other security agreement, control agreement, patent and trademark
assignment, lease, mortgage, assignment and other similar agreement securing the
Obligations between any Person and the Common Security Trustee on behalf of the
Secured Parties or between any Person and any other Secured Party and all
financing statements, agreements or other instruments to be filed in respect of
the Liens created under each such agreement.

“Senior Bonds” means debt securities issued pursuant to an Indenture that is a
Senior Debt Instrument.

“Senior Debt” means:

(a) the Senior Bonds;



--------------------------------------------------------------------------------

(b) the Obligations (as defined in the Working Capital Facility Agreement) under
the Working Capital Facility Agreement;

(c) Additional Secured Debt;

(d) the Unsecured Replacement Debt;

(e) the Unsecured Expansion Debt;

(f) the Unsecured Working Capital Debt; and

(g) Indebtedness under Interest Rate Protection Agreements.

“Senior Debt Commitments” means, at any time, the aggregate of any principal
amount that Holders of Senior Debt are committed to disburse or stated amount of
letters of credit that Holders of Senior Debt are required to issue, in each
case under any Senior Debt Instrument.

“Senior Debt Instrument” means a Secured Debt Instrument or an Unsecured Debt
Instrument.

“Senior Facility Agent” has the meaning given to it in the Recitals of this
Agreement.

“Senior Notes” means the notes issued under the Indentures.

“Services ” means the liquefaction and other services to be provided or
performed by the Borrower under the FOB Sale and Purchase Agreements.

“Site” means, collectively, each parcel or tract of land, as reflected on
Schedule A of the Title Policy and in the Real Property Documents, upon which
any portion of the Project is located.

“SPLNG” means Sabine Pass LNG, L.P., a Delaware limited partnership.

“Sponsor” means Cheniere Energy Partners, L.P.

“Stage 1 ConocoPhillips License Agreement” means the License Agreement, dated as
of May 3, 2012, between the Borrower and ConocoPhillips Company.

“Stage 2 ConocoPhillips License Agreement” means the License Agreement, dated as
of December 21, 2012, between the Borrower and ConocoPhillips Company.

“Stage 2 EPC Contract” means the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass LNG Stage 2 Liquefaction
Facility, dated as of December 20, 2012, between the Borrower and the EPC
Contractor (as supplemented by the Umbrella Insurance Agreement and any change
order entered into in accordance with the terms thereof).



--------------------------------------------------------------------------------

“Stage 3 ConocoPhillips License Agreement” means the License Agreement, dated as
of May 20, 2015, between the Borrower and ConocoPhillips Company.

“Stage 3 EPC Contract” means the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass LNG Stage 3 Liquefaction
Facility, dated as of May 4, 2015, between the Borrower and the EPC Contractor
(as supplemented by the Umbrella Insurance Agreement and any change order
entered into in accordance with the terms thereof).

“Stage 4 ConocoPhillips License Agreement ” means the License Agreement, dated
as of November 8, 2018, between the Borrower and ConocoPhillips Company.

“Stage 4 EPC Contract” means the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass LNG Stage 4 Liquefaction
Facility, dated as of November 7, 2018 between the Borrower and the EPC
Contractor (as supplemented by the Umbrella Insurance Agreement and any change
order entered into in accordance with the terms thereof).

“Stage 4 Umbrella Insurance Agreement” means the Umbrella Agreement for the
Insurance Requirements for the Stage 4 EPC Contract to be entered into between
the Borrower and the EPC Contractor on terms substantially similar to the
Umbrella Insurance Agreement.

“Subleases” means the (a) Sub-lease Agreement, dated June 11, 2012, between
SPLNG, as sublessor, and the Borrower, as sublessee, (b) the Second Sub-lease
Agreement, dated as of June 25, 2015, between SPLNG, as sublessor, and the
Borrower, as sublessee, and (c) the Amended and Restated Lease Agreement, dated
as of June 21, 2019 but effective as of November 1, 2011, between Crain Lands,
L.L.C., a Louisiana limited liability company, as lessor, and the Borrower, as
lessee.

“Subordinated Indebtedness” means any unsecured Indebtedness of any Loan Party
to any Person permitted by Section 6.01(f) (Indebtedness) of the Working Capital
Facility Agreement which is subordinated to the Obligations pursuant to an
instrument in writing satisfactory in form and substance to the Required Secured
Parties.

“Subsidiary” means, for any Person, any corporation, partnership, joint venture,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by their terms ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions of such corporation, partnership or other entity (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or Controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person.



--------------------------------------------------------------------------------

“Substantial Completion ” has the meaning assigned to the term “Substantial
Completion” in the relevant EPC Contract, as the context requires.

“Swing Swap” means a contract which entitles the buyer of the contract to pay a
fixed price for natural gas and the seller to pay the gas daily average at a
defined location for a defined period of time. The Swing Swap is settled
financially, via exchange of cash payment each day as the gas daily average is
settled, rather than physically.

“Taxes” means, with respect to any Person, all taxes, assessments, imposts,
duties, governmental charges or levies imposed directly or indirectly on such
Person or its income, profits or Property by any Government Authority, including
any interest, additions to tax or penalties applicable thereto, and “Tax” shall
have a correlative meaning.

“Terminal Use Rights Assignment and Agreement” means the Terminal Use Rights
Assignment and Agreement, dated as of July 31, 2012, among the Borrower, SPLNG
and Cheniere Energy Investments, LLC.

“Title Policy” means the title policy delivered on May 31, 2015, in connection
with one or more prior credit facilities of the Borrower.

“Total” means Total Gas & Power North America, Inc.

“Total FOB Sale and Purchase Agreement” means the LNG Sale and Purchase
Agreement (FOB), dated December 14, 2012, between the Borrower and Total.

“Total TUA Assignment Agreements” means, collectively, (i) the Partial
Assignment Agreement, dated September 11, 2012 and effective as of October 1,
2012, by and between the Borrower and Total Gas & Power North America, Inc.,
(ii) the Throughput Agreement, dated September 11, 2012 and effective as of
October 1, 2012, by and between the Borrower and Total Gas & Power North
America, Inc., (iii) the Master LNG Sale and Purchase Agreement, dated
September 11, 2012 and effective as of October 1, 2012, by and between the
Borrower and Total Gas & Power North America, Inc., and (iv) the Base Contract
for Sale and Purchase of Natural Gas, dated September 11, 2012 and effective as
of October 1, 2012, by and between the Borrower and Total Gas & Power North
America.

“Train” means any liquefaction train associated with the Project.

“Train 6” means the sixth liquefaction Train of the Project.

“Train 6 Development ” means the development, acquisition, ownership,
occupation, construction, equipping, testing, repair, operation, maintenance and
a use of the sixth liquefaction train of the Sabine Pass Terminal and the
purchase and sale of natural gas and the sale of LNG, the export of LNG from the
sixth liquefaction train of the Sabine Pass



--------------------------------------------------------------------------------

Terminal (and, if elected, the import of LNG to the extent the Borrower has all
necessary Government Approvals therefor), the transportation of natural gas to
the sixth liquefaction train of the Sabine Pass Terminal by third parties, and
the sale of other Services in connection with Train 6 or other products or
by-products of the sixth liquefaction train of the Sabine Pass Terminal and all
activities incidental thereto, in each case in accordance with the Transaction
Documents.

“Transaction Documents” means, collectively, the Financing Documents and the
Project Documents.

“Transco Pipeline Transportation Agreement” means the Rate Schedule FT Service
Agreement, dated December 20, 2016, by and between Transcontinental Gas Pipe
Line Company, LLC and the Borrower pursuant to the Transco Precedent Agreement.

“Umbrella Insurance Agreement” means the First Amended and Restated Umbrella
Agreement for the Insurance Requirements for the Engineering, Procurement and
Construction of the Sabine Pass Stage 1, Stage 2 and Stage 3 Liquefaction
Facilities and the Stage 4 Umbrella Insurance Agreement.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, in the
event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of the security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of provisions relating to such
perfection or priority and for purposes of definitions related to such
provisions.

“United States” or “U.S.” means the United States of America.

“Unrestricted Subsidiary” means any Subsidiary designated as an Unrestricted
Subsidiary pursuant to Section 10.15 (Restricted and Unrestricted Subsidiaries)
of the Working Capital Facility Agreement subsequent to the Closing Date and any
Subsidiary formed or acquired by an Unrestricted Subsidiary following such
Unrestricted Subsidiary’s designation.

“Unsecured Debt Instrument” means, at any time, each material instrument
governing Senior Debt other than Secured Debt or Secured Hedge Obligations.

“Unsecured Expansion Debt” means the Expansion Debt that is not Secured Debt.

“Unsecured Replacement Debt” means the Replacement Debt that is not Secured
Debt.

“Unsecured Working Capital Debt” means the Working Capital Debt that is not
Secured Debt.



--------------------------------------------------------------------------------

“Vitol” means Vitol Inc.

“Vitol FOB Sale and Purchase Agreement” means the LNG Sale and Purchase
Agreement (FOB), dated September 14, 2018, between CMI and Vitol, as amended and
novated by CMI to the Borrower pursuant to the Vitol Novation and Amendment
Agreement, dated May 22, 2019, between the Borrower, CMI, Vitol and Vitol
Holding B.V.

“Water Agreement” means the Water Service Agreement, dated as of December 21,
2011, between the City of Port Arthur and the Borrower, as amended by that
certain First Amendment to Water Service Agreement, dated as of June 12, 2012,
that certain Second Amendment to Water Service Agreement, dated as of
December 31, 2012 and that certain Third Amendment to Water Service Agreement,
dated as of June 30, 2015.

“Working Capital Debt” means senior secured or unsecured Indebtedness the
proceeds of which shall be used solely for working capital and general corporate
purposes related to the Project (including the issuance of letters of credit).

“Working Capital Facility Agreement” has the meaning set forth in the Recitals
to this Agreement.



--------------------------------------------------------------------------------

SCHEDULE 2.2(a)

PART A

FORM OF SECURED DEBT HOLDER GROUP REPRESENTATIVE

ACCESSION AGREEMENT - SECURED DEBT INSTRUMENT

ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT (this “Agreement”), dated as of
[                            ] to, among other documents as provided herein, the
Third Amended and Restated Common Terms Agreement (as may be further amended,
restated or modified from time to time, the “Common Terms Agreement”), dated as
of March 19, 2020, among SABINE PASS LIQUEFACTION, LLC (the “Borrower”), the
subsidiaries of the Borrower party thereto from time to time, each Secured Debt
Holder Group Representative party thereto from time to time, each Secured Hedge
Representative party thereto from time to time, each Secured Gas Hedge
Representative party thereto from time to time, the Common Security Trustee (as
defined below), and the Intercreditor Agent (as defined below) and made among:

 

(1)

[                             ], a [type of entity] organized under the laws of
[jurisdiction], as a new Secured Debt Holder Group Representative (the “New
Secured Debt Holder Group Representative”);

 

(2)

[                             ], as the common security trustee (the “Common
Security Trustee”);

 

(3)

[                             ], as the Intercreditor Agent (the “Intercreditor
Agent”); and

 

(4)

the Borrower;

(each a “Party” and together the “Parties”).

WHEREAS:

 

A.

The Borrower proposes to incur Secured Debt permitted under the Common Terms
Agreement (the “New Secured Debt”);

 

B.

The Borrower, the New Secured Debt Holder Group Representative, and the Secured
Debt Holders listed therein propose to enter into the Secured Debt Instrument
listed in Appendix A, a copy of which is attached hereto as Appendix B (the “New
Secured Debt Instrument”); and

 

2.2(a) - 1



--------------------------------------------------------------------------------

C.

In order for the New Secured Debt under the New Secured Debt Instrument to
constitute Secured Debt benefiting from the Common Terms Agreement, the New
Secured Debt Holder Group Representative, acting on behalf of the Secured Debt
Holders under such New Secured Debt Instrument (the “New Secured Debt Holders”),
is required to accede to the Common Terms Agreement, the Security Agency
Agreement and the Intercreditor Agreement (the “Accession Documents”) on the
terms and conditions of this Agreement.

THIS AGREEMENT WITNESSES as follows:

 

1.

Definitions, Interpretation and Third Party Rights. Except as otherwise
expressly provided in this Agreement, capitalized terms used in this Agreement
shall have the meanings given to them in the Common Terms Agreement. To the
extent such terms are defined by reference to any other Transaction Document,
for purposes of this Agreement, such terms shall continue to have the
definitions given them on the Closing Date (but will be subject to and
interpreted in accordance with the governing law of this Agreement)
notwithstanding any termination, expiration or amendment of any such Transaction
Document, except to the extent the Parties agree to the contrary. In addition,
the terms set out below shall have the respective meanings given to such terms
below.

 

  (a)

“Effective Date” means the date on which:

 

  (i)

all conditions set out in Section 2.1 (Additional Secured Debt) of the Common
Terms Agreement have been satisfied or waived by the Required Secured Parties in
respect of the proposed New Secured Debt; and

 

  (ii)

the Intercreditor Agent delivers a notice to the Parties confirming that it has
received a copy of this Agreement (or counterparts) executed by each Party, with
Appendix A completed, together with fully executed copies of each New Secured
Debt Instrument attached as Appendix B.

 

  (b)

Except as otherwise expressly provided in this Agreement, the rules of
interpretation set out in Section 1.2 (Interpretation) of the Common Terms
Agreement shall apply to this Agreement.

 

  (c)

This Agreement is for the benefit of the Parties (and the other Secured Parties
claiming through the Parties) and their respective successors and permitted
assigns, and nothing in this Agreement shall give any other Person any benefit
or any legal or equitable right or remedy under this Agreement.

 

2.2(a) - 2



--------------------------------------------------------------------------------

2.

Representations and Warranties. The New Secured Debt Holder Group Representative
hereby represents and warrants that, as of the date of this Agreement, it is
duly authorized to execute this Agreement and that it is duly authorized
pursuant to the New Secured Debt Instrument to exercise all the rights and
perform all the obligations of a Secured Debt Holder Group Representative set
out in the Accession Documents, including, without limitation, making, on behalf
of the New Secured Debt Holders, the agreements expressed to be made by Secured
Debt Holders under the Financing Documents.

 

3.

Accession of New Secured Debt Holder Group Representative. Effective as of the
Effective Date:

 

  (a)

the New Secured Debt Holder Group Representative, on behalf of the New Secured
Debt Holders, accedes to and agrees to be bound by the terms of each Accession
Document as if the New Secured Debt Holder Group Representative had executed and
delivered each Accession Document as of the date of each such document
(respectively);

 

  (b)

the New Secured Debt Holder Group Representative, on behalf of the New Secured
Debt Holders, makes each of the undertakings and agreements of the Secured Debt
Holders set out in each Accession Document to which the New Secured Debt Holder
Group Representative will accede, and binds such New Secured Debt Holders to the
undertakings and agreements set out in each Accession Document to which the New
Secured Debt Holder Group Representative will accede;

 

  (c)

the New Secured Debt Holder Group Representative, on behalf of the New Secured
Debt Holders, accepts each of the rights and benefits extended to Secured Debt
Holders under, and agrees to be bound by the terms of, the Financing Documents
applicable to such Secured Debt Holders, on the terms and subject to the
conditions and limitations set out in such Financing Documents;

 

  (d)

the New Secured Debt Holder Group Representative, on behalf of itself and the
New Secured Debt Holders, hereby (i) appoints [                    ] as the
Common Security Trustee pursuant to Article 2 (Appointment of Common Security
Trustee and Power of Attorney) of the Security Agency Agreement, mutatis
mutandis, and (ii) authorizes and directs the Common Security Trustee to
execute, deliver and perform each Financing Document to which the Common
Security Trustee is a party;

 

2.2(a) - 3



--------------------------------------------------------------------------------

  (e)

the Common Security Trustee hereby accepts the appointment and the agreement to
act as an agent in the Security Agency Agreement on behalf of the New Secured
Debt Holder Representative and New Secured Debt Holders upon the terms and
conditions thereof pursuant to Section 2.2 (Acceptance of Appointment and Power
of Attorney) of the Security Agency Agreement, mutatis mutandis;

 

  (f)

for all purposes of the Financing Documents, the New Secured Debt Holder Group
Representative, on behalf of the New Secured Debt Holders, shall be a Secured
Debt Holder Group Representative, the New Secured Debt Instrument shall be a
Secured Debt Instrument and the Indebtedness of the Borrower under such Secured
Debt Instrument shall be Secured Debt;

 

  (g)

without limiting the generality of the foregoing, (i) the New Secured Debt shall
rank pari passu with the existing Secured Debt and (ii) the rights of the New
Secured Debt Holder Group Representative and New Secured Debt Holders shall be
subject to the terms and conditions of the Common Terms Agreement, the
Intercreditor Agreement and the other Financing Documents applicable to such New
Secured Debt Holder Group Representative and New Secured Debt Holders and each
of the other provisions of such agreements shall apply to the New Secured Debt
Holder Group Representative and New Secured Debt Holders; and

 

  (h)

in the event of any conflict between any New Secured Debt Instrument and the
Common Terms Agreement, the Intercreditor Agreement and/or the Security
Documents, the Common Terms Agreement, Intercreditor Agreement and/or Security
Documents shall govern and prevail.

 

(4)

Notices. For the purposes of Section 5.10 (Notices and Other Communication) of
the Common Terms Agreement, the address details for the New Secured Debt Holder
Group Representative are:

[                                         ]

[                                         ]

 

(5)

Miscellaneous. Each Party agrees that the provisions of Sections 5.1
(Amendments), 5.2 (Entire Agreement), 5.3 (Applicable Law; Jurisdiction) (other
than 5.3(a) (Governing Law)), 5.7 (Counterparts; Effectiveness), 5.8 (No Waiver,
Cumulative Remedies), 5.10 (Notices and Other Communication) and 5.11
(Severability) of the Common Terms Agreement are incorporated in this Agreement
as if such provisions were set out, mutatis mutandis, in this Agreement.

 

2.2(a) - 4



--------------------------------------------------------------------------------

(6)

Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT ANY
REFERENCE TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(7)

[This Agreement supersedes the Accession Agreement, dated as of [_____, 20__],
by and among [__________], as a New Secured Debt Holder Group Representative,
Société Générale, as Common Security Trustee, Société Générale as Intercreditor
Agent, and the Borrower.]

[Remainder of page left intentionally blank.]

 

2.2(a) - 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above, to be effective for all purposes hereof as of
the Effective Date.

 

[                                                                 ],

as New Secured Debt Holder Group Representative

By:

 

Name: Title:

[                                                                 ],

not in its individual capacity except as expressly set forth herein but solely
as the Common Security Trustee

By:

 

Name: Title:

[                                                                 ],

not in its individual capacity except as expressly set forth herein but solely
as the Intercreditor Agent

By:

 

Name: Title:

 

2.2(a) - 6



--------------------------------------------------------------------------------

SABINE PASS LIQUEFACTION, LLC,

as the Borrower

By:

 

Name: Title:

 

2.2(a) - 7



--------------------------------------------------------------------------------

Appendix A to Accession Agreement

 

Secured Debt

Holder Group

Representative

  

Secured Debt

  

Secured Debt

Instrument

  

Secured Debt
Holders

  

As set out in the Secured Debt Instrument referred to in this Appendix A

     

 

2.2(a) - 8



--------------------------------------------------------------------------------

Appendix B to Accession Agreement

[Attach each New Secured Debt Instrument]

 

2.2(a) - 9



--------------------------------------------------------------------------------

PART B

FORM OF SECURED HEDGE REPRESENTATIVE ACCESSION AGREEMENT - SECURED HEDGE
INSTRUMENT

ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT (this “Agreement”), dated as of [                    ]
to, among other documents as provided herein, the Third Amended and Restated
Common Terms Agreement (as may be further amended, restated or modified from
time to time, the “Common Terms Agreement”), dated as of March 19, 2020, among
SABINE PASS LIQUEFACTION, LLC (the “Borrower”), the subsidiaries of the Borrower
party thereto from time to time, each Secured Debt Holder Group Representative
party thereto from time to time, each Secured Hedge Representative party thereto
from time to time, each Secured Gas Hedge Representative party thereto from time
to time, the Common Security Trustee (as defined below), and the Intercreditor
Agent (as defined below) and made among:

 

(1)

[                                 ], a [type of entity] organized under the laws
of [jurisdiction], as a new Secured Hedge Representative (the “New Secured Hedge
Representative”);

 

(2)

[                                 ], as the common security trustee (the “Common
Security Trustee”);

 

(3)

[                                 ], as the Intercreditor Agent (the
“Intercreditor Agent”); and

 

(4)

the Borrower;

(each a “Party” and together the “Parties”).

WHEREAS:

 

A.

The Borrower proposes to incur Secured Hedge Obligations in accordance with the
terms and conditions of the Common Terms Agreement (the “New Secured Hedge
Obligations”);

 

B.

The Borrower, the New Secured Hedge Representative and the Holders of New
Secured Hedge Obligations listed therein propose to enter into the Secured Hedge
Instrument listed in Appendix A, a copy of which is attached hereto as Appendix
B (the “New Secured Hedge Instrument”); and

 

2.2(a) - 10



--------------------------------------------------------------------------------

C.

In order for the New Secured Hedge Obligations under the New Secured Hedge
Instrument to constitute Secured Hedge Obligations benefiting from the Common
Terms Agreement, the New Secured Hedge Representative, acting on behalf of the
Holders of New Secured Hedge Obligations under such New Secured Hedge
Instrument, is required to accede to the Common Terms Agreement, the Security
Agency Agreement and the Intercreditor Agreement (the “Accession Documents”) on
the terms and conditions of this Agreement.

THIS AGREEMENT WITNESSES as follows:

 

1.

Definitions, Interpretation and Third Party Rights. Except as otherwise
expressly provided in this Agreement, capitalized terms used in this Agreement
shall have the meanings given to them in the Common Terms Agreement. To the
extent such terms are defined by reference to any other Transaction Document,
for purposes of this Agreement, such terms shall continue to have the
definitions given them on the Closing Date (but will be subject to and
interpreted in accordance with the governing law of this Agreement)
notwithstanding any termination, expiration or amendment of any such Transaction
Document, except to the extent the Parties agree to the contrary. In addition,
the terms set out below shall have the respective meanings given to such terms
below.

 

  (a)

“Effective Date” means the date on which the Intercreditor Agent delivers a
notice to the Parties confirming that it has received a copy of this Agreement
(or counterparts) executed by each Party, with Appendix A completed, together
with fully executed copies of each New Secured Hedge Instrument attached as
Appendix B.

 

  (b)

Except as otherwise expressly provided in this Agreement, the rules of
interpretation set out in Section 1.2 (Interpretation) of the Common Terms
Agreement shall apply to this Agreement.

 

  (c)

This Agreement is for the benefit of the Parties (and the other Secured Parties
claiming through the Parties) and their respective successors and permitted
assigns, and nothing in this Agreement shall give any other Person any benefit
or any legal or equitable right or remedy under this Agreement.

 

2.

Representations and Warranties. The New Secured Hedge Representative hereby
represents and warrants that, as of the date of this Agreement, it is duly
authorized to execute this Agreement and that it is duly authorized to exercise
all the rights and perform all the obligations of a Secured Hedge Representative
set out in the Accession Documents, including without limitation, making, on
behalf of the Holders of New Secured Hedge Obligations, the agreements expressed
to be made by Holders of Secured Hedge Obligations under the Financing
Documents.

 

2.2(a) - 11



--------------------------------------------------------------------------------

3.

Accession of New Secured Hedge Representative. Effective as of the Effective
Date:

 

  (a)

the New Secured Hedge Representative, on behalf of the Holders of New Secured
Hedge Obligations, accedes to and agrees to be bound by the terms of each
Accession Document as if the New Secured Hedge Representative had executed and
delivered each Accession Document as of the date of each such document
(respectively);

 

  (b)

the New Secured Hedge Representative, on behalf of the Holders of the New
Secured Hedge Obligations, makes each of the undertakings and agreements of the
Holders of the Secured Hedge Obligations set out in each Accession Document to
which the New Secured Hedge Representative will accede, and binds such Holders
of New Secured Hedge Obligations to the undertakings and agreements set out in
each Accession Document to which the New Secured Hedge Representative will
accede;

 

  (c)

the New Secured Hedge Representative, on behalf of the Holders of New Secured
Hedge Obligations, accepts each of the rights and benefits extended to the
Holders of Secured Hedge Obligations under, and agrees to be bound by the terms
of, the Financing Documents applicable to such Holders of Secured Hedge
Obligations, on the terms and subject to the conditions and limitations set out
in such Financing Documents;

 

  (d)

the New Secured Hedge Representative, on behalf of the Holders of New Secured
Hedge Obligations, hereby (i) appoints [                    ] as the Common
Security Trustee pursuant to Article 2 (Appointment of Common Security Trustee
and Power of Attorney) of the Security Agency Agreement, mutatis mutandis, and
(ii) authorizes and directs the Common Security Trustee to execute, deliver and
perform each Financing Document to which the Common Security Trustee is a party;

 

  (e)

the Common Security Trustee hereby accepts the appointment and the agreement to
act as an agent in the Security Agency Agreement on behalf of the New Secured
Hedge Representative and Holders of New Secured Hedge Obligations upon the terms
and conditions thereof pursuant to Section 2.2 (Acceptance of Appointment and
Power of Attorney) of the Security Agency Agreement, mutatis mutandis;

 

2.2(a) - 12



--------------------------------------------------------------------------------

  (f)

for all purposes of the Financing Documents, the New Secured Hedge
Representative, on behalf of the Holders of New Secured Hedge Obligations, shall
be a Secured Hedge Representative, the New Secured Hedge Instrument shall be a
Secured Hedge Instrument and the Indebtedness of the Borrower under such Secured
Hedge Instrument shall be Secured Hedge Obligations;

 

  (g)

without limiting the generality of the foregoing, (i) the New Secured Hedge
Obligations shall rank pari passu with the existing Secured Hedge Obligations
and (ii) the rights of the New Secured Hedge Representative and Holders of New
Secured Hedge Obligations shall be subject to the terms and conditions of the
Common Terms Agreement, the Intercreditor Agreement and the other Financing
Documents applicable to such New Secured Hedge Representative and Holders of New
Secured Hedge Obligations, and each of the other provisions of such agreements
shall apply to the New Secured Hedge Representative and the Holders of New
Secured Hedge Obligations; and

 

  (h)

in the event of any conflict between any New Secured Hedge Instrument and the
Common Terms Agreement, the Intercreditor Agreement and/or the Security
Documents, the Common Terms Agreement, Intercreditor Agreement and/or Security
Documents shall govern and prevail.

 

4.

Notices. For the purposes of Section 5.10 (Notices and Other Communication) of
the Common Terms Agreement, the address details for the New Secured Hedge
Representative are:

[                                                 ]

[                                                 ]

 

5.

Limitations on Rights of Hedging Parties. The New Secured Hedge Representative
(on behalf of the applicable Holders of New Secured Hedge Obligations)
specifically acknowledges the provisions of Section 3.6 (Voting by Secured
Hedging Parties) and Articles 4 (Modifications), 5 (Defaults and Remedies) and 6
(Agreement of Secured Hedging Parties) of the Intercreditor Agreement.

 

6.

Miscellaneous. Each Party agrees that the provisions of Sections 5.1
(Amendments), 5.2 (Entire Agreement), 5.3 (Applicable Law; Jurisdiction) (other
than 5.3(a) (Governing Law)), 5.7 (Counterparts; Effectiveness), 5.8 (No Waiver,
Cumulative Remedies), 5.10 (Notices and Other Communication) and 5.11
(Severability) of the Common Terms Agreement are incorporated in this Agreement
as if such provisions were set out, mutatis mutandis, in this Agreement.

 

2.2(a) - 13



--------------------------------------------------------------------------------

7.

Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT ANY
REFERENCE TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

8.

[This Agreement supersedes the Accession Agreement, dated as of [            ,
20__], by and among [                ], as a New Secured Hedge Representative,
Société Générale, as Common Security Trustee, Société Générale as Intercreditor
Agent, and the Borrower.]

 

2.2(a) - 14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above, to be effective for all purposes hereof as of
the Effective Date.

 

[                                                             ],

as New Secured Hedge Representative

By:

 

Name: Title:

[                                                             ],

not in its individual capacity except as expressly set forth herein but solely
as the Common Security Trustee

By:

 

Name: Title:

[                                                             ],

not in its individual capacity except as expressly set forth herein but solely
as the Intercreditor Agent

By:

 

Name: Title:

 

 

2.2(a) - 15



--------------------------------------------------------------------------------

SABINE PASS LIQUEFACTION, LLC,

as the Borrower

By:

 

Name: Title:

 

 

2.2(a) - 16



--------------------------------------------------------------------------------

Appendix A to Accession Agreement

 

Secured Hedge

Representative

  

Secured Hedge

Obligations

  

Secured Hedge

Instrument

  

Holder of Secured
Hedge Obligation

  

As set out in the Secured Hedge Instrument referred to

in this Appendix A

     

 

 

2.2(a) - 17



--------------------------------------------------------------------------------

Appendix B to Accession Agreement

[Attach each New Secured Hedge Instrument]

 

 

2.2(a) - 18



--------------------------------------------------------------------------------

PART C

FORM OF SECURED GAS HEDGE REPRESENTATIVE ACCESSION

AGREEMENT - SECURED GAS HEDGE INSTRUMENT

ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT (this “Agreement”), dated as of [                    ]
to, among other documents as provided herein, the Third Amended and Restated
Common Terms Agreement (as may be further amended, restated or modified from
time to time, the “Common Terms Agreement”), dated as of March 19, 2020, among
SABINE PASS LIQUEFACTION, LLC (the “Borrower”), the subsidiaries of the Borrower
party thereto from time to time, each Secured Debt Holder Group Representative
party thereto from time to time, each Secured Hedge Representative party thereto
from time to time, each Secured Gas Hedge Representative party thereto from time
to time, the Common Security Trustee (as defined below), and the Intercreditor
Agent (as defined below) and made among:

 

(1)

[                                         ], a [type of entity] organized under
the laws of [jurisdiction], as a new Secured Gas Hedge Representative (the “New
Secured Gas Hedge Representative”);

 

(2)

[                                         ], as the common security trustee (the
“Common Security Trustee”);

 

(3)

[                                         ], as the Intercreditor Agent (the
“Intercreditor Agent”); and

 

(4)

the Borrower;

(each a “Party” and together the “Parties”).

WHEREAS:

 

A.

The Borrower proposes to incur Secured Gas Hedge Obligations in accordance with
the terms and conditions of the Common Terms Agreement (the “New Secured Gas
Hedge Obligations”);

 

B

The Borrower, the New Secured Gas Hedge Representative and the Gas Hedge
Providers listed therein (the “New Gas Hedge Providers”) propose to enter into
the Secured Gas Hedge Instrument listed in Appendix A, a copy of which is
attached hereto as Appendix B (the “New Secured Gas Hedge Instrument”); and;

 

2.2(a) - 19



--------------------------------------------------------------------------------

C.

In order for the New Secured Gas Hedge Obligations under the New Secured Gas
Hedge Instrument to constitute Secured Gas Hedge Obligations benefiting from the
Common Terms Agreement, the New Secured Gas Hedge Representative, acting on
behalf of the New Gas Hedge Providers under such New Secured Gas Hedge
Instrument, is required to accede to the Common Terms Agreement, the Security
Agency Agreement and the Intercreditor Agreement (the “Accession Documents”) on
the terms and conditions of this Agreement.

THIS AGREEMENT WITNESSES as follows:

 

1.

Definitions, Interpretation and Third Party Rights. Except as otherwise
expressly provided in this Agreement, capitalized terms used in this Agreement
shall have the meanings given to them in the Common Terms Agreement. To the
extent such terms are defined by reference to any other Transaction Document,
for purposes of this Agreement, such terms shall continue to have the
definitions given them on the Closing Date (but will be subject to and
interpreted in accordance with the governing law of this Agreement)
notwithstanding any termination, expiration or amendment of any such Transaction
Document, except to the extent the Parties agree to the contrary. In addition,
the terms set out below shall have the respective meanings given to such terms
below.

 

  (a)

“Effective Date” means the date on which the Intercreditor Agent delivers a
notice to the Parties confirming that it has received a copy of this Agreement
(or counterparts) executed by each Party, with Appendix A completed, together
with fully executed copies of each New Secured Gas Hedge Instrument attached as
Appendix B.

 

  (b)

Except as otherwise expressly provided in this Agreement, the rules of
interpretation set out in Section 1.2 (Interpretation) of the Common Terms
Agreement shall apply to this Agreement.

 

  (c)

This Agreement is for the benefit of the Parties (and the other Secured Parties
claiming through the Parties) and their respective successors and permitted
assigns, and nothing in this Agreement shall give any other Person any benefit
or any legal or equitable right or remedy under this Agreement.

 

2.

Representations and Warranties. The New Secured Gas Hedge Representative hereby
represents and warrants that, as of the date of this Agreement, it is duly
authorized to execute this Agreement and that it is duly authorized to exercise
all the rights and perform all the obligations of a Secured Gas Hedge
Representative set out in the Accession Documents, including without limitation,
making, on behalf of the New Gas Hedge Providers, the agreements expressed to be
made by the New Gas Hedge Providers under the Financing Documents.

 

2.2(a) - 20



--------------------------------------------------------------------------------

3.

Accession of New Secured Gas Hedge Representative. Effective as of the Effective
Date:

 

  (a)

the New Secured Gas Hedge Representative, on behalf of the New Gas Hedge
Providers, accedes to and agrees to be bound by the terms of each Accession
Document as if the New Secured Gas Hedge Representative had executed and
delivered each Accession Document as of the date of each such document
(respectively);

 

  (b)

the New Secured Gas Hedge Representative, on behalf of the New Gas Hedge
Providers, makes each of the undertakings and agreements of the Gas Hedge
Providers set out in each Accession Document to which the New Secured Gas Hedge
Representative will accede, and binds such New Gas Hedge Providers to the
undertakings and agreements set out in each Accession Document to which the New
Secured Gas Hedge Representative will accede;

 

  (c)

the New Secured Gas Hedge Representative, on behalf of the New Gas Hedge
Providers, accepts each of the rights and benefits extended to the Gas Hedge
Providers under, and agrees to be bound by the terms of, the Financing Documents
applicable to such Gas Hedge Providers, on the terms and subject to the
conditions and limitations set out in such Financing Documents;

 

  (d)

the New Secured Gas Hedge Representative, on behalf of the New Gas Hedge
Providers, hereby (i) appoints [___________] as the Common Security Trustee
pursuant to Article 2 (Appointment of Common Security Trustee and Power of
Attorney) of the Security Agency Agreement, mutatis mutandis, and

 

  (ii)

authorizes and directs the Common Security Trustee to execute, deliver and
perform each Financing Document to which the Common Security Trustee is a party;

 

  (e)

the Common Security Trustee hereby accepts the appointment and the agreement to
act as an agent in the Security Agency Agreement on behalf of the New Secured
Gas Hedge Representative and New Gas Hedge Providers upon the terms and
conditions thereof pursuant to Section 2.2 (Acceptance of Appointment and Power
of Attorney) of the Security Agency Agreement, mutatis mutandis;

 

2.2(a) - 21



--------------------------------------------------------------------------------

  (f)

for all purposes of the Financing Documents, the New Secured Gas Hedge
Representative, on behalf of the New Gas Hedge Providers, shall be a Secured Gas
Hedge Representative, the New Secured Gas Hedge Instrument shall be a Secured
Gas Hedge Instrument and the Indebtedness of the Borrower under such Secured Gas
Hedge Instrument shall be Secured Gas Hedge Obligations;

 

  (g)

without limiting the generality of the foregoing, (i) the New Secured Gas Hedge
Obligations shall rank pari passu with the existing Secured Gas Hedge
Obligations and (ii) the rights of the New Secured Gas Hedge Representative and
New Gas Hedge Providers shall be subject to the terms and conditions of the
Common Terms Agreement, the Intercreditor Agreement and the other Financing
Documents applicable to such New Secured Gas Hedge Representative and New Gas
Hedge Providers, and each of the other provisions of such agreements shall apply
to the New Secured Gas Hedge Representative and the New Gas Hedge Providers; and

 

  (h)

in the event of any conflict between any New Secured Gas Hedge Instrument and
the Common Terms Agreement, the Intercreditor Agreement and/or the Security
Documents, the Common Terms Agreement, Intercreditor Agreement and/or Security
Documents shall govern and prevail.

 

4.

Notices. For the purposes of Section 5.10 (Notices and Other Communication) of
the Common Terms Agreement, the address details for the New Secured Gas Hedge
Representative are:

[_____________________]

[_____________________]

 

5.

Limitations on Rights of Hedging Parties. The New Secured Gas Hedge
Representative (on behalf of the applicable New Gas Hedge Providers)
specifically acknowledges the provisions Section 3.6 (Voting by Secured Hedging
Parties) and Articles 4 (Modifications), 5 (Defaults and Remedies) and 6
(Agreement of Secured Hedging Parties) of the Intercreditor Agreement.

 

6.

Miscellaneous. Each Party agrees that the provisions of Sections 5.1
(Amendments), 5.2 (Entire Agreement), 5.3 (Applicable Law; Jurisdiction) (other
than 5.3(a) (Governing Law)), 5.7 (Counterparts; Effectiveness), 5.8 (No Waiver,
Cumulative Remedies), 5.10 (Notices and Other Communication) and 5.11
(Severability) of the Common Terms Agreement are incorporated in this Agreement
as if such provisions were set out, mutatis mutandis, in this Agreement.

 

7.

Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT ANY
REFERENCE TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

2.2(a) - 22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above, to be effective for all purposes hereof as of
the Effective Date.

 

[ ___________________________ ], as New Secured Gas Hedge Representative By:

 

Name: Title: [ ___________________________ ], not in its individual capacity
except as expressly set forth herein but solely as the Common Security Trustee
By:

 

Name: Title: [ ___________________________ ], not in its individual capacity
except as expressly set forth herein but solely as the Intercreditor Agent By:

 

Name: Title:

 

2.2(a) - 23



--------------------------------------------------------------------------------

SABINE PASS LIQUEFACTION, LLC, as the Borrower By:

 

Name: Title:

 

2.2(a) - 24



--------------------------------------------------------------------------------

Appendix A to Accession Agreement

 

Secured Gas

Hedge

Representative

  

Secured Gas Hedge

Obligations

  

Secured Gas

Hedge

Instrument

  

Gas
Hedge
Provider

   As set out in the Secured Gas Hedge Instrument referred to in this Appendix A
     

 

2.2(a) - 25



--------------------------------------------------------------------------------

Appendix B to Accession Agreement

[Attach each New Secured Gas Hedge Instrument]

 

2.2(a) - 26



--------------------------------------------------------------------------------

SCHEDULE 2.2(f)

DEBT COMMITMENTS; SECURED HEDGE OBLIGATIONS

 

*Secured Debt

Instrument /

**Secured Hedge

Instrument/

***Secured Gas

Hedge Instrument

 

Details of Secured

Debt / Secured

Hedge

Obligations/

Secured Gas

Hedge Obligations

 

Secured Debt

Holder Group

 

*Secured Debt Holder

Group Representative

/ **Secured Hedge

Representative /

***Secured Gas

Hedge Representative

 

Secured Debt

Holders / Holders

of Secured Hedge

Obligations / Gas

Hedge Providers

  Senior Debt
Commitment * Senior Letter of Credit and Reimbursement Agreement dated as of
March 19, 2020, among the Borrower, certain Subsidiaries of the Borrower, the
Senior Facility Agent, the Senior Issuing Bank, the Common Security Trustee and
the Senior Lenders   As set out in the Secured Debt Instrument described in this
row of this Schedule 2.2(f)   The group comprised of the Secured Debt Holders
described in this row of this Schedule 2.2(f)   *The Bank of Nova Scotia  

ABN AMRO

Capital USA LLC,

 

Banco Bilbao

Vizcaya Argentaria,

S.A. New York

Branch,

 

Banco de Sabadell,

S.A., Miami Branch,

 

Banco Santander,

S.A., New York

Branch,

 

Bank of China, New

York Branch,

 

The Bank of Nova

Scotia, Houston

Branch,

 

Canadian Imperial

Bank of Commerce,

New York Branch,

 

Citibank, N.A.,

  $1,200,000,000

 

2.2(f) - 1



--------------------------------------------------------------------------------

*Secured Debt

Instrument /

**Secured Hedge

Instrument/

***Secured Gas

Hedge Instrument

 

Details of Secured

Debt / Secured

Hedge

Obligations/

Secured Gas

Hedge Obligations

 

Secured Debt

Holder Group

 

*Secured Debt Holder

Group Representative

/ **Secured Hedge

Representative /

***Secured Gas

Hedge Representative

 

Secured Debt

Holders / Holders

of Secured Hedge

Obligations / Gas

Hedge Providers

  Senior Debt
Commitment        

HSBC Bank USA,

National

Association,

 

Industrial and

Commercial Bank of

China Limited, New

York Branch,

 

ING Capital LLC,

 

Intesa Sanpaolo

S.p.A., New York

Branch,

 

Mizuho Bank,

LTD.,

 

MUFG Bank, LTD.,

 

National Australia

Bank Limited,

 

Natixis, New York

Branch,

 

Société Générale,

 

Standard Chartered

Bank,

 

Sumitomo Mitsui

Banking

Corporation,

 

 

2.2(f) - 2



--------------------------------------------------------------------------------

*Secured Debt

Instrument /

**Secured Hedge

Instrument/

***Secured Gas

Hedge Instrument

 

Details of Secured

Debt / Secured

Hedge

Obligations/

Secured Gas

Hedge Obligations

 

Secured Debt

Holder Group

 

*Secured Debt Holder

Group Representative

/ **Secured Hedge

Representative /

***Secured Gas

Hedge Representative

 

Secured Debt

Holders / Holders

of Secured Hedge

Obligations / Gas

Hedge Providers

  Senior Debt
Commitment         Wells Fargo Bank, National Association.   *Indenture, dated
as of February 1, 2013, among The Bank of New York Mellon, as Trustee, each
Guarantor that may become party thereto from time to time, and the Borrower, as
amended by First Supplemental Indenture, dated as of April 16, 2013, and as
further amended by Second Supplemental Indenture, dated as of April 16, 2013,
Third Supplemental Indenture, dated as of November 25, 2013, Fourth Supplemental
Indenture, dated as of May 20, 2014, Fifth Supplemental Indenture, dated as of  
As set out in the Secured Debt Instrument described in this row of this Schedule
2.2(f)   The group comprised of the Secured Debt Holders described in this row
of this Schedule 2.2(f)   *The Bank of New York Mellon  

The Holders of the Initial Notes (and any Exchange Notes in replacement thereof)
issued pursuant to and as defined in the Secured Debt Instrument described in

this row of Schedule 2.2(f)

  $12,850,000,000.00

 

2.2(f) - 3



--------------------------------------------------------------------------------

*Secured Debt

Instrument /

**Secured Hedge

Instrument/

***Secured Gas

Hedge Instrument

 

Details of Secured

Debt / Secured

Hedge

Obligations/

Secured Gas

Hedge Obligations

 

Secured Debt

Holder Group

 

*Secured Debt Holder

Group Representative

/ **Secured Hedge

Representative /

***Secured Gas

Hedge Representative

 

Secured Debt

Holders / Holders

of Secured Hedge

Obligations / Gas

Hedge Providers

  Senior Debt
Commitment May 20, 2014, Sixth Supplemental Indenture, dated as of March 3,
2015, Seventh Supplemental Indenture, dated as of June 14, 2016, Eighth
Supplemental Indenture, dated as of September 19, 2016, Ninth Supplemental
Indenture, dated as of September 23, 2016 and Tenth Supplemental Indenture,
dated as of March 6, 2017           *Indenture, dated as of February 24, 2017,
among The Bank of New York Mellon, as Trustee, each Guarantor that may become
party thereto from time to time, and the Borrower   As set out in the Secured
Debt Instrument described in this row of this Schedule 2.2(f)   The group
comprised of the Secured Debt Holders described in this row of this Schedule
2.2(f)   *The Bank of New York Mellon   The Holders of the Initial Notes (and
any Exchange Notes in replacement thereof) issued pursuant to and as defined in
the Secured Debt Instrument described in this row of Schedule 2.2(f)  
$800,000,000.00

 

2.2(f) - 4



--------------------------------------------------------------------------------

SCHEDULE 2.3

FORM OF TRANSFER ACCESSION AGREEMENT

(SECURED DEBT HOLDER GROUP REPRESENTATIVE)

THIS TRANSFER ACCESSION AGREEMENT (this “Agreement”), dated as of [__________]
to, among other documents as provided herein, the Third Amended and Restated
Common Terms Agreement (the “Common Terms Agreement”), dated as of March 19,
2020, among SABINE PASS LIQUEFACTION, LLC (the “Borrower”), the subsidiaries of
the Borrower party thereto from time to time, each Secured Debt Holder Group
Representative party thereto from time to time, each Secured Hedge
Representative party thereto from time to time, each Secured Gas Hedge
Representative party thereto from time to time, the Common Security Trustee (as
defined below), and the Intercreditor Agent (as defined below) and made among:

 

(1)

[_________], a [type of entity] organized under the laws of [jurisdiction], as a
Secured Debt Holder Group Representative (the “Existing Secured Debt Holder
Group Representative”);

 

(2)

[_________], a [type of entity] organized under the laws of [jurisdiction], as a
new Secured Debt Holder Group Representative (the “New Secured Debt Holder Group
Representative”);

 

(3)

[_________], as the common security trustee (the “Common Security Trustee”);

 

(4)

[_________], as the Intercreditor Agent (the “Intercreditor Agent”); and

 

(5)

the Borrower

(each a “Party” and together the “Parties”).

WHEREAS:

 

(A)

The Existing Secured Debt Holder Group Representative [proposes to resign] [is
being removed] from its capacity as a Secured Debt Holder Group Representative
under the [________] (the “Existing Secured Debt Instrument”); and

 

(B)

The New Secured Debt Holder Group Representative desires to accede to the Common
Terms Agreement, the Security Agency Agreement, the Intercreditor Agreement and
the Existing Secured Debt Instrument (the “Accession Documents”) as the
successor to the Existing Secured Debt Holder Group Representative.

THIS AGREEMENT WITNESSES as follows:

 

2.3 - 1



--------------------------------------------------------------------------------

1.

DEFINITIONS

Except as otherwise expressly provided in this Agreement, capitalized terms used
in this Agreement shall have the meanings given to them in the Common Terms
Agreement. To the extent such terms are defined by reference to any other
Transaction Document, for purposes of this Agreement, such terms shall continue
to have the definitions given to them on the Closing Date (but will be subject
to and interpreted in accordance with the governing law of this Agreement)
notwithstanding any termination, expiration or amendment of any such Transaction
Document, except to the extent the Parties agree to the contrary. In addition,
the terms set out below shall have the respective meanings given to such terms
below.

“Effective Date” means the date on which the Intercreditor Agent delivers a
notice to the Parties confirming that it has received a copy of this Agreement
(or counterparts) executed by each Party hereto.

 

2.

ACCESSION OF NEW SECURED DEBT HOLDER GROUP REPRESENTATIVE. Effective as of the
Effective Date:

 

  (i)

the New Secured Debt Holder Group Representative joins as a party to the
Accession Documents on the terms and subject to the conditions and limitations
set forth therein, and agrees to be bound by the terms of the Accession
Documents;

 

  (j)

the New Secured Debt Holder Group Representative accepts and acknowledges its
rights, powers, duties, responsibilities and obligations as a Secured Debt
Holder Group Representative as if originally named as a Secured Debt Holder
Group Representative in the Accession Documents;

 

  (k)

the New Secured Debt Holder Group Representative accepts, acknowledges and
agrees to be bound by the terms of the Existing Secured Debt Holder Group
Representative’s Accession Agreement as if it were the “New Secured Debt Holder
Group Representative” named therein; and

 

  (l)

the Existing Secured Debt Holder Group Representative shall have no further
obligation or liability under the Accession Documents (in its capacity as
Secured Debt Holder Group Representative) except for liability with respect to
its acts or omissions prior to the New Secured Debt Holder Group
Representative’s accession to the Accession Documents in accordance with the
terms hereof and thereof.

 

3.

ADDRESS FOR NOTICES. For the purposes of Section 5.10 (Notices and Other
Communications) of the Common Terms Agreement the address details for the New
Secured Debt Holder Group Representative, are:

 

2.3 - 2



--------------------------------------------------------------------------------

[_____________________]

[_____________________]

 

4.

MISCELLANEOUS. Each Party agrees that the provisions of Sections 5.1
(Amendments), 5.2 (Entire Agreement), 5.3 (Applicable Law; Jurisdiction) (other
than 5.3(a) (Governing Law)), 5.7 (Counterparts; Effectiveness), 5.8 (No Waiver,
Cumulative Remedies), 5.10 (Notices and Other Communication) and 5.11
(Severability) of the Common Terms Agreement are incorporated in this Agreement
as if such provisions were set out, mutatis mutandis, in this Agreement.

 

5.

GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT ANY
REFERENCE TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

2.3 - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date set forth above, to be effective for all purposes hereof as of the
Effective Date.

 

SABINE PASS LIQUEFACTION, LLC, as the Borrower
By:                                     
                                                             Name: Title:
[__________________], as Existing Secured Debt Holder Group Representative
By:                                     
                                                             Name: Title:
[__________________], as New Secured Debt Holder Group Representative
By:                                     
                                                             Name: Title:
[__________________], as Common Security Trustee
By:                                     
                                                             Name: Title:
[__________________], as Intercreditor Agent
By:                                     
                                                             Name: Title:

 

2.3 - 4



--------------------------------------------------------------------------------

FORM OF TRANSFER ACCESSION AGREEMENT

(SECURED HEDGE REPRESENTATIVE)

THIS TRANSFER ACCESSION AGREEMENT (this “Agreement”), dated as of [__________]
to, among other documents as provided herein, the Third Amended and Restated
Common Terms Agreement (the “Common Terms Agreement”), dated as of March 19,
2020, among SABINE PASS LIQUEFACTION, LLC (the “Borrower”), the subsidiaries of
the Borrower party thereto from time to time, each Secured Debt Holder Group
Representative party thereto from time to time, each Secured Hedge
Representative party thereto from time to time, each Secured Gas Hedge
Representative party thereto from time to time, the Common Security Trustee (as
defined below), and the Intercreditor Agent (as defined below) and made among:

 

(1)

[_________], a [type of entity] organized under the laws of [jurisdiction], as a
Secured Hedge Representative (the “Existing Secured Hedge Representative”);

 

(2)

[_________], a [type of entity] organized under the laws of [jurisdiction], as a
new Secured Hedge Representative (the “New Secured Hedge Representative”);

 

(3)

[_________], as the common security trustee (the “Common Security Trustee”);

 

(4)

[_________], as the Intercreditor Agent (the “Intercreditor Agent”); and

 

(5)

the Borrower

(each a “Party” and together the “Parties”).

WHEREAS:

 

(A)

The Existing Secured Hedge Representative [proposes to resign] [is being
removed] from its capacity as a Secured Hedge Representative under the
[________] (the “Existing Secured Hedge Instrument”); and

 

(B)

The New Secured Hedge Representative desires to accede to the Common Terms
Agreement, the Security Agency Agreement, the Intercreditor Agreement and the
Existing Secured Hedge Instrument (the “Accession Documents”) as the successor
to the Existing Secured Hedge Representative.

 

2.3 - 5



--------------------------------------------------------------------------------

THIS AGREEMENT WITNESSES as follows:

 

1.

DEFINITIONS.

Except as otherwise expressly provided in this Agreement, capitalized terms used
in this Agreement shall have the meanings given to them in the Common Terms
Agreement. To the extent such terms are defined by reference to any other
Transaction Document, for purposes of this Agreement, such terms shall continue
to have the definitions given to them on the Closing Date (but will be subject
to and interpreted in accordance with the governing law of this Agreement)
notwithstanding any termination, expiration or amendment of any such Transaction
Document, except to the extent the Parties agree to the contrary. In addition,
the terms set out below shall have the respective meanings given to such terms
below.

“Effective Date” means the date on which the Intercreditor Agent delivers a
notice to the Parties confirming that it has received a copy of this Agreement
(or counterparts) executed by each Party hereto.

 

2.

ACCESSION OF NEW SECURED HEDGE REPRESENTATIVE. Effective as of the Effective
Date:

(a) the New Secured Hedge Representative joins as a party to the Accession
Documents on the terms and subject to the conditions and limitations set forth
therein, and agrees to be bound by the terms of the Accession Documents;

(b) the New Secured Hedge Representative accepts and acknowledges its rights,
powers, duties, responsibilities and obligations as a Secured Hedge
Representative as if originally named as a Secured Hedge Representative in the
Accession Documents;

(c) the New Secured Hedge Representative accepts, acknowledges and agrees to be
bound by the terms of the Existing Secured Hedge Representative’s Accession
Agreement as if it were the “New Secured Hedge Representative” named therein;
and

(d) the Existing Secured Hedge Representative shall have no further obligation
or liability under the Accession Documents (in its capacity as Secured Hedge
Representative) except for liability with respect to its acts or omissions prior
to the New Secured Hedge Representative’s accession to the Accession Documents
in accordance with the terms hereof and thereof.

 

3.

ADDRESS FOR NOTICES. For the purposes of Section 5.10 (Notices and Other
Communications) of the Common Terms Agreement the address details for the New
Secured Hedge Representative, are:

[_____________________]

[_____________________]

 

2.3 - 6



--------------------------------------------------------------------------------

4.

MISCELLANEOUS. Each Party agrees that the provisions of Sections 5.1
(Amendments), 5.2 (Entire Agreement), 5.3 (Applicable Law; Jurisdiction) (other
than 5.3(a) (Governing Law)), 5.7 (Counterparts; Effectiveness), 5.8 (No Waiver,
Cumulative Remedies), 5.10 (Notices and Other Communication) and 5.11
(Severability) of the Common Terms Agreement are incorporated in this Agreement
as if such provisions were set out, mutatis mutandis, in this Agreement.

 

5.

GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT ANY
REFERENCE TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

2.3 - 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date set forth above, to be effective for all purposes hereof as of the
Effective Date.

 

SABINE PASS LIQUEFACTION, LLC, as the Borrower
By:                                     
                                                             Name: Title:
[__________________], as Existing Secured Hedge Representative
By:                                     
                                                             Name: Title:
[__________________], as New Secured Hedge Representative
By:                                     
                                                             Name: Title:
[__________________], as Common Security Trustee
By:                                     
                                                             Name: Title:
[__________________], as Intercreditor Agent
By:                                     
                                                             Name: Title:

 

2.3 - 8



--------------------------------------------------------------------------------

FORM OF TRANSFER ACCESSION AGREEMENT

(SECURED GAS HEDGE REPRESENTATIVE)

THIS TRANSFER ACCESSION AGREEMENT (this “Agreement”), dated as of [__________]
to, among other documents as provided herein, the Third Amended and Restated
Common Terms Agreement (the “Common Terms Agreement”), dated as of March 19,
2020, among SABINE PASS LIQUEFACTION, LLC (the “Borrower”), the subsidiaries of
the Borrower party thereto from time to time, each Secured Debt Holder Group
Representative party thereto from time to time, each Secured Hedge
Representative party thereto from time to time, each Secured Gas Hedge
Representative party thereto from time to time, the Common Security Trustee (as
defined below), and the Intercreditor Agent (as defined below) and made among:

 

(1)

[_________], a [type of entity] organized under the laws of [jurisdiction], as a
Secured Gas Hedge Representative (the “Existing Secured Gas Hedge
Representative”);

 

(2)

[_________], a [type of entity] organized under the laws of [jurisdiction], as a
new Secured Gas Hedge Representative (the “New Secured Gas Hedge
Representative”);

 

(3)

[_________], as the common security trustee (the “Common Security Trustee”);

 

(4)

[_________], as the Intercreditor Agent (the “Intercreditor Agent”); and

 

(5)

the Borrower

(each a “Party” and together the “Parties”).

WHEREAS:

 

(A)

The Existing Secured Gas Hedge Representative [proposes to resign] [is being
removed] from its capacity as a Secured Gas Hedge Representative under the
[________] (the “Existing Secured Gas Hedge Instrument”); and

 

(B)

The New Secured Gas Hedge Representative desires to accede to the Common Terms
Agreement, the Security Agency Agreement, the Intercreditor Agreement and the
Existing Secured Gas Hedge Instrument (the “Accession Documents”) as the
successor to the Existing Secured Gas Hedge Representative.

 

2.3 - 9



--------------------------------------------------------------------------------

THIS AGREEMENT WITNESSES as follows:

 

1.

DEFINITIONS.

Except as otherwise expressly provided in this Agreement, capitalized terms used
in this Agreement shall have the meanings given to them in the Common Terms
Agreement. To the extent such terms are defined by reference to any other
Transaction Document, for purposes of this Agreement, such terms shall continue
to have the definitions given to them on the Closing Date (but will be subject
to and interpreted in accordance with the governing law of this Agreement)
notwithstanding any termination, expiration or amendment of any such Transaction
Document, except to the extent the Parties agree to the contrary. In addition,
the terms set out below shall have the respective meanings given to such terms
below.

“Effective Date” means the date on which the Intercreditor Agent delivers a
notice to the Parties confirming that it has received a copy of this Agreement
(or counterparts) executed by each Party hereto.

 

2.

ACCESSION OF NEW SECURED GAS HEDGE REPRESENTATIVE. Effective as of the Effective
Date:

 

  (a)

the New Secured Gas Hedge Representative joins as a party to the Accession
Documents on the terms and subject to the conditions and limitations set forth
therein, and agrees to be bound by the terms of the Accession Documents;

 

  (b)

the New Secured Gas Hedge Representative accepts and acknowledges its rights,
powers, duties, responsibilities and obligations as a Secured Gas Hedge
Representative as if originally named as a Secured Gas Hedge Representative in
the Accession Documents;

 

  (c)

the New Secured Gas Hedge Representative accepts, acknowledges and agrees to be
bound by the terms of the Existing Secured Gas Hedge Representative’s Accession
Agreement as if it were the “New Secured Gas Hedge Representative” named
therein; and

 

  (d)

the Existing Secured Gas Hedge Representative shall have no further obligation
or liability under the Accession Documents (in its capacity as Secured Gas Hedge
Representative) except for liability with respect to its acts or omissions prior
to the New Secured Gas Hedge Representative’s accession to the Accession
Documents in accordance with the terms hereof and thereof.

 

2.3 - 10



--------------------------------------------------------------------------------

3.

ADDRESS FOR NOTICES. For the purposes of Section 5.10 (Notices and Other
Communications) of the Common Terms Agreement the address details for the New
Secured Gas Hedge Representative, are:

[_____________________]

[_____________________]

 

4.

MISCELLANEOUS. Each Party agrees that the provisions of Sections 5.1
(Amendments), 5.2 (Entire Agreement), 5.3 (Applicable Law; Jurisdiction) (other
than 5.3(a) (Governing Law)), 5.7 (Counterparts; Effectiveness), 5.8 (No Waiver,
Cumulative Remedies), 5.10 (Notices and Other Communication) and 5.11
(Severability) of the Common Terms Agreement are incorporated in this Agreement
as if such provisions were set out, mutatis mutandis, in this Agreement.

 

5.

GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT ANY
REFERENCE TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

2.3 - 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date set forth above, to be effective for all purposes hereof as of the
Effective Date.

 

SABINE PASS LIQUEFACTION, LLC, as the Borrower
By:                                     
                                                             Name: Title:
[__________________], as Existing Secured Gas Hedge Representative
By:                                     
                                                             Name: Title:
[__________________], as New Secured Gas Hedge Representative
By:                                     
                                                             Name: Title:
[__________________], as Common Security Trustee
By:                                     
                                                             Name: Title:
[__________________], as Intercreditor Agent
By:                                     
                                                             Name: Title:

 

2.3 - 12



--------------------------------------------------------------------------------

SCHEDULE 4.6(a)

Government Approvals

 

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Order Granting Long-Term Authorization to Export Liquefied Natural Gas From
Sabine Pass LNG Terminal To Free Trade Nations DOE/FE Order No. 2833   U.S.
Department of Energy Office of Fossil Energy (“DOE/FE”)   Borrower  
September 7, 2010   DOE/FE rehearing period for Order No. 2833 expired
October 7, 2010, under 10 CFR 590.501   Final and no longer subject to rehearing
before DOE/FE Opinion and Order Conditionally Granting Long-Term Authorization
to Export Liquefied Natural Gas From Sabine Pass LNG Terminal to Non-Free Trade
Agreement Nations DOE/FE Order No. 2961   DOE/FE   Borrower   May 20, 2011  
DOE/FE rehearing period for Order No. 2961 expired June 20, 2011, under 10 CFR
590.501   Final and no longer subject to rehearing before DOE/FE

 

4.6(a) - 1



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Final Opinion and Order Granting Long-Term Authorization to Export LNG from
Sabine Pass LNG Terminal to Non-Free Trade Agreement Nations DOE/FE Order
No. 2961- A1   DOE/FE   Borrower   August 7, 2012   Opinion and Order Denying
Request for Rehearing of Order Denying Motion for Late Intervention, Dismissing
Request for Rehearing of Order No. 2961-A, and Dismissing Motion for a Stay
Pendente Lite, DOE/FE Order No. 2961-B (Jan. 25, 2013).   Final and no longer
subject to rehearing before DOE/FE Opinion and Order Denying Request for
Rehearing of Order Denying Motion for Late Intervention, Dismissing Request for
Rehearing of Order 2961-A and Dismissing Motion for a Stay Pendente Lite DOE/FE
Order No. 2961-B   DOE/FE   Borrower   January 25, 2013   Period for seeking
judicial review of Opinion and Order No. 2961-B expired March 26, 2013.   Final
and no longer subject to rehearing before DOE/FE

 

1

Errata Notice to DOE/FE Order No. 2961-A issued September 4, 2012.

 

4.6(a) - 2



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Order Granting Authorization to Export Liquefied Natural Gas by Vessel Pursuant
to the Long-Term Contract with Total Gas & Power North America, Inc. from the
Sabine Pass LNG Terminal to Free Trade Agreement Nations. DOE/FE Order No. 3306
  DOE/FE   Borrower   July 11, 2013   DOE/FE rehearing period for Order No. 3306
expired August 12, 2013, under 10 CFR 590.501.   Final and no longer subject to
rehearing before DOE/FE Order Granting Authorization to Export Liquefied Natural
Gas by Vessel Pursuant to the Long-Term Contract with Centrica plc from the
Sabine Pass LNG Terminal to Free Trade Agreement Nations. DOE/FE Order No. 3307
  DOE/FE   Borrower   July 12, 2013   DOE/FE rehearing period for Order No. 3307
expired August 12, 2013, under 10 CFR 590.501.   Final and no longer subject to
rehearing before DOE/FE Order Granting Long-Term Multi-Contract Authorization to
Export Liquefied Natural Gas by Vessel from the Sabine Pass LNG Terminal to Free
Trade Agreement Nations. DOE/FE Order No. 3384 2   DOE/FE   Borrower  
January 22, 2014   DOE/FE rehearing period for Order No. 3384 expired
February 21, 2014, under 10 CFR 590.501.   Final and no longer subject to
rehearing before DOE/FE

 

2

Errata Notice to DOE/FE Order Nos. 3384 and 3595 issued February 24, 2015.

 

4.6(a) - 3



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Order Granting Long-Term Multi-Contract Authorization to Export Liquefied
Natural Gas by Vessel from the Sabine Pass LNG Terminal in Cameron Parish,
Louisiana, to Free Trade Agreement Nations. DOE/FE Order No.  35953   DOE/FE  
Borrower   February 12, 2015   DOE/FE rehearing period for Order No. 3384
expired March 16, 2015, under 10 CFR 590.501.   Final and no longer subject to
rehearing before DOE/FE Final Opinion and Order Granting Long-Term,
Multi-Contract Authorization to Export Liquefied Natural Gas by Vessel from the
Sabine Pass LNG Terminal located in Cameron Parish, Louisiana, to Non-Free Trade
Agreement Nations DOE/FE Order No. 3669   DOE/FE   Borrower   June 26, 2015  
DOE/FE Rehearing period for Order No. 3669 expired July 27, 2015.   Final and no
longer subject to rehearing before DOE/FE

 

3

Errata Notice to DOE/FE Order Nos. 3384 and 3595 issued February 24, 2015.

 

4.6(a) - 4



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Order Amending DOE/FE Order Nos. 2961-A and 2961-B Make Up Volumes: Sabine Pass
to continue exporting for a total of 3 years following the end of the 20- year
terms established in DOE/FE Order Nos. 2961-A and 2961-B.   DOE/FE   Borrower  
May 4, 2016   DOE/FE Rehearing period expired June 4, 2016.   Final and no
longer subject to rehearing before DOE/FE FE DOCKET NO. 13-30- LNG; FE DOCKET
NO. 13-42-LNG; FE DOCKET NO. 13-121-LNG (Consolidated) Opinion and Order Denying
Request for Rehearing Order No. 3669-A   DOE/FE   Borrower   May 26, 2016   —  
Denied Sierra Club’s request for rehearing. Order granting blanket authorization
to export previously imported LNG by vessel to FTA and NFTA nations in a volume
equivalent to approximately 500 Bcf of natural gas on a cumulative basis. FE
Docket No. 18-35-LNG DOE/FE Order No. 4197   DOE/FE   Borrower   June 4, 2018  
DOE/FE Rehearing period expired July 4, 2018.   Final and no longer subject to
rehearing before DOE/FE

 

4.6(a) - 5



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Order granting Blanket authorization to import up to 1,600 Bcf of LNG from
various international sources by vessel. Valid Jan 29, 2019 – Jan 28, 2021  
DOE/FE   Borrower   July 24, 2018   DOE/FE Rehearing period expired August 24,
2018.   Final and no longer subject to rehearing before DOE/FE Blanket
Authorization to Engage in Short-Term Exports to FTA and NFTA countries of LNG
from the Sabine Pass Liquefaction Project to any country with the capacity to
import LNG and with which trade is not prohibited by U.S. law or policy. Volume
up to the equivalent of 600 billion cubic feet (Bcf) of natural gas on a
cumulative basis.   DOE/FE   Sabine Pass Liquefaction, LLC   January 15, 2020  
DOE/FE Rehearing period expired Feb 15, 2020.   Final and no longer subject to
rehearing before DOE/FE Order Granting Section 3 Authorization (Docket No. CP11-
72-000)   U.S. Federal Energy Regulatory Commission (“FERC”)   Borrower and
Sabine Pass LNG, L.P.   April 16, 2012   Order Denying Rehearing and Stay
(Docket No. CP11-72- 001) issued on July 26, 2012.   Final and no longer subject
to rehearing before FERC

 

4.6(a) - 6



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Letter Order Granting Approval for Commencement of Initial Site Preparation
(Docket Nos. CP11-72-000 & CP05-396-000)   FERC Office of Energy Projects
(“OEP”)   Borrower and Sabine Pass LNG, L.P.   May 10, 2012   Order Denying
Rehearing and Stay (Docket No. CP11-72- 001) issued July 26, 2012.   Final and
no longer subject to rehearing before FERC Letter Order Granting Approval for
Commencement of Piling and Foundations, Roll- on/Roll-off Bridge, and Additional
Temporary Workspace (Docket No. CP11-72-000)   FERC OEP   Borrower and Sabine
Pass LNG, L.P.   August 31, 2012   FERC rehearing period expired October 1,
2012.   Final and no longer subject to rehearing before FERC Letter Order
Granting Construction Clearance – Variance Request for Crane Staging and
Unplanned Events (Docket No. CP11- 72-000)   FERC OEP   Borrower and Sabine Pass
LNG, L.P.   October 19, 2012   FERC rehearing period expired November 19, 2012.
  Final and no longer subject to rehearing before FERC

 

4.6(a) - 7



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Letter Order Granting Approval for Installation of Structural Steel (Docket No.
CP11-72-000)   FERC OEP   Borrower and Sabine Pass LNG, L.P.   February 15, 2013
  FERC rehearing period expired March 18, 2013.   Final and no longer subject to
rehearing before FERC Letter Order Granting Approval for Installation of
Underground Utility Piping (Docket No. CP11-72-000)   FERC OEP   Borrower and
Sabine Pass LNG, L.P.   March 29, 2013   FERC rehearing period expired April 29,
2013.   Final and no longer subject to rehearing before FERC Letter Order
Granting Construction Clearance – Variance Request for Alternate Water Source
and Pump Staging) (Docket No. CP11-72-000)   FERC OEP   Borrower and Sabine Pass
LNG, L.P.   April 5, 2013   FERC rehearing period expired May 6, 2013.   Final
and no longer subject to rehearing before FERC Letter Order Granting Approval
for Installation of Structural Steel and Increase of Water Pipeline Diameter
(Docket No. CP11-72-000)   FERC OEP   Borrower and Sabine Pass LNG, L.P.  
May 7, 2013   FERC rehearing period expired June 6, 2013.   Final and no longer
subject to rehearing before FERC

 

4.6(a) - 8



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Letter Order Granting Approval for Facility Modifications and Installation of
Structural Steel (Docket No. CP11-72-000)   FERC OEP   Borrower and Sabine Pass
LNG, L.P.   May 24, 2013   FERC rehearing period expired June 24, 2013.   Final
and no longer subject to rehearing before FERC Letter Order Granting Approval to
Construct Final Design (Docket No. CP11-72-000)   FERC OEP   Borrower and Sabine
Pass LNG, L.P.   June 7, 2013   FERC rehearing period expired July 8, 2013.  
Final and no longer subject to rehearing before FERC Letter Order Granting
Construction Clearance – Variance Request for Water Pumps. (Docket No.
CP11-72-000)   FERC OEP   Borrower and Sabine Pass LNG, L.P.   June 27, 2013  
FERC rehearing period expired July 29, 2013.   Final and no longer subject to
rehearing before FERC Letter Order Granting Approval for Commencement of Piling
and Foundations. (Docket No. CP11-72-000)   FERC OEP   Borrower and Sabine Pass
LNG, L.P.   August 16, 2013   FERC rehearing period expired September 16, 2013.
  Final and no longer subject to rehearing before FERC

 

4.6(a) - 9



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Letter Order Granting Construction Clearance – Variance Request for Fugitive
Dust Control Plan and Pump Location. (Docket Nos. CP11-72-000 and CP13-2-000)  
FERC OEP   Borrower and Sabine Pass LNG, L.P.   August 27, 2013   FERC rehearing
period expired September 26, 2013.   Final and no longer subject to rehearing
before FERC Letter Order Granting Approval to Install Stage 2 Underground Piping
& Structural Steel. (Docket Nos. CP11-72-000 and CP13-2-000)   FERC OEP  
Borrower and Sabine Pass LNG, L.P.   October 29, 2013   FERC rehearing period
expired November 29, 2013.   Final and no longer subject to rehearing before
FERC Letter Order Granting Construction Clearance – Variance Request for
Hydraulic Anchorage Control System. (Docket No. CP11-72-000)   FERC OEP  
Borrower and Sabine Pass LNG, L.P.   December 11, 2013   FERC rehearing period
expired January 10, 2014.   Final and no longer subject to rehearing before FERC
Letter Order Granting Approval to Install Stage 2 Aboveground Piping Common to
Stage 1. (Docket No. CP11-72-000)   FERC OEP   Borrower and Sabine Pass LNG,
L.P.   January 9, 2014   FERC rehearing period expired February 10, 2014.  
Final and no longer subject to rehearing before FERC

 

4.6(a) - 10



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Letter Order Granting Approval to Install In-Tank Pumps and Vacuum Relief
Valves. (Docket No. CP11-72-000)   FERC OEP   Borrower and Sabine Pass LNG, L.P.
  April 14, 2014   FERC rehearing period expired May 14, 2014.   Final and no
longer subject to rehearing before FERC Letter Order Granting Approval to
Construct Stage 2 Final Design. (Docket Nos. CP11-72-000 and CP13-2-000)   FERC
OEP   Borrower and Sabine Pass LNG, L.P.   April 28, 2014   FERC rehearing
period expired May 28, 2014.   Final and no longer subject to rehearing before
FERC Letter Order Granting Construction Clearance – Variance Request for
Additional Laydown Areas. (Docket No. CP11- 72-000)   FERC OEP   Borrower and
Sabine Pass LNG, L.P.   June 20, 2014   FERC rehearing period expired July 21,
2014.   Final and no longer subject to rehearing before FERC Letter Order
Granting Approval to Construct Tie- Ins. (Docket Nos. CP11- 72-000 and
CP13-2-000)   FERC OEP   Borrower and Sabine Pass LNG, L.P.   June 26, 2014  
FERC rehearing period expired July 28, 2014.   Final and no longer subject to
rehearing before FERC

 

4.6(a) - 11



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Letter Order Granting Approval to Modify LNG Impoundment System Concrete.
(Docket No. CP11-72-000)   FERC OEP   Borrower and Sabine Pass LNG, L.P.  
August 1, 2014   FERC rehearing period expired September 1, 2014.   Final and no
longer subject to rehearing before FERC Letter Order Granting Approval to
Operate the In-Tank Pumps and Vacuum Relief Valves for LNG Storage Tanks S-103,
S-104, and S-105. (Docket No. CP11-72-000)   FERC OEP   Borrower and Sabine Pass
LNG, L.P.   September 12, 2014   FERC rehearing period expired October 14, 2014.
  Final and no longer subject to rehearing before FERC Letter Order Granting
Construction Clearance – Variance Request for Additional Laydown Area (Docket
No. CP11-72-000)   FERC OEP   Borrower and Sabine Pass LNG, L.P.   January 30,
2015   FERC rehearing period expired March 2, 2015.   Final and no longer
subject to rehearing before FERC Letter Order Confirming Compliance with
Conditions (Docket Nos. CP11-72-000 & CP13-2-000)   FERC OEP   Borrower and
Sabine Pass LNG, L.P.   February 13, 2015   FERC rehearing period expired
March 16, 2015.   Final and no longer subject to rehearing before FERC

 

4.6(a) - 12



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Letter Order Granting Approval to Energize Stage 1 Electrical Substations.
(Docket No. CP11-72-000)   FERC OEP   Borrower and Sabine Pass LNG, L.P.  
February 18, 2015   FERC rehearing period expired March 20, 2015.   Final and no
longer subject to rehearing before FERC Letter Order Granting Approval to
Construct Dual Waterlines. (Docket No. CP11-72-000)   FERC OEP   Borrower and
Sabine Pass LNG, L.P.   March 16, 2015   FERC rehearing period expired April 15,
2015.   Final and no longer subject to rehearing before FERC Letter Order
Granting Approval to Operate the In-Tank Pumps and Vacuum Relief Valves for LNG
Storage Tanks S-101 and S-102. (Docket No. CP11-72-000)   FERC OEP   Borrower
and Sabine Pass LNG, L.P.   April 24, 2015   FERC rehearing period expired May
25, 2015.   Final and no longer subject to rehearing before FERC Letter Order
Granting Approval to Remove Vapor Barriers from Design (Docket No. CP11- 72-000)
  FERC OEP   Borrower and Sabine Pass LNG, L.P.   June 25, 2015   FERC rehearing
period will expire July 27, 2015.   Subject to rehearing before FERC Letter
Order Granting Approval to Introduce Fuel Gas to Train 1 and Stage 1 Outside
Battery Limits (Docket No. CP11-72-000)   FERC OEP   Borrower and Sabine Pass
LNG, L.P.   September 23, 2015   FERC rehearing period expired October 23, 2015.
  Final and no longer subject to rehearing before FERC

 

4.6(a) - 13



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Order Amending Section 3 Authorization (Docket No. CP13-2-000)   FERC   Borrower
and Sabine Pass LNG, L.P.   August 2, 2013   FERC rehearing period expired
September 3, 2013.   Final and no longer subject to rehearing before FERC Letter
Order Granting Partial Notice to Proceed with Construction. (Docket No.
CP13-2-000)   FERC OEP   Borrower and Sabine Pass LNG, L.P.   August 6, 2013  
FERC rehearing period expired September 5, 2013.   Final and no longer subject
to rehearing before FERC Letter Order Granting Approval for Installation of
Structural Steel and Pipeline Meter Interconnects. (Docket No. CP13-2-000)  
FERC OEP   Borrower and Sabine Pass LNG, L.P.   August 13, 2013   FERC rehearing
period expired September 12, 2013.   Final and no longer subject to rehearing
before FERC Letter Order Granting Approval to Construct the Heavies Removal
Unit. (Docket No. CP13-2-000)   FERC OEP   Borrower and Sabine Pass LNG, L.P.  
October 9, 2013   FERC rehearing period expired November 8, 2013.   Final and no
longer subject to rehearing before FERC

 

4.6(a) - 14



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Letter Order Granting Approval for Construction of an Access Road – Variance
Request. (Docket No. CP13-2-000)   FERC OEP   Borrower and Sabine Pass LNG, L.P.
  November 22, 2013   FERC rehearing period expired December 23, 2013.   Final
and no longer subject to rehearing before FERC Order Amending Section 3
Authorization (Docket No. CP14-12-000)   FERC   Borrower and Sabine Pass LNG,
L.P.   February 20, 2014   Order Denying Rehearing issued September 18, 2014.  
Final and no longer subject to rehearing before FERC Letter Order Granting
Approval to Install Piles, Foundations, Structural Steel, and Underground
Firewater Piping for the Condensate Storage System. (Docket No. CP13-2-000)  
FERC OEP   Borrower and Sabine Pass LNG, L.P.   May 22, 2014   Rehearing period
before FERC expired June 23, 2014.   Final and no longer subject to rehearing
before FERC Letter Order Granting Approval to Construct Condensate Tank
(S-2301). (Docket No. CP13-2-000)   FERC OEP   Borrower and Sabine Pass LNG,
L.P.   September 11, 2014   FERC rehearing period expired October 14, 2014.  
Final and no longer subject to rehearing before FERC

 

4.6(a) - 15



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Letter Order Granting Approval to Construct Stage 1 Condensate Equipment and
Send-out Piping. (Docket No. CP13- 2-000)   FERC OEP   Borrower and Sabine Pass
LNG, L.P.   October 9, 2014   FERC rehearing period expired November 10, 2014.  
Final and no longer subject to rehearing before FERC Letter Order Granting
Approval to Construct the Condensate Truck Loading and Storage Tank Dike
Impoundment Areas. (Docket No. CP13-2-000)   FERC OEP   Borrower and Sabine Pass
LNG, L.P.   December 5, 2014   FERC rehearing period expired January 5, 2015.  
Final and no longer subject to rehearing before FERC Order Granting
Authorization Under Section 3 of the Natural Gas Act and Issuing Certificate
(Docket Nos. CP13-552-000 & CP13- 553-000)4   FERC   Sabine Pass Liquefaction
Expansion, LLC, Borrower, Sabine Pass LNG, L.P. and Cheniere Creole Trail
Pipeline, L.P.   April 6, 2015   Order Denying Rehearing issued June 23, 2015.  
Final and no longer subject to rehearing before FERC

 

4 Errata Notice issued April 8, 2015.

 

4.6(a) - 16



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Letter Order Granting Authorization to Commence Service (Docket No. CP12-351-
000)   FERC OEP   Cheniere Creole Trail Pipeline, L.P.   April 27, 2015   FERC
rehearing period expired May 27, 2015.   Final and no longer subject to
rehearing before FERC Letter Order Accepting Negotiated Rate Agreement   FERC
Division of Pipeline Regulation   Cheniere Creole Trail Pipeline, L.P.  
April 29, 2015   FERC rehearing period expired May 29, 2015.   Final and no
longer subject to rehearing before FERC Letter Order Granting Approval to
Energize the Sump Pumps for the Condensate Storage and Sendout System
Impoundments (Docket No. CP13-2-000)   FERC OEP   Borrower and Sabine Pass LNG,
L.P.   June 25, 2015   FERC rehearing period will expire July 27, 2015.  
Subject to rehearing before FERC Letter Order Granting Notice to Proceed with
Site Preparation and Soil Stabilization Activities (Docket Nos. CP13-552- 000
and CP13-553-000)   FERC OEP   Sabine Pass Liquefaction Expansion, LLC,
Borrower, Sabine Pass LNG, L.P., and Cheniere Creole Trail Pipeline, L.P.  
July 9, 2015   FERC rehearing period expired on August 10, 2015.   Final and no
longer subject to rehearing before FERC

 

4.6(a) - 17



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Authorization to introduce Fuel Gas to Train 1 (CP11- 72-000)   FERC   Borrower
and Sabine Pass LNG, L.P.   September 23, 2015   FERC rehearing period expired
on October 23, 2015   Final and no longer subject to rehearing before FERC
Authorization to Deliver and Store Therminol to Train 1 Hot Oil Utility System
filed 10/2/2015 (CP11-72-000)   FERC   Borrower and Sabine Pass LNG, L.P.  
October 5, 2015   FERC rehearing period expired on November 5, 2015   Final and
no longer subject to rehearing before FERC Approval to Commission Train 3 Hot
Oil Utility System   FERC   Pass LNG, L.P.   October 14, 2016   FERC rehearing
period expired on November 9, 2015   Final and no longer subject to rehearing
before FERC Letter Order granting authorization to heat and circulate Therminol
(train 1)   FERC   Borrower and Sabine Pass LNG, L.P.   October 9, 2015   FERC
rehearing period expired on November 14, 2015   Final and no longer subject to
rehearing before FERC Letter Order granting authorization to deliver and store
ethylene and propane in the Refrigerant Storage System   FERC   Borrower and
Sabine Pass LNG, L.P.   October 20, 2015   FERC rehearing period expired on
November 20, 2015   Final and no longer subject to rehearing before FERC

 

4.6(a) - 18



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Approval to Introduce FEED Gas and Operate Marine Flare   FERC   Borrower and
Sabine Pass LNG, L.P.   December 21, 2015   FERC rehearing period expired on
January 21, 2016   Final and no longer subject to rehearing before FERC Approval
to introduce process fluids into the Stage 1 Condensate Storage and Truck
Loading System and not to proceed with condensate trucking activities under
CP13-2- 000.   FERC   Borrower and Sabine Pass LNG, L.P.   February 11, 2016  
FERC rehearing period expired on March 11, 2016   Final and no longer subject to
rehearing before FERC Approval to continue the commissioning of Liquefaction
Train 1, including export of the produced liquefied natural gas (LNG) departing
by ship today.   FERC   Borrower and Sabine Pass LNG, L.P.   February 24, 2016  
FERC rehearing period will expire on March 24, 2016   Final and no longer
subject to rehearing before FERC Approval to introduce fuel gas in the
identified areas of your request for commissioning of Train 2.   FERC   Borrower
and Sabine Pass LNG, L.P.   March 3, 2016   FERC rehearing period expired on
April 3, 2016   Final and no longer subject to rehearing before FERC

 

4.6(a) - 19



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Approval to Deliver, Store, and Circulate Therminol for Train 2   FERC  
Borrower and Sabine Pass LNG, L.P.   March 8, 2016   FERC rehearing period
expired on April 8, 2016   Final and no longer subject to rehearing before FERC
Authorization of Train 1 Commissioning Activities   FERC   Borrower and Sabine
Pass LNG, L.P.   March 11, 2016   FERC rehearing period expired on April 11,
2016   Final and no longer subject to rehearing before FERC Approval to
introduce feed gas and refrigerants for commissioning of Train 2   FERC  
Borrower and Sabine Pass LNG, L.P.   April 18, 2016   FERC rehearing period
expired on May 18, 2016   Final and no longer subject to rehearing before FERC
Approval to commence service of Train 1 and associated facilities   FERC  
Borrower and Sabine Pass LNG, L.P.   May 3, 2016   FERC rehearing period expired
on June 3, 2016   Final and no longer subject to rehearing before FERC Approval
to commence Phase 1 construction activities for flare modifications   FERC  
Borrower and Sabine Pass LNG, L.P.   July 15, 2016   FERC rehearing period
expired on August 15, 2016   Final and no longer subject to rehearing before
FERC

 

4.6(a) - 20



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Authorization to introduce Fuel Gas to Train 3 (CP11- 72-000)   FERC   Borrower
and Sabine Pass LNG, L.P.   Aug 19, 2016   FERC rehearing period expired on
September 19, 2016   Final and no longer subject to rehearing before FERC
Authorization to install aboveground piping and equipment for Train 5 and Stage
3 OSBL (CP11-72- 000)   FERC   Borrower and Sabine Pass LNG, L.P.   Sept 1, 2016
  FERC rehearing period expired on October 1, 2016   Final and no longer subject
to rehearing before FERC Authorization to conduct Phase 2 flare modifications
(CP11-72-000)   FERC   Borrower and Sabine Pass LNG, L.P.   Sept 1, 2016   FERC
rehearing period expired on October 1, 2016   Final and no longer subject to
rehearing before FERC Authorization to commence service for liquefaction and
export activities of Train 2 Facilities (CP11-72-000)   FERC   Borrower and
Sabine Pass LNG, L.P.   Oct 12, 2016   FERC rehearing period expired on
November 12, 2016   Final and no longer subject to rehearing before FERC
Authorization to introduce feed gas and refrigerants in the identified areas of
Train 3 (CP11-72-000)   FERC   Borrower and Sabine Pass LNG, L.P.   Nov 8, 2016
  FERC rehearing period expired on December 8, 2016   Final and no longer
subject to rehearing before FERC

 

4.6(a) - 21



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Letter order granting extension of time to file the post-construction noise
survey for Stage 1   FERC   Borrower and Sabine Pass LNG, L.P.   December 29,
2016   FERC rehearing period expired on January 29, 2017   Final and no longer
subject to rehearing before FERC Authorization to commence installation of piles
for the third pipeline meter interconnect (KMLP)   FERC   Borrower and Sabine
Pass LNG, L.P.   January 5, 2017   FERC rehearing period expired on February 5,
2017   Final and no longer subject to rehearing before FERC Approval to Install
Permanent Compressors in Support of Flare Modifications   FERC   Borrower and
Sabine Pass LNG, L.P.   March 2, 2017   FERC rehearing period expired on
April 2, 2017   Final and no longer subject to rehearing before FERC Approval to
Install Piles and Foundations for Marine Flare   FERC   Borrower and Sabine Pass
LNG, L.P.   March 15, 2017   FERC rehearing period expired on April 15, 2017  
Final and no longer subject to rehearing before FERC Authorization to Commence
Service of Train 3 Facilities   FERC   Borrower and Sabine Pass LNG, L.P.  
March 21, 2017   FERC rehearing period expired on April 21, 2017   Final and no
longer subject to rehearing before FERC

 

4.6(a) - 22



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Approval to Introduce Gas and Commission Train 4 Fuel Gas System   FERC  
Borrower and Sabine Pass LNG, L.P.   March 24, 2017   FERC rehearing period
expired on April 24, 2017   Final and no longer subject to rehearing before FERC
Approval to Commission Train 4 Hot Oil Utility System   FERC   Borrower and
Sabine Pass LNG, L.P.   April 3, 2017   FERC rehearing period expired on May 3,
2017   Final and no longer subject to rehearing before FERC Approval to Install
Structural Steel for Marine Flare   FERC   Borrower and Sabine Pass LNG, L.P.  
April 13, 2017   FERC rehearing period expired on May 13, 2017   Final and no
longer subject to rehearing before FERC Approval to Install Tie-In Piping for
Marine Flare   FERC   Borrower and Sabine Pass LNG, L.P.   May 12, 2017   FERC
rehearing period expired on June 12, 2017   Final and no longer subject to
rehearing before FERC Approval to Introduce Feed Gas and Refrigerants to Train 4
  FERC   Borrower and Sabine Pass LNG, L.P.   June 1, 2017   FERC rehearing
period expired on July 1, 2017   Final and no longer subject to rehearing before
FERC

 

4.6(a) - 23



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Approval to Install Piping and Equipment for Enclosed Ground Marine Flare   FERC
  Borrower and Sabine Pass LNG, L.P.   June 8, 2017 June 9, 2017 (corrected)  
FERC rehearing period expired on July 9, 2017   Final and no longer subject to
rehearing before FERC Approval to Introduce Gas and Commission Enclosed Ground
Marine Flare   FERC   Borrower and Sabine Pass LNG, L.P.   September 21, 2017  
FERC rehearing period expired on October 21, 2017   Final and no longer subject
to rehearing before FERC Authorization to Commence Service of Train 4 Facilities
and Enclosed Marine Ground Flare   FERC   Borrower and Sabine Pass LNG, L.P.  
October 5, 2017   FERC rehearing period expired on November 5, 2017   Final and
no longer subject to rehearing before FERC Approval to Commence Construction
Activities for Condensate Tank S-2302   FERC   Borrower and Sabine Pass LNG,
L.P.   December 20, 2017   FERC rehearing period expired on January 20, 2018  
Final and no longer subject to rehearing before FERC Approval to Install Third
Feed Gas Meter Interconnect   FERC   Borrower and Sabine Pass LNG, L.P.  
January 4, 2018   FERC rehearing period expired on February 4, 2018   Final and
no longer subject to rehearing before FERC

 

4.6(a) - 24



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Approval to commence construction of the Condensate Storage Tank S-2302   FERC  
Borrower and Sabine Pass LNG, L.P.   March 30, 2018   FERC rehearing period
expired on April 30, 2018   Final and no longer subject to rehearing before FERC
Approval to utilize propane as a temporary fuel source re the Stage 3 Wet and
Dry Flares   FERC   Borrower and Sabine Pass LNG, L.P.   March 30, 2018   FERC
rehearing period expired on April 30, 2018   Final and no longer subject to
rehearing before FERC Approval to introduce fuel gas to Commission the Gas
Turbine Generators   FERC   Borrower and Sabine Pass LNG, L.P.   April 6, 2018  
FERC rehearing period expired on May 6, 2018   Final and no longer subject to
rehearing before FERC Approval to introduce gas and commission the Train 5 fuel
gas system   FERC   Borrower and Sabine Pass LNG, L.P.   May 25, 2018   FERC
rehearing period expired on June 25, 2018   Final and no longer subject to
rehearing before FERC Approval to deliver, store, and circulate Therminol   FERC
  Borrower and Sabine Pass LNG, L.P.   July 11, 2018   FERC rehearing period
expired on August 11, 2018   Final and no longer subject to rehearing before
FERC Approval to commission the Stage 3 dry flare   FERC   Borrower and Sabine
Pass LNG, L.P.   August 1, 2018   FERC rehearing period expired on September 1,
2018   Final and no longer subject to rehearing before FERC

 

4.6(a) - 25



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Approval to introduce FEED Gas into Train 5   FERC   Borrower and Sabine Pass
LNG, L.P.   September 6, 2018   FERC rehearing period expired on October 6, 2018
  Final and no longer subject to rehearing before FERC Approval to Install
Tie-Ins for Condensate Tank S- 2302   FERC   Borrower and Sabine Pass LNG, L.P.
  September 14, 2018   FERC rehearing period expired on October 14, 2018   Final
and no longer subject to rehearing before FERC Approval to introduce
refrigerants to Train 5 ISBL and Stage 3 OSBL.   FERC   Borrower and Sabine Pass
LNG, L.P.   October 11, 2018   FERC rehearing period expired on November 11,
2018   Final and no longer subject to rehearing before FERC Approval to place
Train 5 and Stage 3 OSBL in service CP13-552-000   FERC   Borrower and Sabine
Pass LNG, L.P.   March 12, 2019   FERC rehearing period expired on April 12,
2019   Final and no longer subject to rehearing before FERC Approval to commence
service of Condensate Tank S-2302   FERC   Borrower and Sabine Pass LNG, L.P.  
June 13, 2019   FERC rehearing period expired on July 13, 2019   Final and no
longer subject to rehearing before FERC

 

4.6(a) - 26



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Section 10/404 Impacts to Waters of the U.S. (including wetlands) Permit No.
SWG-2004- 02523   U.S. Army Corps of Engineers (“USACOE”)   Borrower, Sabine
Pass LNG, L.P. and Cheniere Creole Trail Pipeline, L.P.   March 15, 2012  
Period to appeal to USACOE expired on May 14, 2012   Section 10/404 Impacts to
Waters of the U.S. (including wetlands) Permit No. SWG-2004- 02523 (change from
12- inch diameter potable water line to 16-inch diameter potable water line)  
USACOE   Borrower, Sabine Pass LNG, L.P. and Cheniere Creole Trail Pipeline,
L.P.   April 4, 2013   Period to appeal to USACOE expired on May 6, 2013  
Section 10/404 Permit No. SWG- 2004- 00465 (maintenance dredging and addition of
dredge material placement areas)   USACOE   Sabine Pass LNG, L.P.   April 30,
2012   Period to appeal to USACOE expired on June 29, 2012   Section 404 - Clean
Water Act Permit (Revision)   USACE   Sabine Pass Liquefaction, LLC1 Sabine Pass
LNG, L.P.   July 1, 2013   Period to appeal to USACOE expired on Sept 1, 2013  

 

4.6(a) - 27



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Section 404 - Clean Water Act Permit (Revision)   USACE   Sabine Pass
Liquefaction, LLC1 Sabine Pass LNG, L.P.   July 17, 2013   Period to appeal to
USACOE expired on Sept 17, 2013   Section 404 - Clean Water Act Permit
(Revision)   USACE   Sabine Pass Liquefaction, LLC1 Sabine Pass LNG, L.P.  
November 25, 2013   Period to appeal to USACOE expired on Jan 25, 2014  
Section 404 Permit No. SWG- 2004- 02523 (discharge of fill material into 153.53
acres of jurisdictional wetlands during the Train 5 expansion activities)  
USACOE   Borrower, Sabine Pass Liquefaction Expansion, LLC, and Sabine Pass LNG
  June 9, 2015   Period for permit holder to appeal to USACOE will expire on Aug
9, 2015   Construction within a floodplain (Consultation – Copy of 404 Permit
App) 2,4   Federal Emergency Management, Region VI (FEMA)   Sabine Pass
Liquefaction, LLC1 Sabine Pass LNG, L.P.   March 15, 2012     Letter of Intent
and Waterway Suitability Assessment   U.S. Coast Guard   Sabine Pass
Liquefaction, LLC Sabine Pass LNG, L.P.   June 24, 2010    

 

4.6(a) - 28



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Section 7 Consultation - Endangered Species Act/ Migratory Bird Treaty Act  
U.S. Fish and Wildlife Service (USFWS)   Sabine Pass Liquefaction, LLC1 Sabine
Pass LNG, L.P.   October 5, 2010     Section 7 Consultation - Endangered Species
Act   NOAA Fisheries   Sabine Pass Liquefaction, LLC Sabine Pass LNG, L.P.  
November 3, 2010     Prevention of Significant Deterioration Permit PSD- LA-703
(M-3)   Louisiana Department of Environment al Quality (“LDEQ”)   Borrower and
Sabine Pass LNG L.P.   December 6, 2011   Period to appeal to LDEQ expired on
January 5, 2012.   Prevention of Significant Deterioration Permit PSD- LA-703
(M-4)   LDEQ   Borrower and Sabine Pass LNG L.P.   March 22, 2013   Period to
appeal to LDEQ expired on April 21, 2013.   Prevention of Significant
Deterioration Permit PSD- LA-703(M-5) (“PSD Permit”)   LDEQ   Borrower, Sabine
Pass Liquefaction Expansion, LLC, and Sabine Pass LNG L.P.   June 3, 2015   The
period by which the permit holder may file an administrative appeal to LDEQ
expires on July 3, 2015.  

 

4.6(a) - 29



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Part 70 Operating Permit No. 0560-00214-V3   LDEQ   Borrower and Sabine Pass LNG
L.P.   December 6, 2011   Period to appeal to LDEQ expired on January 5, 2012.  
EPA has been petitioned to object to the Part 70 Permit. The deadline for EPA to
answer the petition has passed. Part 70 Operating Permit No. 0560-00214-V4  
LDEQ   Borrower and Sabine Pass LNG L.P.   March 22, 2013   Period to appeal to
LDEQ expired on April 21, 2013.   Part 70 Operating Permit No. 0560-00214-V5  
LDEQ   Borrower, Sabine Pass Liquefaction Expansion, LLC, and Sabine Pass LNG
L.P.   June 3, 2015   The period for the public to petition EPA to object to
issuance of the Part 70 Operating Permit expired on July 3, 2015.   . Part 70
Operating Permit No. 0560-00214-V6   LDEQ   Borrower, Sabine Pass Liquefaction
Expansion, LLC, and Sabine Pass LNG L.P.   September 20, 2017   The period for
the public to petition EPA to object to issuance of the Part 70 Operating Permit
expired on October 20, 2017.   Part 70 Operating Permit No. 0560-00214-V7   LDEQ
  Borrower, Sabine Pass Liquefaction Expansion, LLC, and Sabine Pass LNG L.P.  
September 6, 2019   The period for the public to petition EPA to object to
issuance of the Part 70 Operating Permit expired on October 6, 2019.   Water
Quality Certification, Section 401 of CWA (WQC 040609-04/AI 119267/CER 20110001)
  LDEQ   Sabine Pass LNG, L.P.   June 22, 2011   Period to appeal to LDEQ
expired on July 22, 2011.  

 

4.6(a) - 30



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Water Quality Certification, Section 401 of CWA (WQC 040609-04/AI 119267/CER
20130001)   LDEQ   Borrower, Sabine Pass LNG, LP, and Cheniere Creole Trail
Pipeline, LP   June 18, 2013   Period to appeal to LDEQ expired on July 18,
2013.   Water Quality Certification, Section 401 of CWA 150310-02/AI 119267/CER
20150001)   LDEQ   Borrower, Sabine Pass Liquefaction Expansion, LLC, and Sabine
Pass LNG L.P.   March 11, 2015   Period to appeal to LDEQ expired on April 10,
2015.   Water Quality Certification, Section 401 of CWA (WQC 040609-04/AI
119267/CER 20110001)   LDEQ   Sabine Pass LNG, L.P.   December 20, 2017   Period
to appeal to LDEQ expired on Jan 20, 2018.   Coastal Use Authorization and
Consistency Determination. Permit No. P20101481 for 12- inch diameter potable
water supply line   LDNR   Sabine Pass LNG, L.P.   March 28, 2011   Period to
appeal to LDNR expired on April 7, 2011.  

 

4.6(a) - 31



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Coastal Use Permit and Consistency Determination. Permit No. P20111231
(expansion of plant to add liquefaction facility)   Louisiana Department of
Natural Resources (“LDNR”)   Sabine Pass LNG, L.P.   April 17, 2012   Period to
appeal to LDNR expired on April 27, 2012.   Coastal Use Authorization and
Consistency Determination. Permit No. P20121237 for new 12- inch and 24-inch
diameter potable water supply lines   LDNR   Borrower, Sabine Pass LNG , L.P.
and Cheniere Creole Trail Pipeline, LP   October 22, 2012   Period to appeal to
LDEQ expired on November 1, 2012.   Coastal Use Authorization and Consistency
Determination Permit No. P20101481 (amended) for change from 12-inch diameter
potable water line to 16-inch diameter potable water line   LDNR   Sabine Pass
LNG, L.P.   January 14, 2013   Period to appeal to LDNR expired on January 24,
2013.  

 

4.6(a) - 32



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Coastal Use Authorization and Consistency Determination Permit No. P20101481
(amended and extended) extension of time to initiate proposed activity of
installation of 16-inch diameter water line   LDNR   Sabine Pass LNG, L.P.  
January 30, 2013   Period to appeal to LDNR expired on February 9, 2013.  
Coastal Use Authorization and Consistency Determination Permit No. P20121237
(new 12-inch and 24-inch diameter potable water supply lines and additional
workspace for temporary matting over an existing pipeline)   LDNR   Borrower,
Sabine Pass LNG, LP, and Cheniere Creole Trail Pipeline, LP   February 20, 2015
  Period to appeal to LDNR expired on March 23, 2015.   Coastal Use
Authorization and Consistency Determination Permit No. P20131407 (construction
of Terminal Stage 3 of the existing SPLNG Terminal and addition of approximately
14 miles of 42” pipeline to the existing CCTPL pipeline system)   LDNR  
Borrower, Sabine Pass LNG, L.P., and Cheniere Creole Trail Pipeline, LP  
June 27, 2014   Period to appeal to LDNR expired on July 28, 2014.  

 

4.6(a) - 33



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Louisiana Pollutant Discharge Elimination System (LPDES) Construction Stormwater
Permit (Revision)   Environmental Quality (LDEQ)   Sabine Pass Liquefaction, LLC
Sabine Pass LNG, L.P.   May 1, 20123   Deadline for appeal passed with no appeal
filed.   Louisiana Pollutant Discharge Elimination System (LPDES) No. LA0122441
for discharge of treated sanitary wastewater, submerged combustion vaporizers
(SCV) process wastewater and process and non- process area stormwater   LDEQ  
Sabine Pass LNG, L.P.   August 1, 2012   Deadline for appeal passed with no
appeal filed.   Major Modification to existing LPDES Permit LA0122441 for
discharge of process wastewater, sanitary system wastewater and storm water  
LDEQ   Sabine Pass LNG, L.P.   February 10, 2014   Deadline for appeal passed
with no appeal filed.  

 

4.6(a) - 34



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

LPDES Permit No. LA0122441 (reissued)   LDEQ   Sabine Pass LNG, LP   October 1,
2014   Deadline for appeal passed with no appeal filed.   Louisiana Pollutant
Discharge Elimination System (LPDES) Water Discharge Permit7   LDEQ   Sabine
Pass Liquefaction, LLC Sabine Pass LNG, L.P.   December 20, 2017   Deadline for
appeal passed with no appeal filed.   Sensitive Species/Habitats Consultation  
Louisiana Department of Wildlife and Fisheries (LDWF)   Sabine Pass
Liquefaction, LLC Sabine Pass LNG, L.P.   July 15, 2010   Deadline for appeal
passed with no appeal filed.   Section 106 - National Historic Preservation Act
  Louisiana State Historic Preservation Office (SHPO)   Sabine Pass
Liquefaction, LLC Sabine Pass LNG, L.P.   July 2, 2010   Deadline for appeal
passed with no appeal filed.  

 

4.6(a) - 35



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Cameron Parish Development Consultation   Cameron Parish   Sabine Pass
Liquefaction, LLC Sabine Pass LNG, L.P.   May 3, 2011   Deadline for appeal
passed with no appeal filed.   Building Permit for Construction in a Floodplain
(for occupied buildings within a floodplain)   Cameron Parish Floodplain
Administrator   Sabine Pass Liquefaction, LLC Sabine Pass LNG, L.P.   March 15,
2012   Deadline for appeal passed with no appeal filed.   Building Permit for
Construction in a Floodplain (for occupied buildings within a floodplain)  
Cameron Parish Floodplain Administrator   Sabine Pass Liquefaction, LLC Sabine
Pass LNG, L.P.   January 2013   Deadline for appeal passed with no appeal filed.
 

 

4.6(a) - 36



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Approval(s) of variances/changes to authorizations granted in Section 3 Orders
issued April 16, 2012 and April 6, 2015   FERC   Borrower and Sabine Pass LNG  
FERC Order(s) could be subject to a rehearing request before FERC for a 30-day
period following issuance.   Trains 1 - 4 and all associated facilities included
in the April 16, 2012, Order issued for Docket No. CP11-72-000 has been
constructed in compliance with all applicable conditions of the Orders. Trains 5
and 6 were authorized in the April 6, 2015, Order issued under Docket No.
CP13-552.   Approval(s) of variances/changes to authorizations granted in
Section 3 Orders issued April 16, 2012 and April 6, 2015 Authorizations for
construction of the Liquefaction Project components.   FERC OEP   Borrower and
Sabine Pass LNG   Letter Orders could be subject to rehearing request before
FERC for a 30-day period following issuance.   Trains 1 - 4 and all associated
facilities included in Docket No. CP11-72-000 has been constructed in compliance
with all applicable conditions of the Orders. Trains 5 - 6 and all associated
facilities included in Docket No. CP13-552-000 have or are currently being
constructed in compliance with all applicable conditions of the Orders.  
Authorizations for construction of the Liquefaction Project components.

 

4.6(a) - 37



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Authorization(s) for introduction of gas or process fluids.   FERC OEP  
Borrower and Sabine Pass LNG   Letter Order(s) could be subject to rehearing
request before FERC for a 30-day period following issuance.   All approvals have
been received for Trains 1 – 5.   Authorization(s) for commencement of
commissioning of the Liquefaction Project.   FERC OEP   Borrower and Sabine Pass
LNG   Letter Order(s) could be subject to rehearing request before FERC for a
30-day period following issuance.   All approvals have been received for Trains
1 – 5.  

 

4.6(a) - 38



--------------------------------------------------------------------------------

PERMIT/APPROVAL

 

ISSUING

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

DATE

RECEIVED

 

ISSUING AGENCY APPEAL
PERIOD

EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL STATUS

Authorization(s) to place Liquefaction Project into service   FERC OEP  
Borrower and Sabine Pass LNG   Letter order could be subject to rehearing
request before FERC for a 30-day period following issuance.  

In Service Dates:

•  Train 1: May 27, 2016

•  Train 2: October 12, 2016

•  Train 3: March 31, 2017

•  Train 4: October 12, 2017

•  Train 5: March 12, 2019

  Authorization(s) to place HRU Modification Project into service   FERC OEP  
Borrower and Sabine Pass LNG   Letter Order(s) could be subject to rehearing
request before FERC for a 30 day period following issuance.   All approvals have
been received place HRU Modification Project into service.  

 

4.6(a) - 39



--------------------------------------------------------------------------------

SCHEDULE 4.6(b)

Permits and Approvals to Be Received at Future Date and Filings to Occur at a
Future Date

 

PERMIT/APPROVAL/FILING

 

RESPONSIBLE

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

ISSUING AGENCY
APPEAL/REVIEW PERIOD
EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL

STATUS

Approval(s) of variances/changes to authorizations granted in Section 3 Orders
issued April 16, 2012 and April 6, 2015   FERC   Borrower and Sabine Pass LNG  
FERC Order(s) could be subject to a rehearing request before FERC for a 30-day
period following issuance.  

Train 6 (authorized under Order issued under Docket No. CP13-
552)    is    currently    under construction (extension of time to construct
has been granted).

 

Creole Trail Pipeline extension and expansion are not currently under
construction nor has an extension of time been sought.

Authorization(s) for introduction of gas or process fluids.   FERC OEP  
Borrower and Sabine Pass LNG   Letter Order(s) could be subject to rehearing
request before FERC for a 30-day period following issuance.   Sabine Pass will
request this authorization for Train 6 when required. Authorization(s) for
commencement of commissioning of the Liquefaction Project.   FERC OEP   Borrower
and Sabine Pass LNG   Letter Order(s) could be subject to rehearing request
before FERC for a 30-day period following issuance.   Sabine Pass will request
this authorization for Train 6 when required.

 

4.6(b) - 1



--------------------------------------------------------------------------------

PERMIT/APPROVAL/FILING

 

RESPONSIBLE

AGENCY

 

PERMIT/APPROVAL
HOLDER

 

ISSUING AGENCY
APPEAL/REVIEW PERIOD
EXPIRED/ANTICIPATED

 

PERMIT/APPROVAL

STATUS

Authorization(s) to place Liquefaction Project into service   FERC OEP  
Borrower and Sabine Pass LNG   Letter order could be subject to rehearing
request before FERC for a 30-day period following issuance.   Sabine Pass will
request this authorization for Train 6 when required. Part 70 Operating Permit
No. 0560- 00214-V8   LDEQ   Borrower, Sabine Pass Liquefaction Expansion, LLC,
and Sabine Pass LNG L.P.    

 

4.6(b) - 2



--------------------------------------------------------------------------------

SCHEDULE 5.10

NOTICE INFORMATION

Borrower

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Attention: Lisa C. Cohen, Treasurer

Secured Debt Holder Representatives

Senior Facility Agent

The Bank of Nova Scotia

Global Banking And Markets

711 Louisiana Street, Suite 1400, Houston, TX 77002

Attention: Joe Lattanzi

4(a)(2) Indenture Trustee

The Bank of New York Mellon

500 Ross Street, 12th Floor

AIM # 154-1275

Pittsburgh, PA 15262

Attn: Ray O’Neil

Vice President, Client Service Manager

Tel: 412-236-1201

Email: Raymond.k.oneil@bnymellon.com

144A Indenture Trustee

The Bank of New York Mellon

500 Ross Street, 12th Floor

AIM # 154-1275

Pittsburgh, PA 15262

Attn: Ray O’Neil

Vice President, Client Service Manager

Tel: 412-236-1201

Email: Raymond.k.oneil@bnymellon.com

Common Security Trustee

Société Générale

245 Park Avenue

New York, NY, 10167

Attention: Ellen Turkel

Intercreditor Agent

Société Générale

245 Park Avenue

New York, NY, 10167

Attention: Ellen Turkel

 

5.10- 1



--------------------------------------------------------------------------------

SCHEDULE 6.1

SEPARATENESS

Sabine Pass Liquefaction, LLC (solely for purposes of this Schedule 6.1, the
“Company”) shall conduct its business separate and apart from any Affiliate
thereof, other than any Restricted Subsidiary, in accordance with the following:

 

  a)

It shall segregate its property and not allow funds or other assets thereof to
be commingled with the funds or other assets of, held by, or registered in the
name of, any member of the Company, any other Affiliate of the Company, other
than any Restricted Subsidiary, or any other Person (other than any Restricted
Subsidiary) except that the bank accounts established pursuant to the Accounts
Agreement may be in the name of the Common Security Trustee or a Restricted
Subsidiary.

 

  b)

It shall maintain its assets in such a manner that it is not costly or difficult
to segregate, identify or ascertain such assets.

 

  c)

It shall prepare and maintain its own separate books and financial records and
statements, showing its assets and liabilities separate and apart from the books
and financial records and statements of any member of the Company, any other
Affiliate of the Company or any other Person (other than any Restricted
Subsidiary); except that the Company’s assets may be included in consolidated
financial statements of its Affiliates so long as appropriate notation is made
on such consolidated financial statements to indicate the separateness of the
Company from such Affiliate and to disclose the separate nature of the Company’s
indebtedness.

 

  d)

(A) It shall prepare and file its own tax returns separate from those of any
Person (other than any Restricted Subsidiary) except to the extent that the
Company is treated as a “disregarded entity” for tax purposes and is not
required to file tax returns under applicable law, and (B) pay any taxes
required to be paid by applicable law.

 

  e)

It shall observe all limited liability company procedures necessary to maintain
its separate existence and formalities, including without limitation,
(i) maintaining minutes or records of meetings of the Member(s) and Managers of
the Company, (ii) acting on behalf of itself only pursuant to due authorization
of the Managers and/or Member(s), including, when applicable, the Independent
Manager (as defined in that certain First Amended and Restated Limited Liability
Company Agreement of the Company dated as of July 31, 2012), and
(iii) conducting its own business in its own name and through authorized agents
pursuant to its organizational documents.

 

  f)

It shall pay its liabilities and expenses out of its own assets or the assets of
its Restricted Subsidiaries.

 

6.1- 1



--------------------------------------------------------------------------------

  g)

It shall conduct its dealings with third parties in its own name and as a legal
entity separate, distinct and independent from any other entity.

 

  h)

It shall not guarantee any debts of its Affiliates (other than a Restricted
Subsidiary) nor allow any of its Affiliates (other than a Restricted Subsidiary)
to guarantee any debts of the Company except (A) the guarantee by the Sponsor of
the Company’s obligations under the Sabine Pass TUA, (B) the pledge of any
Member’s equity interest in the Company under the Pledge Agreement to secure the
obligations of the Company under certain of the Financing Documents, (C) the
pledge of any interest in a Restricted Subsidiary pursuant to the Security
Documents and (D) certain customary indemnities contained in or contemplated by
the Transaction Documents. It shall not acquire or assume obligations or
securities of, or make loans or advances to, any of its Affiliates except as
permitted or contemplated by the Transaction Documents.

 

  i)

It shall maintain adequate capitalization in light of its contemplated business
and obligations; provided, however, that the foregoing shall not require any
Member to make additional capital contributions to the Company.

 

  j)

It shall directly manage its own liabilities and pay the salaries of its own
employees, if any, and maintain a sufficient number of employees in light of its
contemplated business operations, which operations may be carried out pursuant
to agreements with Affiliates or others that comply with the requirements of the
Financing Documents. It shall not permit employees of the Company, if any, to
participate in or receive payroll benefits or pension plans of or from any of
its Affiliates.

 

  k)

It shall allocate and charge fairly and reasonably any common employee or
overhead for shared office space.

 

  l)

It shall use separate stationery, invoices and checks.

 

  m)

It shall maintain separate bank accounts in its own name, the name of Restricted
Subsidiary or in the name of the Common Security Trustee and all investments
made by or on behalf of the Company shall be made solely in its name or the name
of a Restricted Subsidiary (except as required under the Accounts Agreement).

 

  n)

It shall not enter into any transaction with any Affiliate except on an
arm’s-length basis on terms that are no less favorable than would be available
in comparable transactions with unaffiliated third parties (or, if no comparable
transactions with unaffiliated third parties would be available, then on terms
that are determined by a Majority of the Managers to be fair in light of all
factors considered by the Managers to be pertinent to the Company), and shall
(A) have been approved in accordance with its organizational documents,
(B) otherwise comply with the provisions of the Financing Documents and (C) be
pursuant to written, enforceable agreements.

 

6.1- 2



--------------------------------------------------------------------------------

  o)

It shall hold itself out as a separate entity and shall correct any
misunderstanding regarding its separate entity status of which the Company has
actual knowledge.

Provided, however, that none of the foregoing covenants shall prohibit the
Company from entering into the Financing Documents and complying with the
obligations thereunder.

 

6.1- 3



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [__________] to, among
other documents as provided herein, the Third Amended and Restated Common Terms
Agreement (as may be further amended, restated or modified from time to time,
the “Common Terms Agreement”), dated as of March 19, 2020, among SABINE PASS
LIQUEFACTION, LLC (the “Borrower”), the subsidiaries of the Borrower party
thereto from time to time, each Secured Debt Holder Group Representative party
thereto from time to time, each Secured Hedge Representative party thereto from
time to time, each Secured Gas Hedge Representative party thereto from time to
time, the Common Security Trustee (as defined below), and the Intercreditor
Agent (as defined below) and made among:

 

(1)

[_________________], a [type of entity] organized under the laws of
[jurisdiction], as a Restricted Subsidiary (the “Restricted Subsidiary”);

 

(2)

[_________________], as the common security trustee (the “Common Security
Trustee”); and

 

(3)

[_________________], as the accounts bank (the “Accounts Bank”);

(each a “Party” and together the “Parties”).

By executing and delivering this Agreement, the undersigned hereby (i) agrees to
become a “Loan Party” under each of the Common Terms Agreement, Security
Agreement and Accounts Agreement; (ii) joins in, becomes a party to, and agrees
to comply with and be bound by the terms and conditions of the Common Terms
Agreement and each other Financing Document, to the same extent as if the
undersigned were an original signatory thereto; and (iii) makes all of the
representations and warranties of a Loan Party set forth in the Common Terms
Agreement and each other Financing Document. The undersigned shall hereafter be
jointly and severally liable for the performance of any and all past, present
and future obligations of any Loan Party in connection with any of the Common
Terms Agreement and/or the other Financing Documents; it being understood and
agreed that any and all references in the Common Terms Agreement and/or the
other Financing Documents to “the Loan Parties” shall mean the undersigned,
individually and/or collectively together with all other Loan Parties, as
applicable.

The undersigned acknowledges that it is receiving direct and/or indirect
benefits from each such extension of credit.

The undersigned hereby represents and warrants to the Common Security Trustee
and the other Secured Parties that, in accordance with the terms of the Common
Terms Agreement, it has become a party to each of the Common Terms Agreement,
the Security Agreement and the Accounts Agreement, and that, except for the
joining of the undersigned thereto, each of the Common Terms Agreement, the
Security Agreement and the Accounts Agreement remains unmodified and in full
force and effect.

 

B- 1



--------------------------------------------------------------------------------

This Agreement will be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that the undersigned
may not assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Common Security Trustee and
any such attempted assignment, transfer or delegation without such consent shall
be null and void.

Capitalized terms used and not defined herein shall have the meaning ascribed to
such terms in the Common Terms Agreement. Each Party agrees that the provisions
of Sections 5.1 (Amendments), 5.2 (Entire Agreement), 5.3 (Applicable Law;
Jurisdiction) (other than 5.3(a) (Governing Law)), 5.7 (Counterparts;
Effectiveness), 5.8 (No Waiver, Cumulative Remedies), 5.10 (Notices and Other
Communication) and 5.11 (Severability) of the Common Terms Agreement are
incorporated in this Agreement as if such provisions were set out, mutatis
mutandis, in this Agreement.

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

A- 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement under
seal as of the [__] day of [____], 20[__].

 

[_____________] By:  

             

Name:  

 

Title:  

 

 

A- 3



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above: [__________________],
as Common Security Trustee By:  

         

Name: Title: [__________________], as Accounts Bank By:  

             

Name: Title:

 

A- 4



--------------------------------------------------------------------------------

ANNEX A

CLOSING DATE CONSENTS

 

1.

Consent of EPC Contractor with respect to the Stage 1 EPC Contract.

 

2.

Consent of Bechtel Global Energy, Inc. with respect to its guaranty of the
obligations of the EPC Contractor under the Stage 1 EPC Contract.

 

3.

Consent of EPC Contractor with respect to the Stage 2 EPC Contract.

 

4.

Consent of Bechtel Global Energy, Inc. with respect to its guaranty of the
obligations of the EPC Contractor under the Stage 2 EPC Contract.

 

5.

Consent of EPC Contractor with respect to the Stage 3 EPC Contract.

 

6.

Consent of Bechtel Global Energy, Inc. with respect to its guaranty of the
obligations of the EPC Contractor under the Stage 3 EPC Contract.

 

7.

Consent of BG with respect to the BG FOB Sale and Purchase Agreement.

 

8.

Consent of BG Energy Holdings Limited with respect to its guaranty of the
obligations of BG under the BG FOB Sale and Purchase Agreement.

 

9.

Consent of GN with respect to the GN FOB Sale and Purchase Agreement.

 

10.

Consent of Gas Natural SDG S.A. with respect to its guaranty of the obligations
of GN under the GN FOB Sale and Purchase Agreement.

 

11.

Consent of KoGas with respect to the KoGas FOB Sale and Purchase Agreement.

 

12.

Consent of GAIL with respect to the GAIL FOB Sale and Purchase Agreement.

 

13.

Consent of Centrica with respect to the Centrica FOB Sale and Purchase
Agreement.

 

14.

Consent of Centrica Plc with respect to its guaranty of the obligations of
Centrica under the Centrica FOB Sale and Purchase Agreement.

 

15.

Consent of Total with respect to the Total FOB Sale and Purchase Agreement.

 

16.

Consent of Total S.A. with respect to its guaranty of the obligations of Total
under the Total FOB Sale and Purchase Agreement.

 

17.

Consent of the Manager with respect to the Management Services Agreement.

 

18.

Consent of the Operator and Cheniere LNG O&M Services, LLC with respect to the
O&M Agreement.

 

19.

Consent of SPLNG with respect to the Sabine Pass TUA.

 

Annex A - 1



--------------------------------------------------------------------------------

20.

Consent of SPLNG and Cheniere Energy Investments, LLC with respect to the
Terminal Use Rights Assignment and Agreement.

 

21.

Consent of SPLNG with respect to the Cooperation Agreement.

 

22.

Consent of Transcontinental Gas Pipe Line Company, LLC with respect to the
Transco Precedent Agreement.

 

23.

Consent of Kinder Morgan Louisiana Pipeline LLC with respect to the Kinder
Morgan Precedent Agreement.

 

24.

Consent of Columbia Gulf Transmission, LLC with respect to the Columbia Gulf
Precedent Agreement.

 

25.

Consent of the City of Port Arthur with respect to the Water Agreement.

 

26.

Consent of Cheniere Marketing, LLC with respect to the CMI LNG Sale and Purchase
Agreement.

 

27.

Consent of ConocoPhillips Company with respect to the Stage 1 ConocoPhillips
License Agreement and the Stage 2 ConocoPhillips License Agreement.

 

28.

Consent of ConocoPhillips Company with respect to the Stage 3 ConocoPhillips
License Agreement.

 

29.

Consent of Total Gas & Power North America, Inc. with respect to the Total TUA
Assignment Agreements.

 

30.

Consent of EQT Energy, LLC with respect to the EQT Natural Gas Sale and Purchase
Agreement.

 

31.

Consent of Cheniere Marketing International LLP with respect to the Cheniere
Marketing LNG Sale and Purchase Agreement.

 

32.

Consent of GE Oil & Gas, Inc. with respect to the GE Contractual Service
Agreement.

 

33.

Estoppel certificate of Crain Lands, LLC with respect to that certain real
property lease agreement between Crain Lands, LLC, as lessor, and the Borrower,
as lessee, dated December 5, 2011.

 

34.

Estoppel certificate of Crain Lands, LLC with respect to that certain real
property lease agreement between Crain Lands, LLC, as lessor, and the Borrower,
as lessee, dated November 1, 2011.

 

35.

Estoppel certificate of SPLNG with respect to that certain real property
sub-lease agreement between SPLNG, as sub-lessor, and the Borrower, as
sub-lessee, dated June 11, 2012.

 

Annex A - 2



--------------------------------------------------------------------------------

36.

Reaffirmation of Non-Disturbance and Attornment Agreement, by and among the
Borrower, SPLNG and Crain Lands, LLC with respect to the Sub-lease Agreement,
dated June 11, 2012.

 

37.

Estoppel certificate of SPLNG with respect to that certain real property
sub-lease agreement between SPLNG, as sub-lessor, and the Borrower, as
sub-lessee, dated June 25, 2015.

 

38.

Non-Disturbance and Attornment Agreement, by and among the Borrower, SPLNG and
Crain Lands, LLC with respect to the Sub-lease Agreement, dated as of June 25,
2015.

 

39.

The Service Agreement, between the Borrower and Cheniere Creole Trail Pipeline,
L.P., dated March 11, 2015.

 

Annex A - 3